      Case 8:21-bk-10958-ES                                Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                     Desc
                                                           Main Document    Page 1 of 178




Fill in this information to identify the case:

Debtor name          Plamex Investment, LLC

United States Bankruptcy Court for the:             CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

Case number (if known)          8:21-bk-10958-ES
                                                                                                                                o   Check if this is an
                                                                                                                                    amended filing



Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                           12115

An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
amendments of those documents. This form must state the individual's position or relationship to the debtor, the identity of the document,
and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341,
1519, and 3571.



                Declaration and signature


       I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another
       individual serving as a representative of the debtor in this case.

       I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

        •         Schedule AlB: Assets-Real and Personal Property (OffiCial Form 206A1B)
        •         Schedule 0: Creditors Who Have Claims Secured by Property (Official Form 2060)
        •         Schedule ElF: Creditors Who Have Unsecured Claims (Official Form 206E/F)
        •         Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
         •        Schedule H: Codebtors (Official Form 206H)
         •        Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)
        o         Amended Schedule
        o         Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)
        o         Other document that requires a declaration

       Id,""re "ad"       P'"""     01   P""'" th"lth, I~.go;ag ;, tru" "d ,,,recto            .       '            . '\ .

        Executed on          May 12, 2021                            X-=_~
                                                                         ""-.. '1~"":'-'~'--7"""""7---C_ _'---;~~--'--'''-;-_ _ _ _ _ _ _ _ _ _ _ _ __        _
                                                                       Signature of individual signing on behalf of debtor

                                                                       Donald Chae             - - - - - - _ . _- -- -
                                                                       Printed name

                                                                       Designated Officer
                                                                       Position or relationship to debtor




Official Form 202                                             Declaration Under Penalty of Perjury for Non-Individual Debtors
Software Copyright (c) 1996·2021 Best Case, LLC - www.bestcase.com                                                                            Best Case Bankruptcy
              Case 8:21-bk-10958-ES                                        Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                                                     Desc
                                                                           Main Document    Page 2 of 178
 Fill in this information to identify the case:

 Debtor name            Plamex Investment, LLC

 United States Bankruptcy Court for the:                       CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

 Case number (if known)               8:21-bk-10958-ES
                                                                                                                                                                                    Check if this is an
                                                                                                                                                                                        amended filing



Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                    12/15

 Part 1:      Summary of Assets


 1.    Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

       1a. Real property:
           Copy line 88 from Schedule A/B.............................................................................................................................                   $     190,000,000.00

       1b. Total personal property:
           Copy line 91A from Schedule A/B.........................................................................................................................                      $        8,953,216.52

       1c. Total of all property:
           Copy line 92 from Schedule A/B...........................................................................................................................                     $     198,953,216.52


 Part 2:      Summary of Liabilities


 2.    Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
       Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D....................................                                                   $     107,779,863.93


 3.    Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

       3a. Total claim amounts of priority unsecured claims:
           Copy the total claims from Part 1 from line 5a of Schedule E/F..........................................................................                                      $                300.00

       3b. Total amount of claims of nonpriority amount of unsecured claims:
           Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F................................................                                              +$      24,501,830.81


 4.    Total liabilities .......................................................................................................................................................
       Lines 2 + 3a + 3b                                                                                                                                                            $        132,281,994.74




 Official Form 206Sum                                              Summary of Assets and Liabilities for Non-Individuals                                                                                  page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                                           Best Case Bankruptcy
             Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                  Desc
                                                              Main Document    Page 3 of 178
 Fill in this information to identify the case:

 Debtor name          Plamex Investment, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

 Case number (if known)         8:21-bk-10958-ES
                                                                                                                                  Check if this is an
                                                                                                                                        amended filing



Official Form 206A/B
Schedule A/B: Assets - Real and Personal Property                                                                                                        12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest.
Include all property in which the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties
which have no book value, such as fully depreciated assets or assets that were not capitalized. In Schedule A/B, list any executory contracts
or unexpired leases. Also list them on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G).

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write
the debtor’s name and case number (if known). Also identify the form and line number to which the additional information applies. If an
additional sheet is attached, include the amounts from the attachment in the total for the pertinent part.

 For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset
 schedule or depreciation schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the
 debtor’s interest, do not deduct the value of secured claims. See the instructions to understand the terms used in this form.
 Part 1:      Cash and cash equivalents
1. Does the debtor have any cash or cash equivalents?

       No. Go to Part 2.
       Yes Fill in the information below.
      All cash or cash equivalents owned or controlled by the debtor                                                                    Current value of
                                                                                                                                        debtor's interest
 2.         Cash on hand                                                                                                                                 $500.00



 3.         Checking, savings, money market, or financial brokerage accounts (Identify all)
            Name of institution (bank or brokerage firm)         Type of account                             Last 4 digits of account
                                                                                                             number
                     Bank Account
            3.1.     Open Bank                                              Checking                         2826                                    $1,788.79



                     Bank Account
            3.2.     Open Bank                                              Checking                         2834                                 $167,451.84


                     Lockbox Account (controlled by
                     Lender)
            3.3.     Wells Fargo Bank                                       Lockbox                          1414                                  $15,353.42


                     Reserve Accounts (controlled by
                     Lender) - see list of Reserve Accounts
            3.4.     attached as Exhibit B.3.4.                             Reserve                                                             $4,977,107.85



 4.         Other cash equivalents (Identify all)

 5.         Total of Part 1.                                                                                                                $5,162,201.90
            Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.

 Part 2:           Deposits and Prepayments
6. Does the debtor have any deposits or prepayments?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                              page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
              Case 8:21-bk-10958-ES                           Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                       Desc
                                                              Main Document    Page 4 of 178
 Debtor            Plamex Investment, LLC                                                      Case number (If known) 8:21-bk-10958-ES
                   Name



       No. Go to Part 3.
       Yes Fill in the information below.
 7.         Deposits, including security deposits and utility deposits
            Description, including name of holder of deposit


            7.1.     Deposits and Prepayments - see Exhibit B.7 attached.                                                                $278,297.38



 8.         Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent
            Description, including name of holder of prepayment


 9.         Total of Part 2.                                                                                                       $278,297.38
            Add lines 7 through 8. Copy the total to line 81.

 Part 3:           Accounts receivable
10. Does the debtor have any accounts receivable?

       No. Go to Part 4.
       Yes Fill in the information below.        See detailed list of Tenant Accounts Receivable attached as Exhibit B.11.

 11.        Accounts receivable
            11a. 90 days old or less:                        1,917,776.02    -                                0.00 = ....            $1,917,776.02
                                              face amount                        doubtful or uncollectible accounts




            11b. Over 90 days old:                           7,640,213.48    -                     6,179,714.21 =....                $1,460,499.27
                                              face amount                        doubtful or uncollectible accounts



 12.        Total of Part 3.                                                                                                      $3,378,275.29
            Current value on lines 11a + 11b = line 12. Copy the total to line 82.

 Part 4:           Investments
13. Does the debtor own any investments?

       No.   Go to Part 5.
       Yes Fill in the information below.

 Part 5:           Inventory, excluding agriculture assets
18. Does the debtor own any inventory (excluding agriculture assets)?

       No.   Go to Part 6.
       Yes Fill in the information below.

 Part 6:           Farming and fishing-related assets (other than titled motor vehicles and land)
27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

       No.   Go to Part 7.
       Yes Fill in the information below.

 Part 7:           Office furniture, fixtures, and equipment; and collectibles
38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                 page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                             Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                       Desc
                                                              Main Document    Page 5 of 178
 Debtor         Plamex Investment, LLC                                                        Case number (If known) 8:21-bk-10958-ES
                Name


     No.    Go to Part 8.
     Yes Fill in the information below.

 Part 8:        Machinery, equipment, and vehicles
46. Does the debtor own or lease any machinery, equipment, or vehicles?

     No. Go to Part 9.
     Yes Fill in the information below.
           General description                                                Net book value of      Valuation method used    Current value of
           Include year, make, model, and identification numbers              debtor's interest      for current value        debtor's interest
           (i.e., VIN, HIN, or N-number)                                      (Where available)

 47.       Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles


 48.       Watercraft, trailers, motors, and related accessories Examples: Boats, trailers, motors,
           floating homes, personal watercraft, and fishing vessels

 49.       Aircraft and accessories


 50.       Other machinery, fixtures, and equipment (excluding farm
           machinery and equipment)
           Furniture, Fixtures, Equipment and Machinery
           (valued at cost, net of depreciation). See
           Exhibit B.50 attached.                                                    $134,441.95     N/A                                $134,441.95




 51.       Total of Part 8.                                                                                                        $134,441.95
           Add lines 47 through 50. Copy the total to line 87.

 52.       Is a depreciation schedule available for any of the property listed in Part 8?
            No
            Yes
 53.       Has any of the property listed in Part 8 been appraised by a professional within the last year?
            No
            Yes
 Part 9:        Real property
54. Does the debtor own or lease any real property?

     No. Go to Part 10.
     Yes Fill in the information below.
 55.       Any building, other improved real estate, or land which the debtor owns or in which the debtor has an interest

           Description and location of                    Nature and          Net book value of      Valuation method used   Current value of
           property                                       extent of           debtor's interest      for current value       debtor's interest
           Include street address or other                debtor's interest   (Where available)
           description such as Assessor                   in property
           Parcel Number (APN), and type
           of property (for example,
           acreage, factory, warehouse,
           apartment or office building, if
           available.




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                             Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                              Desc
                                                              Main Document    Page 6 of 178
 Debtor         Plamex Investment, LLC                                                         Case number (If known) 8:21-bk-10958-ES
                Name

            55.1.    Plaza Mexico (a
                     403,242 square-foot
                     community shopping
                     center in the City of
                     Lynwood, Los
                     Angeles County,
                     California, which is
                     comprised of the
                     following addresses
                     and vacant lots:
                     3100, 3140 and 3170
                     E. Imperial Hwy.;
                     11201, 11255, 11301,
                     11331 and 11369
                     Long Beach Blvd)                     Fee Simple                      Unknown       N/A                              $190,000,000.00




 56.        Total of Part 9.                                                                                                           $190,000,000.00
            Add the current value on lines 55.1 through 55.6 and entries from any additional sheets.
            Copy the total to line 88.

 57.        Is a depreciation schedule available for any of the property listed in Part 9?
             No
             Yes
 58.        Has any of the property listed in Part 9 been appraised by a professional within the last year?
             No
             Yes
 Part 10:       Intangibles and intellectual property
59. Does the debtor have any interests in intangibles or intellectual property?

     No.    Go to Part 11.
     Yes Fill in the information below.

 Part 11:       All other assets
70. Does the debtor own any other assets that have not yet been reported on this form?
    Include all interests in executory contracts and unexpired leases not previously reported on this form.

     No. Go to Part 12.
     Yes Fill in the information below.
                                                                                                                                     Current value of
                                                                                                                                     debtor's interest


 71.        Notes receivable
            Description (include name of obligor)
            Affiliate Accounts Receivable - see                                     0.00 -                                  0.00 =
            detailed list of Affiliate Accounts                       Total face amount      doubtful or uncollectible amount
            Receivable attached as Exhibit B.71.                                                                                                 Unknown



 72.        Tax refunds and unused net operating losses (NOLs)
            Description (for example, federal, state, local)

 73.        Interests in insurance policies or annuities

 74.        Causes of action against third parties (whether or not a lawsuit
            has been filed)

Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                                        page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                          Best Case Bankruptcy
            Case 8:21-bk-10958-ES                             Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                     Desc
                                                              Main Document    Page 7 of 178
 Debtor         Plamex Investment, LLC                                                       Case number (If known) 8:21-bk-10958-ES
                Name

 75.       Other contingent and unliquidated claims or causes of action of
           every nature, including counterclaims of the debtor and rights to
           set off claims

 76.       Trusts, equitable or future interests in property

 77.       Other property of any kind not already listed Examples: Season tickets,
           country club membership

 78.       Total of Part 11.                                                                                                               $0.00
           Add lines 71 through 77. Copy the total to line 90.

 79.       Has any of the property listed in Part 11 been appraised by a professional within the last year?
            No
            Yes




Official Form 206A/B                                          Schedule A/B Assets - Real and Personal Property                               page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                 Best Case Bankruptcy
             Case 8:21-bk-10958-ES                                 Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                               Desc
                                                                   Main Document    Page 8 of 178
 Debtor          Plamex Investment, LLC                                                                              Case number (If known) 8:21-bk-10958-ES
                 Name



 Part 12:        Summary

In Part 12 copy all of the totals from the earlier parts of the form
      Type of property                                                                               Current value of                    Current value of real
                                                                                                     personal property                   property

 80. Cash, cash equivalents, and financial assets.
     Copy line 5, Part 1                                                                                        $5,162,201.90

 81. Deposits and prepayments. Copy line 9, Part 2.                                                               $278,297.38

 82. Accounts receivable. Copy line 12, Part 3.                                                                 $3,378,275.29

 83. Investments. Copy line 17, Part 4.                                                                                      $0.00

 84. Inventory. Copy line 23, Part 5.                                                                                        $0.00

 85. Farming and fishing-related assets. Copy line 33, Part 6.                                                               $0.00

 86. Office furniture, fixtures, and equipment; and collectibles.
     Copy line 43, Part 7.                                                                                                   $0.00

 87. Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                    $134,441.95

 88. Real property. Copy line 56, Part 9.........................................................................................>                   $190,000,000.00

 89. Intangibles and intellectual property. Copy line 66, Part 10.                                                           $0.00

 90. All other assets. Copy line 78, Part 11.                                                    +                           $0.00

 91. Total. Add lines 80 through 90 for each column                                                         $8,953,216.52            + 91b.         $190,000,000.00


 92. Total of all property on Schedule A/B. Add lines 91a+91b=92                                                                                             $198,953,216.52




Official Form 206A/B                                               Schedule A/B Assets - Real and Personal Property                                                         page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                                Best Case Bankruptcy
Case 8:21-bk-10958-ES   Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 9 of 178




                              Exhibit B.3.4
     Case 8:21-bk-10958-ES               Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                Desc
                                         Main Document    Page 10 of 178

Plamex Investment, LLC
Exhibit B.3.4 - Reserve Accounts




Cash in Reserve Accounts: (controlled by senior servicer)
Reserve - Operating Expenses        Reserve Account                  1371              $ 2,238,427.06
TI & Leasing Commissions Reserve Reserve Account                     1371                1,515,593.06
Rollover Reserve                    Reserve Account                  1371                  690,091.85
Property Taxes Reserve              Reserve Account                  1371                  131,888.84
Misc Reserve - Food 4 Less          Reserve Account                  1371                   88,259.34
Capital Expense Reserve             Reserve Account                  1371                   74,634.90
OPA Reserve                         Reserve Account                  1371                   70,150.72
Misc Reserve - La Curacao           Reserve Account                  1371                   50,066.25
Insurance Reserve                   Reserve Account                  1371                   39,390.87
Misc Repair Reserve                 Reserve Account                  1371                   32,674.68
Outstanding Litigation Reserve      Reserve Account                  1371                   31,120.49
Suspense Reserve                    Reserve Account                  1371                         -
Free rent Reserve                   Reserve Account                  1371                   14,809.79
                                                        Total Cash in Reserve Accounts $ 4,977,107.85
Case 8:21-bk-10958-ES   Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 11 of 178




                               Exhibit B.7
    Case 8:21-bk-10958-ES           Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                                    Main Document    Page 12 of 178

Plamex Investment, LLC
Exhibit B.7 - Deposits and Prepayments


A/R Corporate Billings              $    102,062.33
A/R Marketing Billings                    42,840.00
Retainer Deposit                          50,000.00
Refundable Deposit - Electric             38,052.20
Gas Refundable                               600.00
Refundable Deposit - Water                24,168.37
Other Utility Refundable Deposits            415.00
Utility Ref-=Deposit-Phone                 1,580.97
Utility Ref-=Deposit-Internet                102.88
Utility Ref-=Deposit-Cable TV                179.99
Utility Ref-=Deposit-Trash                18,295.64
                                    $    278,297.38
Case 8:21-bk-10958-ES   Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 13 of 178




                              Exhibit B.11
PLAMEX INVESTMENT LLC                             Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                                   Desc
EXHIBIT B.11 - ACCOUNTS RECEIVABLE (TENANT RENTS)                                                  Main Document    Page 14 of 178

                                                                                                                                                                                   Reserve
                                                                                                                                                                                                                                                     Allow for
                                                                                                                                                                                Balance as of
                                                                                                                                                                                                                                                   uncollectibles
     Suite ID              Occupant Name                 Amount          Current     1 Month        2 Months     3 Months     4 Months       Current Tenants Inactive Tenants    12/31/2020     NET Receivable    90 days or less   Over 90 days
BLDG ID: 200PMI
A1A2          Han's Toy Total:                              82,368.50     2,590.63    2,590.63        2,590.63     2,590.63      72,005.98        82,368.50                         67,089.70        15,278.80         10,362.52       72,005.98       67,089.70
A3            Capital Cap & Embroidery Total:               11,987.24        65.82       65.82           65.82        65.82      11,723.96        11,987.24                          7,892.14         4,095.10            263.28       11,723.96        7,892.14
A4            Stephanie's Lingerie Total:                    2,588.60          -      1,301.32             -            -         1,287.28         2,588.60                               -           2,588.60          1,301.32        1,287.28             -
A5A6          Pink Melon Total:                              6,880.66     3,330.42    3,330.42           21.98          -           197.84         6,880.66                               -           6,880.66          6,682.82          197.84             -
A7            Cell Mart Total:                              11,640.65     3,285.06    3,285.06        3,285.06          -         1,785.47        11,640.65                               -          11,640.65          9,855.18        1,785.47             -
A9            Enciso Realty Total:                          11,109.70     1,245.40    1,245.40        1,245.40     1,245.40       6,128.10        11,109.70                          1,429.50         9,680.20          4,981.60        6,128.10        1,429.50
B1            X-Phone Total:                                     0.01         0.01         -               -            -              -               0.01                                               0.01              0.01             -               -
B10C10        Primo's Pet Shop Total:                        1,953.75          -           -               -            -         1,953.75         1,953.75                          2,321.92          (368.17)              -          1,953.75        2,321.92
B3C3          Kid's Love Total:                                                                                                                         -                            2,755.66        (2,755.66)              -               -          2,755.66
B4C4          Marshmallow Total:                                                                                                                        -                            2,846.51        (2,846.51)              -               -          2,846.51
B6            Rachel's Secrets Total:                       22,128.78     2,882.19     2,882.19       2,882.19       153.91      13,328.30        22,128.78                                          22,128.78          8,800.48       13,328.30             -
B7C7          BW Sports & Hobbies Total:                     6,472.12     3,037.67     3,117.42            -            -           317.03         6,472.12                            624.04         5,848.08          6,155.09          317.03          624.04
B9C9          Sunny Fashion Total:                          19,444.66     1,980.11     1,980.11       1,980.11     1,980.11      11,524.22        19,444.66                          3,134.74        16,309.92          7,920.44       11,524.22        3,134.74
C1            Fancy Jewelry Total:                           9,245.28     3,023.67        73.68         221.04          -         5,926.89         9,245.28                                           9,245.28          3,318.39        5,926.89             -
C5C6          Virginia Jovel Total:                         11,066.48     4,048.43       109.43         109.34       109.34       6,689.94        11,066.48                                          11,066.48          4,376.54        6,689.94             -
D1            Come Again Total:                             30,747.66     2,506.83     2,506.83       2,506.83     2,506.83      20,720.34        30,747.66                         19,416.22        11,331.44         10,027.32       20,720.34       19,416.22
D2            Boom Boom Sounds Total:                       43,833.60     2,850.35     2,850.35       2,850.35     2,850.35      32,432.20        43,833.60                         32,533.41        11,300.19         11,401.40       32,432.20       32,533.41
D3            All City Footwear Total:                         939.38       468.69       468.69            -            -             2.00           939.38                                             939.38            937.38            2.00             -
D4            Robert's Fashion Total:                       26,183.58     4,907.20     4,907.20       4,907.20       129.81      11,332.17        26,183.58                          6,468.17        19,715.41         14,851.41       11,332.17        6,468.17
D5E4          Chin Shoes Total:                             17,964.18     4,589.56     4,589.56       4,589.56     4,195.50            -          17,964.18                          7,591.04        10,373.14         17,964.18             -          7,591.04
D6            L' Dorado Jewelry Total:                       7,940.74     2,834.14     2,834.14            -            -         2,272.46         7,940.74                               -           7,940.74          5,668.28        2,272.46             -
D7            Enrika Ochoa Total:                           (2,500.00)         -      (2,500.00)           -            -              -          (2,500.00)                                         (2,500.00)        (2,500.00)            -               -
D9            ROB'S MX BASEBALL Total:                       5,735.06     1,815.71     1,631.42            -            -         2,287.93         5,735.06                          2,672.22         3,062.84          3,447.13        2,287.93        2,672.22
E1            Azteca Jewelry Total:                          6,243.07     2,480.36        61.36          61.36        61.36       3,578.63         6,243.07                                           6,243.07          2,664.44        3,578.63             -
E2            Farmacia Naturista Mexicana Total:             9,967.27     4,500.00          -              -            -         5,467.27         9,967.27                          5,420.78         4,546.49          4,500.00        5,467.27        5,420.78
E5E6          Kiddie World Total:                           23,155.22     3,128.92     3,128.92       3,128.92     3,128.92      10,639.54        23,155.22                          4,695.85        18,459.37         12,515.68       10,639.54        4,695.85
E8            Inti Arts & Craft Total:                         859.54          -            -              -            -           859.54           859.54                               -             859.54               -            859.54             -
F1            Lucky Accessories Total:                      21,336.26     2,387.43     2,387.43       2,387.43     2,387.43      11,786.54        21,336.26                          9,210.60        12,125.66          9,549.72       11,786.54        9,210.60
F10G11        Mauro Valdez Sandoval Total:                  14,790.61     3,151.18     3,151.18       3,074.40        74.40       5,339.45        14,790.61                          2,087.32        12,703.29          9,451.16        5,339.45        2,087.32
F2            333 Fashion Total:                            17,683.20     2,382.60     2,382.60       2,382.60     2,382.60       8,152.80        17,683.20                          4,498.70        13,184.50          9,530.40        8,152.80        4,498.70
F3G3G4        O Fashion Plus Total:                         22,963.25     4,699.31     4,699.31       4,699.31          -         8,865.32        22,963.25                          5,600.62        17,362.63         14,097.93        8,865.32        5,600.62
F5F6          Joy Sports Wear Total:                        25,880.05     5,445.80     5,445.80       5,445.80       845.88       8,696.77        25,880.05                          2,048.01        23,832.04         17,183.28        8,696.77        2,048.01
F7G7          TS Discount Total:                            34,841.36     3,757.22     3,757.22       3,757.22     3,757.22      19,812.48        34,841.36                          8,145.89        26,695.47         15,028.88       19,812.48        8,145.89
F8            Antonio De La Cruz - Ave Beauty Supply Total: 3,913.68      2,346.90          -              -            -         1,566.78         3,913.68                               -           3,913.68          2,346.90        1,566.78             -
F9            Mauro Valdez Sandoval Total:                   7,299.43     1,856.97     1,792.57            -            -         3,649.89         7,299.43                            425.42         6,874.01          3,649.54        3,649.89          425.42
G5G6          Kiddie World II Total:                        29,450.09     4,006.08     4,006.08       4,006.08     4,006.08      13,425.77        29,450.09                          7,181.36        22,268.73         16,024.32       13,425.77        7,181.36
G8AB          Sport Time Total:                             36,056.57     3,620.48     3,620.48       3,620.48     3,620.48      21,574.65        36,056.57                         12,636.76        23,419.81         14,481.92       21,574.65       12,636.76
G9            Stacy Han Total:                                 144.61       144.61          -              -            -              -             144.61                                             144.61            144.61             -               -
H2            Enciso Realty Total:                           6,220.40       829.07       829.07         829.07       829.07       2,904.12         6,220.40                            805.35         5,415.05          3,316.28        2,904.12          805.35
H3            Guillermo CamberosPreciado Total:             25,259.67     2,139.35     2,139.35       2,139.35     2,139.35      16,702.27        25,259.67                          9,001.48        16,258.19          8,557.40       16,702.27        9,001.48
H4I3          Happy Land Total:                              5,800.48     4,332.57     1,467.91            -            -              -           5,800.48                                           5,800.48          5,800.48             -               -
H7I6          Top Fashion Total:                            23,359.19     3,508.88     3,508.88       3,508.88     3,508.88       9,323.67        23,359.19                          9,055.91        14,303.28         14,035.52        9,323.67        9,055.91
H8            Diana Michel Total:                           27,300.27     1,795.66     1,795.66       1,751.15     1,751.15      20,206.65        27,300.27                         11,931.18        15,369.09          7,093.62       20,206.65       11,931.18
H9            Victoria Total:                                7,590.41     2,508.56          -              -            -         5,081.85         7,590.41                          1,235.79         6,354.62          2,508.56        5,081.85        1,235.79
I1I2          Pro Sports Total:                              2,708.89          -            -              -            -         2,708.89         2,708.89                                           2,708.89               -          2,708.89             -
I5            La Casa De La Novia Total:                    10,615.73     2,042.08     2,042.08       2,042.08       481.15       4,008.34        10,615.73                          2,571.64         8,044.09          6,607.39        4,008.34        2,571.64
I7            Lucky Gold Total:                              9,156.12     2,242.70     2,242.70       2,242.70          -         2,428.02         9,156.12                            248.15         8,907.97          6,728.10        2,428.02          248.15
I8            Diz N Dat Total:                               4,774.54     2,387.27     2,387.27            -            -              -           4,774.54                                           4,774.54          4,774.54             -               -
I9H10         Flores Bautista Gloria O. Total:               7,333.08     3,666.54     3,666.54            -            -              -           7,333.08                                           7,333.08          7,333.08             -               -
J10           Pescaderia y Cocina El Malecon Total:         48,532.59     5,659.35     5,514.06       5,514.06     5,514.06      26,331.06        48,532.59                         19,656.24        28,876.35         22,201.53       26,331.06       19,656.24
J1K2K3        Sung Ryong Lee Total:                          1,104.16       552.17       551.99            -            -              -           1,104.16                               -           1,104.16          1,104.16             -               -
J6K7          Street Cellular Total:                         9,980.34          -            -              -            -         9,980.34         9,980.34                            160.44         9,819.90               -          9,980.34          160.44
J7J8K8K9      Shoes 4 Less Total:                           50,059.91     4,637.10     4,637.10       4,637.10     4,637.10      31,511.51        50,059.91                         21,745.19        28,314.72         18,548.40       31,511.51       21,745.19
L1            One Hour Photo Total:                         30,403.45     2,208.22     2,208.22       2,208.22     2,208.22      21,570.57        30,403.45                         14,658.52        15,744.93          8,832.88       21,570.57       14,658.52
L34           Lynwood Auto Accessories Total:               27,876.90     3,453.84     3,453.84       3,453.84     3,453.84      14,061.54        27,876.90                               -          27,876.90         13,815.36       14,061.54             -
L7            Bebe Crafts Total:                            18,841.38     1,473.96     1,473.96       1,473.96     1,473.96      12,945.54        18,841.38                          5,706.00        13,135.38          5,895.84       12,945.54        5,706.00
L8            Lizette M. Cortez Total:                      29,695.45     3,084.27     3,084.27       3,084.27     3,084.27      17,358.37        29,695.45                          7,466.95        22,228.50         12,337.08       17,358.37        7,466.95
L9            Art Nails Total:                              18,382.01     1,753.59     1,753.59       1,753.59     1,753.59      11,367.65        18,382.01                          5,256.86        13,125.15          7,014.36       11,367.65        5,256.86
M1            MoMo Trading Total:                           57,875.41     5,291.09     5,291.09       5,291.09     5,291.09      36,711.05        57,875.41                         26,947.35        30,928.06         21,164.36       36,711.05       26,947.35
M2            Angel's Bridal Total:                        141,376.95     4,222.60     4,222.60       4,222.60     4,222.60     124,486.55       141,376.95                        122,342.12        19,034.83         16,890.40      124,486.55      122,342.12


                                                                                                                         Page 1 of 5
PLAMEX INVESTMENT LLC                            Case 8:21-bk-10958-ES                             Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                                      Desc
EXHIBIT B.11 - ACCOUNTS RECEIVABLE (TENANT RENTS)                                                  Main Document    Page 15 of 178

                                                                                                                                                                                      Reserve
                                                                                                                                                                                                                                                        Allow for
                                                                                                                                                                                   Balance as of
                                                                                                                                                                                                                                                      uncollectibles
   Suite ID              Occupant Name                   Amount         Current      1 Month        2 Months     3 Months        4 Months       Current Tenants Inactive Tenants    12/31/2020     NET Receivable    90 days or less   Over 90 days
M4A           Big Discount Total:                          22,979.25     4,641.87      4,641.87       4,641.85          -            9,053.66        22,979.25                          3,709.66        19,269.59         13,925.59        9,053.66        3,709.66
M4B           Gloria Flores Total:                          5,257.24     2,628.62      2,628.62            -            -                 -           5,257.24                               -           5,257.24          5,257.24             -               -
O234          Milbes Men's Wear Total:                     24,075.99     4,355.36      4,355.36       4,355.36     1,355.36          9,654.55        24,075.99                         11,981.78        12,094.21         14,421.44        9,654.55       11,981.78
O6            Luis Fernando Alcantar-Rojo Total:           57,020.89     3,019.44      3,019.44       3,019.44     3,019.44         44,943.13        57,020.89                         30,389.90        26,630.99         12,077.76       44,943.13       30,389.90
O7            Marci Pizza Total:                                0.50         0.50           -              -            -                 -               0.50                                               0.50              0.50             -               -
P10           Pang Pang Donuts Total:                      33,136.38     1,933.91      1,933.91       1,933.91     1,933.91         25,400.74        33,136.38                         21,568.61        11,567.77          7,735.64       25,400.74       21,568.61
P10A          Happy Chinese Total:                         15,206.55     1,909.18      1,909.18       1,909.18     1,909.18          7,569.83        15,206.55                            218.36        14,988.19          7,636.72        7,569.83          218.36
P10B          TACOTENTO Total:                             15,086.26     2,166.09      2,166.09       2,166.09     2,166.09          6,421.90        15,086.26                          2,399.70        12,686.56          8,664.36        6,421.90        2,399.70
P3Q4          Shoes 4 Less Total:                          44,501.99     4,138.03      4,138.03       4,138.03     4,138.03         27,949.87        44,501.99                         14,942.10        29,559.89         16,552.12       27,949.87       14,942.10
P4Q5          El Azul Jewelry Total:                        9,372.36     3,852.66      1,129.69            -            -            4,390.01         9,372.36                                           9,372.36          4,982.35        4,390.01             -
P5Q6          Diana Yunhi Kim Total:                       (3,154.32)         -       (3,154.32)           -            -                 -          (3,154.32)                                         (3,154.32)        (3,154.32)            -               -
P7P8          Perfecto Nails Total:                        29,370.63     2,728.74      2,728.74       2,728.74     2,728.74         18,455.67        29,370.63                          8,327.25        21,043.38         10,914.96       18,455.67        8,327.25
P9            Twin Scoop Ice Cream Total:                  16,969.92     2,160.06      2,160.06       2,160.06     2,160.06          8,329.68        16,969.92                               -          16,969.92          8,640.24        8,329.68             -
Q1            Lynwood Alteration Total:                     4,282.72       727.26        727.26         727.26       727.26          1,373.68         4,282.72                            373.68         3,909.04          2,909.04        1,373.68          373.68
Q10           Sun Hye Chung Total:                          9,552.45     1,769.69      1,804.77       1,804.77     1,804.77          2,368.45         9,552.45                          3,882.54         5,669.91          7,184.00        2,368.45        3,882.54
Q7            Libreria Libertadores, LLC Total:            (2,905.16)   (2,905.16)          -              -            -                 -          (2,905.16)                                         (2,905.16)        (2,905.16)            -               -
R2R3          Usama Awadallah Total:                       20,068.77     3,224.11      3,224.11       3,224.11     3,224.11          7,172.33        20,068.77                          4,072.33        15,996.44         12,896.44        7,172.33        4,072.33
S123          Ray's Fashion Total:                         45,789.21     4,257.38      4,257.38       4,257.38     4,257.38         28,759.69        45,789.21                         27,372.51        18,416.70         17,029.52       28,759.69       27,372.51
S4T4          Kat's Lingerie Total:                         9,161.12     1,846.58      1,846.58       1,774.80          -            3,693.16         9,161.12                            534.20         8,626.92          5,467.96        3,693.16          534.20
S6S7          Diana Roman Total:                            6,906.92          -             -         3,074.70     3,074.70            757.52         6,906.92                                           6,906.92          6,149.40          757.52             -
T123          99 Cent Store & Up Total:                    16,003.53     3,946.73      3,946.73       3,946.73         0.73          4,162.61        16,003.53                          4,176.25        11,827.28         11,840.92        4,162.61        4,176.25
T7U7          Mr. Hammer Shoes Total:                       7,987.18     2,869.30           -              -            -            5,117.88         7,987.18                          2,430.18         5,557.00          2,869.30        5,117.88        2,430.18
U9            Arcade Total:                                72,956.54          -             -              -            -           72,956.54        72,956.54                         50,735.39        22,221.15               -         72,956.54       50,735.39
VCT01         Hoon Ko Total:                                5,250.00     1,000.00           -              -            -            4,250.00         5,250.00                          4,250.00         1,000.00          1,000.00        4,250.00        4,250.00
VCT02         Roberto Navarro Total:                        1,500.00       750.00        750.00            -            -                 -           1,500.00                                           1,500.00          1,500.00             -               -
VCT04         MARIA LUISA ROJO ALVAREZ Total:               4,500.00     1,250.00           -              -            -            3,250.00         4,500.00                                           4,500.00          1,250.00        3,250.00             -
VCT08         Leticia Torres Total:                        32,000.00     2,000.00      2,000.00       2,000.00     2,000.00         24,000.00        32,000.00                         14,000.00        18,000.00          8,000.00       24,000.00       14,000.00
VCT09         Art Craft & Religious Total:                 19,500.00     1,500.00      1,500.00       1,500.00     1,500.00         13,500.00        19,500.00                          7,500.00        12,000.00          6,000.00       13,500.00        7,500.00
VCT13         Jesus Garcia-Marcos Total:                    5,700.00       500.00        500.00         500.00       500.00          3,700.00         5,700.00                          2,200.00         3,500.00          2,000.00        3,700.00        2,200.00
VCT26         Cosmetic & Perfume Total:                     2,700.00          -             -              -            -            2,700.00         2,700.00                          2,700.00              -                 -          2,700.00        2,700.00
VKIO18        Jesus Garcia Total:                          20,073.00     1,300.00      1,300.00       1,300.00     1,300.00         14,873.00        20,073.00                          9,673.00        10,400.00          5,200.00       14,873.00        9,673.00
VKIO23        MARCO ANTONIO JUAREZ CRUZ Total:              2,065.00       750.00        750.00            -            -              565.00         2,065.00                                           2,065.00          1,500.00          565.00             -
VKIO24        Mundo de Artesanias Total:                   15,603.00     1,000.00      1,000.00       1,000.00     1,000.00         11,603.00        15,603.00                          9,540.00         6,063.00          4,000.00       11,603.00        9,540.00
VKIO29        Jesus Garcia Total:                          16,174.16     1,000.00      1,000.00       1,000.00     1,000.00         12,174.16        16,174.16                          8,174.16         8,000.00          4,000.00       12,174.16        8,174.16
VKIOCARO      North American Amusements Total:             20,059.90     1,432.86      1,432.86       1,432.86     1,432.86         14,328.46        20,059.90                          8,829.88        11,230.02          5,731.44       14,328.46        8,829.88
A4            Stephanie's Lingerie Total:                     500.00          -             -              -            -              500.00                            500.00           500.00              -                 -            500.00          500.00
A9            Enciso Realty Total:                         13,736.21          -             -              -            -           13,736.21                         13,736.21        13,736.21              -                 -         13,736.21       13,736.21
B5            Ying Zi Xu Total:                               232.00          -             -              -            -              232.00                            232.00           232.00              -                 -            232.00          232.00
B8            Sung Ryong Lee Total:                         6,332.13          -             -              -            -            6,332.13                          6,332.13         6,332.13              -                 -          6,332.13        6,332.13
D7            Joe's Sports Wear Total:                           -            -             -              -            -                 -                                 -                -                -                 -               -               -
D8            Kay K Mun (Old) Total:                       15,983.75          -             -              -            -           15,983.75                         15,983.75        15,983.75              -                 -         15,983.75       15,983.75
D8            Tack Soo Chang Total:                         5,821.20          -             -              -            -            5,821.20                          5,821.20         5,821.20              -                 -          5,821.20        5,821.20
D9            Rosarios y Pulseras Estilo Sinaloa Total:    12,430.80          -             -              -            -           12,430.80                         12,430.80        12,430.80              -                 -         12,430.80       12,430.80
E3            Top Fashion Total:                           26,024.10                                                                26,024.10                         26,024.10        12,447.13        13,576.97               -         26,024.10       12,447.13
F10G11        Kitchen & Gift Total:                              -            -             -              -            -                 -                                 -                -                -                 -               -               -
F8            B & C Beauty Supply Total:                    2,180.15          -             -              -            -            2,180.15                          2,180.15         2,180.15              -                 -          2,180.15        2,180.15
G1            SK Shoes (Old) Total:                         7,149.51          -             -              -            -            7,149.51                          7,149.51         7,149.51              -                 -          7,149.51        7,149.51
H1            All Star Wireless Total:                     44,997.07          -             -              -            -           44,997.07                         44,997.07        44,997.07              -                 -         44,997.07       44,997.07
H2            Enciso Realty Total:                          1,697.96          -             -              -            -            1,697.96                          1,697.96         5,697.96        (4,000.00)              -          1,697.96        5,697.96
I9H10         Games Anytime Total:                          7,704.92          -             -              -            -            7,704.92                          7,704.92         7,704.92              -                 -          7,704.92        7,704.92
J10           Prescaderia Y Cocina La Mejor (old) Total:         -            -             -              -            -                 -                                 -                -                -                 -               -               -
J2K3          Han's Toys (old) Total:                            -            -             -              -            -                 -                                 -                -                -                 -               -               -
J4K5          Manuel Nieblas Jr. & Elizabeth Adame Total:        -            -             -              -            -                 -                                 -                -                -                 -               -               -
J4K5          Elizabeth Adame Total:                        1,952.34          -             -              -            -            1,952.34                          1,952.34         1,952.34              -                 -          1,952.34        1,952.34
J4K5          Hangers (old) Total:                            333.33          -             -              -            -              333.33                            333.33           333.33              -                 -            333.33          333.33
L2            Brenda Diaz Perez Total:                     29,425.54          -             -              -            -           29,425.54                         29,425.54        29,425.54              -                 -         29,425.54       29,425.54
L2            Express Car Registration Total:              21,090.28          -             -              -            -           21,090.28                         21,090.28        21,090.28              -                 -         21,090.28       21,090.28
M3            La Mejor Carniceria Corp. Total:              9,360.98          -             -              -            -            9,360.98                          9,360.98         9,360.98              -                 -          9,360.98        9,360.98
O6            Gregorio Juarez & Uriel Juarez Total:         2,911.87          -             -              -            -            2,911.87                          2,911.87         2,911.87              -                 -          2,911.87        2,911.87
O8            Soo Yoo (old) Total:                            128.24          -             -              -            -              128.24                            128.24           128.24              -                 -            128.24          128.24
P10B          El Palenque Restaurant Total:               105,983.91          -             -              -            -          105,983.91                        105,983.91       105,983.91              -                 -        105,983.91      105,983.91


                                                                                                                            Page 2 of 5
PLAMEX INVESTMENT LLC                              Case 8:21-bk-10958-ES                             Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                                      Desc
EXHIBIT B.11 - ACCOUNTS RECEIVABLE (TENANT RENTS)                                                    Main Document    Page 16 of 178

                                                                                                                                                                                       Reserve
                                                                                                                                                                                                                                                            Allow for
                                                                                                                                                                                    Balance as of
                                                                                                                                                                                                                                                          uncollectibles
   Suite ID                Occupant Name                 Amount          Current       1 Month        2 Months     3 Months      4 Months        Current Tenants Inactive Tenants    12/31/2020      NET Receivable    90 days or less   Over 90 days
P5Q6           Kay K Mun (old) Total:                        3,624.72           -             -              -            -          3,624.72                           3,624.72         3,624.72               -                 -           3,624.72         3,624.72
Q8Q9A          La Casa De Los Bautizos Total:                9,067.76           -             -              -            -          9,067.76                           9,067.76         9,067.76               -                 -           9,067.76         9,067.76
R2R3           OK Fashion (old) Total:                      14,346.62           -             -              -            -         14,346.62                          14,346.62        14,346.62               -                 -          14,346.62        14,346.62
S10            Norma L Villa Gomez Total:                      475.15           -             -              -            -            475.15                             475.15           475.15               -                 -             475.15           475.15
S6             Sung Ok Hwang (old) Total:                    2,407.17           -             -              -            -          2,407.17                           2,407.17         2,407.17               -                 -           2,407.17         2,407.17
S6S7           Jincheng Chen Total:                          4,151.50           -             -              -            -          4,151.50                           4,151.50         4,151.50               -                 -           4,151.50         4,151.50
S7             Sung Ok Hwang (old) Total:                    1,087.45           -             -              -            -          1,087.45                           1,087.45         1,087.45               -                 -           1,087.45         1,087.45
S8             Express Car Registration Total:               2,605.05           -             -              -            -          2,605.05                           2,605.05         2,605.05               -                 -           2,605.05         2,605.05
T123           99 cent Store Total:                        100,142.09           -             -              -            -        100,142.09                         100,142.09       100,142.09               -                 -         100,142.09       100,142.09
T6             Isabel's Children Total:                     26,513.74           -             -              -            -         26,513.74                          26,513.74        26,513.74               -                 -          26,513.74        26,513.74
T89U8          Gabriel's Fashion Total:                      2,307.58           -             -              -            -          2,307.58                           2,307.58         2,307.58               -                 -           2,307.58         2,307.58
VCT02          American Media LLC Total:                     6,050.00           -             -              -            -          6,050.00                           6,050.00         6,050.00               -                 -           6,050.00         6,050.00
VCT06          Masud Khan Total:                             1,250.00           -             -              -            -          1,250.00                           1,250.00         1,250.00               -                 -           1,250.00         1,250.00
VCT08          La Jarochita Gift & Art Total:                8,344.69           -             -              -            -          8,344.69                           8,344.69         8,344.69               -                 -           8,344.69         8,344.69
VCT15          Ernesto Jimenez Figueroa Total:                 522.50           -             -              -            -            522.50                             522.50           522.50               -                 -             522.50           522.50
VCTCHRO        Carrera Consessions Total:                    3,647.00           -             -              -            -          3,647.00                           3,647.00         5,210.00         (1,563.00)              -           3,647.00         5,210.00
VKIO23         Noe Florentino Nivon Total:                     750.00           -             -              -            -            750.00                             750.00           750.00               -                 -             750.00           750.00
               BLDG 200PMI Total:                        2,254,583.46    208,911.83    177,669.16     158,566.34   117,673.02    1,591,763.11       1,751,314.15      503,269.31     1,226,752.57      1,027,830.89        662,820.35     1,591,763.11     1,226,752.57


BLDG ID: 200PML
11201         Jack In The Box #3521 Total:                       1.00          1.00           -              -            -               -                1.00                               -                1.00              1.00              -                -
11215_1       Skechers U.S.A., Inc. Total:                 (14,923.60)   (14,923.59)          -              -            -             (0.01)       (14,923.60)                            (0.01)       (14,923.59)       (14,923.59)           (0.01)           (0.01)
11215_3       Yogurtland Total:                             (3,872.57)    (5,812.63)          -              -            -          1,940.06         (3,872.57)                              -           (3,872.57)        (5,812.63)        1,940.06              -
11215_4       Real De Oaxaca Total:                        202,735.15      1,510.43     14,854.97      14,854.97    14,854.97      156,659.81        202,735.15                         99,826.31        102,908.84         46,075.34       156,659.81        99,826.31
11221_A       BUBBLES APPAREL, INC Total:                  292,653.80     15,056.63     22,182.06      22,551.49    22,551.49      210,312.13        292,653.80                        113,212.35        179,441.45         82,341.67       210,312.13       113,212.35
11225_1       Jewelry and Beauty Inc Total:                 (1,327.13)    (1,327.13)          -              -            -               -           (1,327.13)                              -           (1,327.13)        (1,327.13)             -                -
11225_2       Sri Eyebrow Threading and Nails Total:        39,661.72      3,714.45      5,158.47       5,235.02     5,235.02       20,318.76         39,661.72                         12,125.65         27,536.07         19,342.96        20,318.76        12,125.65
11225_3       Shoes 4 Ever Total:                           44,073.96      4,838.54      4,838.54       4,838.54     4,838.54       24,719.80         44,073.96                          14340.18         29,733.78         19,354.16        24,719.80        14,340.18
11235         Food 4 Less # 324 Total:                            -             -             -              -            -               -                 -                                                   -                 -                -                -
11245         Food 4 Less # 324 Total:                      73,161.32     18,297.48     41,820.70      13,043.14          -               -           73,161.32                                           73,161.32         73,161.32              -                -
11247         Fashion Qrew Total:                           51,618.00           -             -              -            -         51,618.00         51,618.00                         37,618.16         13,999.84               -          51,618.00        37,618.16
11255         Taco Bell #5291 Total:                       (18,430.12)   (15,325.22)          -              -            -         (3,104.90)       (18,430.12)                              -          (18,430.12)       (15,325.22)       (3,104.90)             -
11301         PLS Check Cashers Total:                      22,993.96           -             -              -            -         22,993.96         22,993.96                         29,380.37         (6,386.41)              -          22,993.96        29,380.37
11325         Rite Aid Corp. # 05476 Total:                (13,598.28)   (12,813.26)      (728.22)           -         (43.43)         (13.37)       (13,598.28)                              -          (13,598.28)       (13,584.91)          (13.37)             -
11335         Rainbow Beauty Total:                          8,099.08      2,399.22           -              -            -          5,699.86          8,099.08                               -            8,099.08          2,399.22         5,699.86              -
11337         TJ Nails Spa Total:                           44,757.41      3,718.44      5,248.40       5,358.43     5,358.43       25,073.71         44,757.41                         12,561.42         32,195.99         19,683.70        25,073.71        12,561.42
11369         Star Buffet Lynwood Inc Total:               297,602.57     (6,898.42)    24,512.52      25,357.99    25,049.06      229,581.42        297,602.57                        128,719.56        168,883.01         68,021.15       229,581.42       128,719.56
11391         Domino's Pizza Total:                           (436.99)      (436.99)          -              -            -               -             (436.99)                                            (436.99)          (436.99)             -                -
32_103        DF Wireless Total:                            30,221.84      6,782.61      8,033.21       6,976.23          -          8,429.79         30,221.84                           4943.15         25,278.69         21,792.05         8,429.79         4,943.15
32_201        Oficina Jalisco Total:                        10,835.01      3,449.11      3,642.38       3,743.52          -               -           10,835.01                                           10,835.01         10,835.01              -                -
32_202        Casa Colima Total:                             7,128.04      2,573.69      2,573.69            -            -          1,980.66          7,128.04                                            7,128.04          5,147.38         1,980.66              -
CCA6          Chuck-E-Cheese #377 Total:                    (7,642.45)    (7,641.97)          -              -            -             (0.48)        (7,642.45)                                          (7,642.45)        (7,641.97)           (0.48)             -
11215_2       Nueva Vida Healthcare Center, Inc Total:            -             -             -              -            -               -                                  -                -                 -                 -                -                -
11221_A       G-Stage Total:                               266,735.08           -             -              -            -        266,735.08                         266,735.08       266,735.08               -                 -         266,735.08       266,735.08
11221_B       GRUPO PAKAR LLC Total:                        (2,148.70)    (2,148.70)          -              -            -               -                            (2,148.70)                         (2,148.70)        (2,148.70)             -                -
11221_B       Pavi Italy Total:                            143,876.98           -             -              -            -        143,876.98                         143,876.98       143,876.98               -                 -         143,876.98       143,876.98
11221_C       Sicrea International, LLC Total:              (2,894.37)    (2,894.37)          -              -            -               -                            (2,894.37)                         (2,894.37)        (2,894.37)             -                -
11225_1       Pink & Punk II Total:                         77,279.73           -             -              -            -         77,279.73                          77,279.73        77,279.73               -                 -          77,279.73        77,279.73
11225_4       Chung Sik Park Total:                        177,270.35           -             -              -            -        177,270.35                         177,270.35       177,270.35               -                 -         177,270.35       177,270.35
11225_4       CASA JALISCO Total:                           17,745.18           -             -              -            -         17,745.18                          17,745.18        17,745.18               -                 -          17,745.18        17,745.18
11331         Zermat USA Inc. Total:                        (3,313.21)    (3,313.21)          -              -            -               -                            (3,313.21)                         (3,313.21)        (3,313.21)             -                -
32_202        Fundacion Comunitaria Oaxaca Total:           14,116.47           -             -              -            -         14,116.47                          14,116.47        14,116.47               -                 -          14,116.47        14,116.47
              BLDG 200PML Total:                         1,753,979.23    (11,193.89)   132,136.72     101,959.33    77,844.08    1,453,232.99       1,065,311.72      688,667.51     1,149,750.93        604,228.30        300,746.24     1,453,232.99     1,149,750.93


BLDG ID: 200PMO
A2A           Time Warner Cable Total:                    (27,702.72)    (27,178.78)      (523.94)           -            -              -           (27,702.72)                              -          (27,702.72)       (27,702.72)            -                 -
A2B           El Gallo Giro Total:                        (10,649.82)    (10,649.82)          -              -            -              -           (10,649.82)                              -          (10,649.82)       (10,649.82)            -                 -
A2C           Pho VNK Total:                              114,883.60       3,174.85      7,208.49       7,323.14     7,323.14      89,853.98         114,883.60                         91,828.56         23,055.04         25,029.62       89,853.98         91,828.56
B11300        Imperial Market Total:                       33,906.84        (423.85)    16,538.65      17,792.04          -              -            33,906.84                               -           33,906.84         33,906.84             -                 -
B11301        Marquez Trading Total:                      144,366.30       5,012.34      8,106.57       8,281.43     8,174.95     114,791.01         144,366.30                        115,678.15         28,688.15         29,575.29      114,791.01        115,678.15

                                                                                                                           Page 3 of 5
PLAMEX INVESTMENT LLC                            Case 8:21-bk-10958-ES                             Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                                     Desc
EXHIBIT B.11 - ACCOUNTS RECEIVABLE (TENANT RENTS)                                                  Main Document    Page 17 of 178

                                                                                                                                                                                    Reserve
                                                                                                                                                                                                                                                        Allow for
                                                                                                                                                                                 Balance as of
                                                                                                                                                                                                                                                      uncollectibles
   Suite ID              Occupant Name                   Amount         Current       1 Month       2 Months     3 Months     4 Months        Current Tenants Inactive Tenants    12/31/2020      NET Receivable    90 days or less   Over 90 days
B11306        BM Classic Portraits Total:                   6,630.00      2,201.85          -              -            -         4,428.15           6,630.00                         2,428.15          4,201.85          2,201.85        4,428.15         2,428.15
B11310        Tamales Total:                               (2,226.37)    (2,226.37)         -              -            -              -            (2,226.37)                             -           (2,226.37)        (2,226.37)            -                -
B11312        Delicias Oaxaquenas Total:                   22,085.68      4,953.26     4,835.62       5,067.27     3,693.50       3,536.03          22,085.68                         6,822.84         15,262.84         18,549.65        3,536.03         6,822.84
B11315        LA Michoacana Total:                         45,750.99      2,917.58     4,269.55       4,308.26     4,308.26      29,947.34          45,750.99                        11,344.96         34,406.03         15,803.65       29,947.34        11,344.96
B11317        Jose L. Gomez Total:                         26,103.00      1,504.65     1,504.65       1,504.65     1,460.83      20,128.22          26,103.00                        21,505.22          4,597.78          5,974.78       20,128.22        21,505.22
B11323        Aldo's Key Shop Total:                       14,003.43      1,991.01     1,991.01       1,991.01     1,991.01       6,039.39          14,003.43                         5,416.36          8,587.07          7,964.04        6,039.39         5,416.36
B11324        Airbrush Nation Total:                        2,029.40       (139.94)         -              -            -         2,169.34           2,029.40                                           2,029.40           (139.94)       2,169.34              -
B13001        Tortas Ahogadas Total:                       68,900.53      2,083.21     3,122.13       3,151.87     3,151.87      57,391.45          68,900.53                        43,787.02         25,113.51         11,509.08       57,391.45        43,787.02
B13005        Tacos Don Luis Total:                        (1,683.57)    (1,683.57)         -              -            -              -            (1,683.57)                             -           (1,683.57)        (1,683.57)            -                -
B13007        Rinconcito Poblano Total:                   152,902.55      3,434.07     4,981.61       5,302.90     5,033.38     134,150.59         152,902.55                       129,809.62         23,092.93         18,751.96      134,150.59       129,809.62
B13008        Happy Rice Total:                             3,456.56      3,456.56          -              -            -              -             3,456.56                            (0.00)         3,456.56          3,456.56             -              (0.00)
B13009        El Pollo Real Total:                         65,293.85      2,723.93     4,027.27       4,064.58     4,064.58      50,413.49          65,293.85                        34,897.90         30,395.95         14,880.36       50,413.49        34,897.90
B21101        Cafe Canela Total:                           (2,158.73)    (2,158.73)         -              -            -              -            (2,158.73)                                         (2,158.73)        (2,158.73)            -                -
B21102        VERONICA'S INSURANCE Total:                  (3,760.87)    (3,760.87)         -              -            -              -            (3,760.87)                                         (3,760.87)        (3,760.87)            -                -
B21103        SPACETEL LA INC - Cricket Wireless Total:     9,451.19     (1,427.82)      981.62            -            -         9,897.39           9,451.19                         1,542.93          7,908.26           (446.20)       9,897.39         1,542.93
B21104        Say Cheese Photo Total:                     135,863.59      5,042.30     8,150.97       8,239.97     8,239.97     106,190.38         135,863.59                        87,663.93         48,199.66         29,673.21      106,190.38        87,663.93
B21107        Pinky's Threading Total:                     47,638.14      2,263.39     3,812.95       3,857.45     3,857.45      33,846.90          47,638.14                        17,626.03         30,012.11         13,791.24       33,846.90        17,626.03
B21108        Elizabeth Adame Total:                          940.25        940.25          -              -            -              -               940.25                                             940.25            940.25             -                -
B21109        Nueva Vision Optical Total:                 152,042.73      3,524.78     5,079.12       5,123.62     5,123.62     133,191.59         152,042.73                       118,820.73         33,222.00         18,851.14      133,191.59       118,820.73
B21110        New Trends Clothing, Inc. Total:            178,387.20      3,721.08     6,829.75       6,918.75     6,918.75     153,998.87         178,387.20                       138,866.62         39,520.58         24,388.33      153,998.87       138,866.62
B21111        Jose Alan Sandoval Total:                       (32.83)          -         (32.83)           -            -              -               (32.83)                                            (32.83)           (32.83)            -                -
B21202        New Trends Clothing, Inc. Total:              5,110.00      1,000.00     1,000.00       1,000.00     1,000.00       1,110.00           5,110.00                         1,110.00          4,000.00          4,000.00        1,110.00         1,110.00
B21203        Mike Kim / T-Mobile Total:                    5,215.15      4,541.79       673.36            -            -              -             5,215.15                                           5,215.15          5,215.15             -                -
B21204        Flor Paredes Total:                          26,194.19      1,572.60     3,126.94       3,171.44     3,171.44      15,151.77          26,194.19                         5,508.89         20,685.30         11,042.42       15,151.77         5,508.89
B21206        Progreso Financiero Total:                   (3,402.30)    (3,402.30)         -              -            -              -            (3,402.30)                                         (3,402.30)        (3,402.30)            -                -
B31000        Pretzeria Total:                             64,002.38      2,581.00     4,364.75       4,415.81     4,415.81      48,225.01          64,002.38                        29,112.16         34,890.22         15,777.37       48,225.01        29,112.16
B31001        Guillermo Reveles & Adan Reveles-Plaza Flowers
                                                           11,726.91
                                                             Total:       1,858.38     2,308.69         137.12     2,337.12       5,085.60          11,726.91                           274.24         11,452.67          6,641.31        5,085.60           274.24
B31002        Boost Mobile Total:                           8,792.91      3,473.65     3,473.65       1,845.61          -              -             8,792.91                                           8,792.91          8,792.91             -                -
B31003        Yogurt de Armo Total:                        (2,921.53)    (2,921.53)         -              -            -              -            (2,921.53)                                         (2,921.53)        (2,921.53)            -                -
B31004        Dolex Dollar Express, Inc. Total:            (5,193.69)    (5,193.69)         -              -            -              -            (5,193.69)                                         (5,193.69)        (5,193.69)            -                -
B31005        Arlene's Fashions Total:                     12,981.06      2,839.92        66.67         192.11          -         9,882.36          12,981.06                         7,082.36          5,898.70          3,098.70        9,882.36         7,082.36
B31006        La Parisina Total:                           19,452.56      2,566.44     5,900.93         402.66          -        10,582.53          19,452.56                         4,569.53         14,883.03          8,870.03       10,582.53         4,569.53
B31007        Beauty Zone Total:                           77,750.01      4,076.08     6,699.05       6,774.15     6,774.15      53,426.58          77,750.01                        31,704.13         46,045.88         24,323.43       53,426.58        31,704.13
B31008        MG Colombian Boutique Total:                 22,172.03      2,866.41     6,208.08         818.66          -        12,278.88          22,172.03                         3,906.88         18,265.15          9,893.15       12,278.88         3,906.88
B4A101        Don Roberto Jewelers Total:                  (7,408.08)    (7,408.08)         -              -            -              -            (7,408.08)                                         (7,408.08)        (7,408.08)            -                -
B4D104        The Children's Place Total:                  75,412.12      2,070.95    17,603.78      18,123.65    18,123.65      19,490.09          75,412.12                        19,382.81         56,029.31         55,922.03       19,490.09        19,382.81
B4E106        SO CAL PF LYNWOOD, LLC-Planet Fitness Total:394,084.01    (44,248.47)   56,117.80      57,432.54    57,432.54     267,349.60         394,084.01                        11,289.09        382,794.92        126,734.41      267,349.60        11,289.09
B7100         La Curacao Total:                            60,740.20           -            -              -            -        60,740.20          60,740.20                                          60,740.20               -         60,740.20              -
B7101         Don Roberto Jewelers Total:                  (1,232.80)       327.97        85.00          85.00        43.42      (1,774.19)         (1,232.80)                                         (1,232.80)           541.39       (1,774.19)             -
B7102         GRUPO CONCORDIA LA Total:                    16,758.70      3,532.74       708.03            -            -        12,517.93          16,758.70                           517.93         16,240.77          4,240.77       12,517.93           517.93
B8100         La Huasteca Total:                        1,012,979.77     14,581.15    35,745.91      36,395.09    36,395.09     889,862.53       1,012,979.77                        783590.14        229,389.63        123,117.24      889,862.53       783,590.14
B8101         Perfumes and Hair Products Total:             7,887.87     (1,479.87)         -              -            -         9,367.74           7,887.87                            693.38         7,194.49         (1,479.87)       9,367.74           693.38
B8102         Candle Light Bakery Total:                   42,383.93      3,616.40     7,679.01       7,803.62     7,803.62      15,481.28          42,383.93                        14,565.63         27,818.30         26,902.65       15,481.28        14,565.63
B8106         Wedding Chapel Total:                         7,519.43        973.33       973.33         973.33       973.33       3,626.11           7,519.43                         3,026.11          4,493.32          3,893.32        3,626.11         3,026.11
B8107         Professional Documents, Inc. Total:          28,479.76        427.66     2,614.02       2,681.09     2,621.48      20,135.51          28,479.76                        18,950.52          9,529.24          8,344.25       20,135.51        18,950.52
B8108         Una Mexicana Que Fruta Vendia Total:         43,780.79      2,254.65     3,846.19       3,895.00     3,895.00      29,889.95          43,780.79                        17,414.95         26,365.84         13,890.84       29,889.95        17,414.95
B8109         Hermandad Mexicana Legal Centers Total:       2,575.29      2,523.91        51.38            -            -              -             2,575.29                                           2,575.29          2,575.29             -                -
B8110         Rosy's Beauty Salon Total:                   25,544.17      1,980.34     4,356.51       4,429.40     4,429.40      10,348.52          25,544.17                        14,339.72         11,204.45         15,195.65       10,348.52        14,339.72
B8113         Farmers Insurance Agency Total:               5,989.12      3,344.12     2,645.00            -            -              -             5,989.12                              -            5,989.12          5,989.12             -                -
B8201         MEAN CHIX, Inc - Hot Chix Total:             35,882.84      5,621.33     5,624.65       5,422.46     5,407.39      13,807.01          35,882.84                         6,872.14         29,010.70         22,075.83       13,807.01         6,872.14
B8202-2       FARO OPTOMETRY Total:                        37,289.22      2,849.33     3,569.67       3,613.86     3,600.13      23,656.23          37,289.22                         6,300.32         30,988.90         13,632.99       23,656.23         6,300.32
B8203         First Aid Urgent Care, Inc Total:             1,708.22      1,708.22          -              -            -              -             1,708.22                                           1,708.22          1,708.22             -                -
B8204         JPL EVENT ENTERPRISE LLC Total:             106,511.04     14,091.19     8,269.74       8,500.01     8,500.01      67,150.09         106,511.04                        24,650.06         81,860.98         39,360.95       67,150.09        24,650.06
B8206         Family Acupuncture & Herb Clinic Total:      (5,244.32)    (5,244.32)         -              -            -              -            (5,244.32)                                         (5,244.32)        (5,244.32)            -                -
B8207         Sang Gyu Shin Total:                         (4,757.22)          -      (4,757.22)           -            -              -            (4,757.22)                                         (4,757.22)        (4,757.22)            -                -
C1258         COMEX Korean BBQ, LLC Total:                833,716.65     23,622.28    28,747.75      29,325.52    29,325.52     722,695.58         833,716.65                       634,719.33        198,997.32        111,021.07      722,695.58       634,719.33
105SIGN       TMC Total:                                  408,579.50           -            -              -            -       408,579.50                         408,579.50       408,579.50               -                 -        408,579.50       408,579.50
105SIGN       iKahan Media, Inc. (old) Total:               9,965.64           -            -              -            -         9,965.64                           9,965.64         9,965.64               -                 -          9,965.64         9,965.64
A2E           L.A.Care Health Plan Total:                     830.24           -            -              -            -           830.24                             830.24           830.24               -                 -            830.24           830.24
B11310        Tamales La Gurea Estilo Sinaloa Total:       24,108.22           -            -              -            -        24,108.22                          24,108.22        24,108.22               -                 -         24,108.22        24,108.22
B11311        Bionicos Frutas y Jugos Naturales Total:         38.06           -            -              -            -            38.06                              38.06            38.06               -                 -             38.06            38.06
B11313        Farmacia Natural Total:                      (1,332.20)    (1,843.01)         -              -            -           510.81                          (1,332.20)          510.81         (1,843.01)        (1,843.01)         510.81           510.81


                                                                                                                         Page 4 of 5
PLAMEX INVESTMENT LLC                            Case 8:21-bk-10958-ES                                Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                                             Desc
EXHIBIT B.11 - ACCOUNTS RECEIVABLE (TENANT RENTS)                                                     Main Document    Page 18 of 178

                                                                                                                                                                                               Reserve
                                                                                                                                                                                                                                                                    Allow for
                                                                                                                                                                                            Balance as of
                                                                                                                                                                                                                                                                  uncollectibles
   Suite ID                 Occupant Name                Amount           Current        1 Month       2 Months        3 Months        4 Months       Current Tenants Inactive Tenants       12/31/2020      NET Receivable    90 days or less   Over 90 days
B11316        Alma De Mexico Total:                        41,517.47      (2,130.94)           -               -              -           43,648.41                            41,517.47        43,648.41         (2,130.94)        (2,130.94)       43,648.41        43,648.41
B11324        PLAZA CAR WASH, LLC Total:                   11,797.11         480.98            -               -              -           11,316.13                            11,797.11        11,316.13            480.98            480.98        11,316.13        11,316.13
B11324        Ezequiel Juarez Lopez Total:                  3,852.84            -              -               -              -            3,852.84                             3,852.84         3,852.84               -                 -           3,852.84         3,852.84
B11325        Airbrush Nation Total:                       41,667.29            -              -               -              -           41,667.29                            41,667.29        41,667.29               -                 -          41,667.29        41,667.29
B13001        Barbacoa Actopan Total:                       4,599.23            -              -               -              -            4,599.23                             4,599.23         4,599.23               -                 -           4,599.23         4,599.23
B13001        Lamajoon Mediterranean Shish Kabob Total:     9,986.02            -              -               -              -            9,986.02                             9,986.02         9,986.02               -                 -           9,986.02         9,986.02
B13003        YOSHIHARU RAMEN EXPRESS Total:               (1,811.82)     (1,811.82)           -               -              -                 -                              (1,811.82)                         (1,811.82)        (1,811.82)             -                -
B13003        RYU JOO YEON Total:                            (961.00)       (961.00)           -               -              -                 -                                (961.00)                           (961.00)          (961.00)             -                -
B13003        Ricos Tacos El Tio II, Inc. Total:           66,317.14            -              -               -              -           66,317.14                            66,317.14        66,317.14               -                 -          66,317.14        66,317.14
B21102        Blue Vibes Total:                               790.00            -              -               -              -              790.00                               790.00           790.00               -                 -             790.00           790.00
B21108        YOUNGEVITY Total:                             3,632.20          71.53            -               -              -            3,560.67                             3,632.20         3,560.67             71.53             71.53         3,560.67         3,560.67
B21202        Mobile Exclusive T-Mobile Total:             57,537.35            -              -               -              -           57,537.35                            57,537.35        57,537.35               -                 -          57,537.35        57,537.35
B21202        Cell Phone T-mobile (old) Total:             16,019.19            -              -               -              -           16,019.19                            16,019.19        16,019.19               -                 -          16,019.19        16,019.19
B21204        Flor Paredes Total:                             219.46            -              -               -              -              219.46                               219.46           219.46               -                 -             219.46           219.46
B21205        MILICO, LLC Total:                           18,324.98            -              -               -              -           18,324.98                            18,324.98        18,324.98               -                 -          18,324.98        18,324.98
B21207/8      Casa de Michocan Total:                      14,115.91            -         2,339.72        2,339.72       2,339.72          7,096.75                            14,115.91        18,257.57         (4,141.66)         7,019.16         7,096.75        18,257.57
B21210        Lavanderia Burbuja Total:                    (7,016.01)     (7,016.01)           -               -              -                 -                              (7,016.01)                         (7,016.01)        (7,016.01)             -                -
B31001        Abigail Perez Total:                          1,772.92            -              -               -              -            1,772.92                             1,772.92         1,772.92               -                 -           1,772.92         1,772.92
B31008        Moxi Shoes Total:                            13,540.26            -              -               -              -           13,540.26                            13,540.26        13,540.26               -                 -          13,540.26        13,540.26
B44B          FOOT LOCKER RETAIL, INC Total:                 (241.94)           -              -         (4,596.77)      3,629.03            725.80                              (241.94)                           (241.94)          (967.74)          725.80              -
B44B          Viva Movil, LLC Total:                        4,724.21            -              -               -              -            4,724.21                             4,724.21         4,724.21               -                 -           4,724.21         4,724.21
B4E106        Metro Fusion, Inc. (Men's Land) Total:        4,845.62            -              -               -              -            4,845.62                             4,845.62         4,845.62               -                 -           4,845.62         4,845.62
B4E106        PAVI Inc. (old) Total:                      136,377.47            -              -               -              -          136,377.47                           136,377.47       136,377.47               -                 -         136,377.47       136,377.47
B4F107        Anna's Linen #004 Total:                     74,165.71            -              -               -              -           74,165.71                            74,165.71        74,165.71               -                 -          74,165.71        74,165.71
B7101         BEECRAZEE INC - Mauya Total:                  1,414.13            -              -               -              -            1,414.13                             1,414.13         1,414.13               -                 -           1,414.13         1,414.13
B7101         BRANDEN AND CO. JEWELERS Total:              94,046.86       1,051.22            -               -              -           92,995.64                            94,046.86        92,995.64          1,051.22          1,051.22        92,995.64        92,995.64
B7101         Raul Solis Total:                             5,500.00            -              -               -              -            5,500.00                             5,500.00         5,500.00               -                 -           5,500.00         5,500.00
B7102         AIO Wireless Total:                           2,347.62            -              -               -              -            2,347.62                             2,347.62         2,347.62               -                 -           2,347.62         2,347.62
B7103         IVETTE BY MITZY Total:                       (4,694.90)     (4,694.90)           -               -              -                 -                              (4,694.90)                         (4,694.90)        (4,694.90)             -                -
B8101         Miguel Chavarria & Viney Sharm Total:       123,443.44            -              -               -              -          123,443.44                           123,443.44       123,443.44               -                 -         123,443.44       123,443.44
B8105         Victoria Casas Total:                           329.66            -              -               -              -              329.66                               329.66           329.66               -                 -             329.66           329.66
B8112         Militar's Cut Unisex Total:                      60.99            -              -               -              -               60.99                                60.99            60.99               -                 -              60.99            60.99
B8201         SNOW FACTORY Total:                          75,407.62            -              -               -              -           75,407.62                            75,407.62        75,407.62               -                 -          75,407.62        75,407.62
B8203         Lynwood Medical Total:                         (579.18)       (579.18)           -               -              -                 -                                (579.18)                           (579.18)          (579.18)             -                -
C1258         HomeTown Buffet Total:                       58,537.33            -              -               -              -           58,537.33                            58,537.33        58,537.33               -                 -          58,537.33        58,537.33
              BLDG 200PMO Total:                        5,452,675.95      22,865.81     290,925.58      278,108.02     265,559.16      4,595,217.38      4,138,901.31       1,313,774.64     3,803,210.71      1,649,465.24        857,458.57     4,595,217.38     3,803,210.71

              Grand Total                             $ 9,461,238.64    $ 220,583.75   $ 600,731.46   $ 538,633.69    $ 461,076.26   $ 7,640,213.48   $ 6,955,527.18    $   2,505,711.46    $ 6,179,714.21   $ 3,281,524.43    $ 1,821,025.16    $ 7,640,213.48   $ 6,179,714.21
                                                                                                                                                                                                                                    96,750.86
              Total Aging                               9,461,238.64                                                                                                                                                             1,917,776.02                      1,460,499.27
25620-0000    Prepaid Rent per TB, 04/30/2021             100,423.28
              Tamales-Overstated by $0.30                       0.30                                                                                                                                                                                              $ 3,378,275.29
              Chuck E Cheese Prepaid Rent                  (2,672.72)     96,750.86
              Top Fashion PPD rent                         (1,000.00)

              Total Adjusted AR, 04/30/21               $9,557,989.50
11000-0000    AR Per Trial Balance, 04/30/21           $9,557,989.50                                                                                                                         $6,179,714.21
              Difference                                   $0.00
                                                                                                                                                      11110-0000        Allowance for BD     6,179,714.21
                                                                                                                                                                        Difference                   $0.00




                                                                                                                                Page 5 of 5
Case 8:21-bk-10958-ES   Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 19 of 178




                              Exhibit B.50
                                     Case 8:21-bk-10958-ES      Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                    Desc
                                                                Main Document    Page 20 of 178
Plamex Investment, LLC
Exhibit B.50 - Furniture, Fixtures, Equipment & Machinery




                                                                                                                             ACCUMULATED
   DATE IN                                                                                              MONTHLY                                  NET VALUE @ April
                                  DESCRIPTION                     COST            METHOD   LIFE                             DEPRECIATION @
   SERVICE                                                                                            DEPRECIATION                                    30, 2021
                                                                                                                              April 30, 2021

Furniture & Fixture
   7/26/2005    Furniture & Fix                                      7,879.00      S/L     39.0                16.84                  3,393.62              4,485.38
    8/2/2005    Furniture & Fix                                     10,101.00      S/L     39.0                21.58                  4,350.33              5,750.67
   7/14/2005    Furniture & Fix                                     47,000.00      S/L     39.0               100.43                 19,030.12             27,969.88
  12/31/2015 Holiday decors                                         25,265.00      S/L      5.0               421.08                 25,265.00                  0.00
    7/1/2016    Elastomeric Roof Restoration Coating                17,700.00      S/L     10.0               147.50                  8,555.00              9,145.00
   12/1/2016    Dining Area Tables & Chairs                         40,388.41      S/L      7.0               480.81                 25,483.16             14,905.25
   12/1/2016    Dinning Area Umbrellas                               7,286.92      S/L      7.0                86.75                  4,597.70              2,689.22
   10/1/2016    Reciprocating Compressor Rpclmt                     16,810.00      S/L     10.0               140.08                  7,704.58              9,105.42
   12/1/2016    Bldg B8 Restroom Rennovation                        47,032.25      S/L     10.0               391.94                 20,772.58             26,259.67
   9/26/2019    Anycase/Miragrown-PM Stage + Delivery               10,399.23      S/L     10.0                86.66                  1,660.99              8,738.24


                Total Furniture & Fixture-GL#18140-0000)    $      460,829.85                     $          1,893.67   $           351,781.13    $       109,048.72
                TB                                          $      460,829.85                                                                    (Acct#18540-0000)
                Difference                                                 -

Machinery & Equipment

  7/15/2005     Machine & Equip                                         322.00     S/L     15.0                 1.79                    322.00                 (0.00)
  7/31/2005     Machine & Equip                                      42,500.00     S/L     15.0               236.11                 42,500.00                  0.00
  10/20/2005    Machine & Equip                                      13,078.00     S/L     39.0                27.94                  5,960.78              7,117.22
  11/5/2015     AC compressor                                        16,000.00     S/L      2.5               533.33                 16,000.00                  0.00
  12/31/2015    Food Court Patio Heater                                 842.62     S/L      5.0                14.04                    842.62                 (0.00)
  3/31/2019     Regency Fire-Install of New GSM Service               5,950.00     S/L      7.0                70.83                  1,841.67              4,108.33
  11/6/2019     RYUNSA PARK- CAMDOG CCTV-PLX-IN                      18,170.00     S/L     25.0                60.57                  1,080.11             17,089.89
  12/26/2019    AC compressor - check voided                        (16,000.00)    S/L      2.5                                            -              (16,000.00)
   7/2/2020     Tri-Chem Repl Tower Pump & Motor                      6,950.00     S/L     15.0                38.61                    386.11              6,563.89
  6/24/2020     100 Gallon Water Heater - Food Court                  5,900.00     S/L     12.0                40.97                    409.72              5,490.28
  6/24/2020     20 Gallon Water Heater - Bldg B8                      1,100.00     S/L     12.0                 7.64                     76.39              1,023.61
                                                                                                                                           -                    0.00
                Disposal - Fully Depreciated M&E


Total Machinery & Equipment-GL#18150-0000                   $      463,061.54                     $           813.22    $           437,668.31    $        25,393.23
               TB                                           $      463,061.54                                                                    (Acct#18550-0000)
               Difference                                                 -                                                                       $       134,441.95
Case 8:21-bk-10958-ES   Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 21 of 178




                              Exhibit B.71
     Case 8:21-bk-10958-ES              Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11              Desc
                                        Main Document    Page 22 of 178

Plamex Investment, LLC
Exhibit B.71 - Affiliate Accounts Receivable


            List of Affiliates              Amount                              Entity Names
Interentity N/R - Comex                 $    605,513.18   Comex Food Service, Inc.
Interentity N/R - Comex $700k                642,216.03   Comex Food Service, Inc.
Interentity A/R - Café Canela                293,852.87   Café Canela (Comex Food Service, Inc.)
Interentity A/R - Imperial Market            136,091.03   Imperial Market-owned by Young M Chae
Interentity N/R - Imperial Market            553,384.78   Imperial Market-owned by Young M Chae
Interentity A/R - Laundry                    179,022.30   Lavanderia Burbuja-owned by Young M Chae
Interentity A/R - Laundry N/R                 94,019.92   Lavanderia Burbuja-owned by Young M Chae
Interentity A/R - 3000 LLC                   256,520.37   3000 E. Imperial, LLC
Interentity A/R - 3100 Corp                    2,489.84   3100 E. Imperial Highway Corp.
Interentity A/R - Placo Investment         3,388,901.75   Placo Investment, LLC
Interentity A/R - 3100 Investment         20,129,318.33   3100 E Imperial Investment, LLC
Interentity A/R - JEL                         26,425.00   JEL Investment, Inc.
Interentity A/R - LTC                         38,727.28   LTC Development, Inc.
Interentity A/R - ISC                         17,815.20   Imperial Shopping Center, LLC
Interentity A/R - Placo Fitness                6,190.55   Placo Fitness, LLC
Interentity A/R - PMR                             20.00   Plaza Mexico Residences, LLC
Interentity A/R - Fair Oaks                3,396,310.91   3171 Fair Oaks, LLC
Interentity A/R - Placo SB                 8,462,469.46   Placo San Bernardino, LLC
Interentity A/R - The Source               9,121,672.93   The Source at Beach, LLC
Interentity A/R - The Source Office          191,250.00   The Source Office, LLC
Interentity A/R - Source Hotel               125,825.00   The Source Hotel, LLC
Interentity A/R - BEOR Investors              77,000.00   Beach Orangethorpe Investors, LLC
Interentity A/R - BEOR VI                     82,000.00   Beach Orangethorpe VI, LLC
Interentity A/R - BEOR Hotel                  34,000.00   Beach Orangethorpe Hotel, LLC
Interentity A/R - BEOR Hotel II               17,000.00   Beach Orangethorpe Hotel II, LLC
Interentity A/R - BEOR Office                 22,000.00   Beach Orangethorpe Office, LLC
Interentity A/R - M+D                     38,951,867.99   M+D Properties
Interentity A/R - MDRC                     1,230,736.99   M&D Regional Center, LLC
Interentity A/R - Comex Food Service         897,584.78   Comex Food Service, Inc.
Interentity A/R - La Huasteca                889,882.74   Comex Food Service, Inc.
Interentity A/R - La Hu Pasadena              51,434.33   Comex Food Service, Inc.
Interentity A/R - Comex KC                    14,216.53   Comex KC, Inc.
Interentity A/R - Comex AMG                  389,766.27   Comex Korean BBQ, LLC
Interentity A/R - GPM, LLC                     3,675.01   Greenland Property Management, LLC
                                        $ 90,329,201.37
             Case 8:21-bk-10958-ES                           Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                            Desc
                                                             Main Document    Page 23 of 178
 Fill in this information to identify the case:

 Debtor name          Plamex Investment, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

 Case number (if known)              8:21-bk-10958-ES
                                                                                                                                            Check if this is an
                                                                                                                                                 amended filing

Official Form 206D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                         12/15
Be as complete and accurate as possible.
1. Do any creditors have claims secured by debtor's property?
        No. Check this box and submit page 1 of this form to the court with debtor's other schedules. Debtor has nothing else to report on this form.
        Yes. Fill in all of the information below.
 Part 1:      List Creditors Who Have Secured Claims
                                                                                                                       Column A                    Column B
 2. List in alphabetical order all creditors who have secured claims. If a creditor has more than one secured
 claim, list the creditor separately for each claim.                                                                   Amount of claim             Value of collateral
                                                                                                                                                   that supports this
                                                                                                                       Do not deduct the value     claim
                                                                                                                       of collateral.
        Wells Fargo Bank, N.A., as
 2.1                                                                                                                        $107,779,863.93                       $0.00
        Trustee                                       Describe debtor's property that is subject to a lien
        Creditor's Name                               Substantially all assets of the Debtor
        Morgan Stanley Cap I Trust
        2016-UBS
        9062 Old Annapolis Road
        Columbia, MD 21045
        Creditor's mailing address                    Describe the lien
                                                      Security Interest
                                                      Is the creditor an insider or related party?
                                                       No
        Creditor's email address, if known             Yes
                                                      Is anyone else liable on this claim?
        Date debt was incurred                         No
        6/16/2016                                      Yes. Fill out Schedule H: Codebtors (Official Form 206H)
        Last 4 digits of account number

        Do multiple creditors have an                 As of the petition filing date, the claim is:
        interest in the same property?                Check all that apply
         No                                           Contingent
         Yes. Specify each creditor,                  Unliquidated
        including this creditor and its relative       Disputed
        priority.




                                                                                                                              $107,779,863
 3.    Total of the dollar amounts from Part 1, Column A, including the amounts from the Additional Page, if any.                       .93

 Part 2:     List Others to Be Notified for a Debt Already Listed in Part 1
 List in alphabetical order any others who must be notified for a debt already listed in Part 1. Examples of entities that may be listed are collection agencies,
 assignees of claims listed above, and attorneys for secured creditors.

 If no others need to notified for the debts listed in Part 1, do not fill out or submit this page. If additional pages are needed, copy this page.
         Name and address                                                                                      On which line in Part 1 did       Last 4 digits of
                                                                                                               you enter the related creditor?   account number for
                                                                                                                                                 this entity
         CWCapital Asset Management
         900 19th Street NW, 8th Floor                                                                         Line   2.1
         Attn: Ariel Levin/Jake Hamel
         Washington, DC 20006




Official Form 206D                                 Schedule D: Creditors Who Have Claims Secured by Property                                                    page 1 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                   Desc
                                                             Main Document    Page 24 of 178
 Debtor       Plamex Investment, LLC                                                    Case number (if known)   8:21-bk-10958-ES
              Name

        Natixis, New York Branch
        1251 Avenue of the Americas                                                             Line   2.1
        New York, NY 10020

        Perkins Coie LLP
        2901 N. Central Ave., Suite 2000                                                        Line   2.1
        Attn: Liana W. Spendlove
        Phoenix, AZ 85012

        Perkins Coie LLP
        1888 Century Park East, Suite 1700                                                      Line   2.1
        Attn: Mark Birnbaum
        Los Angeles, CA 90067




Official Form 206D                   Additional Page of Schedule D: Creditors Who Have Claims Secured by Property                     page 2 of 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
             Case 8:21-bk-10958-ES                           Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                            Desc
                                                             Main Document    Page 25 of 178
 Fill in this information to identify the case:

 Debtor name         Plamex Investment, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

 Case number (if known)          8:21-bk-10958-ES
                                                                                                                                           Check if this is an
                                                                                                                                                amended filing


Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G). Number the entries in Parts 1 and
2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1:      List All Creditors with PRIORITY Unsecured Claims

       1. Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).

           No. Go to Part 2.
           Yes. Go to line 2.
       2. List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors
          with priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                                  Total claim           Priority amount

 2.1       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00     $0.00
           City of Lynwood                                           Check all that apply.
           11330 Bullis Road                                          Contingent
           Lynwood, CA 90262                                          Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For Notice Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.2       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                              $0.00     $0.00
           County of Los Angeles                                     Check all that apply.
           Dept. of Treasurer & Tax Collector                         Contingent
           P.O. Box 54027                                             Unliquidated
           Los Angeles, CA 90054-0027                                 Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For Notice Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                page 1 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                   26717                               Best Case Bankruptcy
             Case 8:21-bk-10958-ES                           Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                              Desc
                                                             Main Document    Page 26 of 178
 Debtor       Plamex Investment, LLC                                                                          Case number (if known)   8:21-bk-10958-ES
              Name

 2.3       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                               $0.00       $0.00
           Franchise Tax Board                                       Check all that apply.
           Bankruptcy Section, MS: A-340                              Contingent
           P.O. Box 2952                                              Unliquidated
           Sacramento, CA 95812-2952                                  Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For Notice Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.4       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                               $0.00       $0.00
           Internal Revenue Service                                  Check all that apply.
           P.O. Box 7346                                              Contingent
           Philadelphia, PA 19101-7346                                Unliquidated
                                                                      Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For Notice Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.5       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                               $0.00       $0.00
           State Board of Equalization                               Check all that apply.
           Account Info. Group, MIC: 29                               Contingent
           P.O.Box 942879                                             Unliquidated
           Sacramento, CA 94279-0029                                  Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     For Notice Purposes Only
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes

 2.6       Priority creditor's name and mailing address              As of the petition filing date, the claim is:                            $300.00        $300.00
           The Delaware Department of State                          Check all that apply.
           Division of Corporations                                   Contingent
           PO Box 898                                                 Unliquidated
           Dover, DE 19903                                            Disputed
           Date or dates debt was incurred                           Basis for the claim:
                                                                     Taxes
           Last 4 digits of account number                           Is the claim subject to offset?
           Specify Code subsection of PRIORITY                        No
           unsecured claim: 11 U.S.C. § 507(a) (8)
                                                                      Yes


 Part 2:      List All Creditors with NONPRIORITY Unsecured Claims
       3. List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill
          out and attach the Additional Page of Part 2.
                                                                                                                                                      Amount of claim




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                  Page 2 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                         Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 27 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.1      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $124,200.00
          3100 E. Imperial Highway Corp.                                      Contingent
          3100 E. Imperial Highway                                            Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Intercompany Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.2      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.      $15,218,998.15
          3100 E. Imperial Investment, LLC                                    Contingent
          6988 Beach Blvd, Suite B-215                                        Unliquidated
          Buena Park, CA 90621                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Intercompany Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.3      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,798.00
          333 Fashion                                                         Contingent
          24641 Maple Ln                                                      Unliquidated
          Harbor City, CA 90710                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.4      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,806.00
          99 Cent Store & Up                                                  Contingent
          1251 S. Montebello Blvd                                             Unliquidated
          Montebello, CA 90640                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.5      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $15,392.28
          A & R Custom Designs LLC                                            Contingent
          1185 E Stanford Court                                               Unliquidated
          Anaheim, CA 92805                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.6      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,370.00
          A & S Fashion                                                       Contingent
          3100 E. Imperial Hwy                                                Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.7      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $9,818.00
          A Fashion Plus                                                      Contingent
          20415 Berendo Ave                                                   Unliquidated
          Torrance, CA 90502                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 3 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 28 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.8      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,000.00
          Abigail Pacheco, Irina Rossi, et al.                                Contingent
          3100 E. Imperial Hwy, Unit J11                                      Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.9      Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $226.00
          ABZ Pest Control                                                    Contingent
          17546 Studebaker Rd.                                                Unliquidated
          Cerritos, CA 90703                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.10     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,400.00
          Airbrush Nation                                                     Contingent
          1004 N Pointsettia Ave APT D                                        Unliquidated
          Compton, CA 90221                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.11     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,250.00
          Aldo's Key Shop                                                     Contingent
          3100 E Imperial Hwy #1323                                           Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.12     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          Alicia Vera Murillo                                                 Contingent
          3100 E Imperial Hwy VCT17                                           Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.13     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,468.02
          All City Footwear                                                   Contingent
          4035 Santa Anita LN                                                 Unliquidated
          Yorba Linda, CA 92886                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.14     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,961.04
          Angel's Bridal                                                      Contingent
          3100 E Imperial Hwy                                                 Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 4 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 29 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.15     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,200.00
          Angelica Fernandez Alvarez                                          Contingent
          13800 Parkcenter Ln                                                 Unliquidated
          Tustin, CA 92782                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.16     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,960.00
          Antonio de la Cruz, an individual                                   Contingent
          11175 Lynden Street                                                 Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.17     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,800.00
          Arlene's Fashions                                                   Contingent
          3100 E. Imperial Hwy B31005                                         Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.18     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,500.00
          Art Craft & Religious                                               Contingent
          3100 E Imperial Hwy VCT09                                           Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.19     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,128.00
          Art Nails                                                           Contingent
          3100 E. Imperial Hwy Unit L9                                        Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.20     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,076.06
          AT&T                                                                Contingent
          P.O. BOX 5025                                                       Unliquidated
          Carol Stream, IL 60197                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.21     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $36,142.00
          Autofin USA                                                         Contingent
          3180 E. Imperial Hwy. #G                                            Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 5 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 30 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.22     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,600.00
          Ave Beauty Supply                                                   Contingent
          4020 Court Land Street                                              Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.23     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,000.00
          Azteca Jewelry                                                      Contingent
          3100 E Imperial Hwy Unit E1                                         Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.24     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $7,500.00
          Beauty Zone                                                         Contingent
          7526 Brookmill Rd.                                                  Unliquidated
          Downey, CA 90241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.25     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,800.00
          Bebe Craft                                                          Contingent
          8901 Calden Ave, APT#405                                            Unliquidated
          South Gate, CA 90280                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.26     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $137,228.00
          Better & Best Building Service Inc.                                 Contingent
          1833 Avenida San Lorenzo                                            Unliquidated
          Fullerton, CA 92833                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.27     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,344.00
          Big Discount                                                        Contingent
          3100 East Imperial Highway                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.28     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,507.26
          Bioncos La Huerta                                                   Contingent
          8557 Orange Street                                                  Unliquidated
          Downey, CA 90242                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 6 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 31 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.29     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,568.10
          Bioncos La Huerta                                                   Contingent
          8557 Orange Street                                                  Unliquidated
          Downey, CA 90242                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.30     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,699.00
          Birreria Jalisco                                                    Contingent
          3180 E. Imperial Hwy A2D                                            Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.31     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          Blanca Martinez                                                     Contingent
          3100 E Imperial Hwy VKIO25                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.32     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,000.00
          BM Classic Portaits                                                 Contingent
          68 Pomona Ave                                                       Unliquidated
          Long Beach, CA 90803                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.33     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,496.00
          Boom Boom Sounds                                                    Contingent
          8827 Mel Dar Ave                                                    Unliquidated
          Downey, CA 90240                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.34     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,100.12
          Boost Mobile                                                        Contingent
          3100 E. Imperial Hwy, Unit B3-1002                                  Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.35     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $30,076.99
          Bubbles Apparel, Inc.                                               Contingent
          2839 Sycamore Avenue                                                Unliquidated
          La Crescenta, CA 91214                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 7 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 32 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.36     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,161.44
          BW Sports & Hobbies                                                 Contingent
          14015 Camino Del Oro                                                Unliquidated
          Riverside, CA 92508                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.37     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $704.09
          California Sanitary Supply                                          Contingent
          1834 E. 46th Street                                                 Unliquidated
          Los Angeles, CA 90058                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.38     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,003.00
          Candle Light Bakery                                                 Contingent
          3150 E. Imperial Hwy, Ste 102                                       Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.39     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,605.00
          Capital Cap & Embroidery                                            Contingent
          1621 South Highland Avenue #K                                       Unliquidated
          Fullerton, CA 92832                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.40     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          Carrera Concessions                                                 Contingent
          3100 E Imperial Hwy                                                 Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.41     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,600.00
          Casa Colima                                                         Contingent
          3200 Mulford Ave, Unit 202                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.42     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Casa de Michocan                                                    Contingent
          3100 E Imperial Hwy #B21207/8                                       Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 8 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 33 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.43     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,000.00
          Cell Mart                                                           Contingent
          1122 Teri Avenue                                                    Unliquidated
          Torrance, CA 90503                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.44     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $517.31
          Chase Card Services                                                 Contingent
          P.O. Box 15123                                                      Unliquidated
          Wilmington, DE 19850                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.45     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,058.00
          Chin Shoes                                                          Contingent
          20019 Gridley Rd                                                    Unliquidated
          Cerritos, CA 90703                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.46     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,400.00
          Come Again                                                          Contingent
          3307 Burton Ave                                                     Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.47     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $238,025.50
          Community Enforcement Patrol                                        Contingent
          11600 Paramount Blvd #D                                             Unliquidated
          Downey, CA 90241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.48     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $473.54
          Connie Sunmi Kim                                                    Contingent
          3100 E. Imperial Highway                                            Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Employee Reimbursement Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.49     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $40.00
          Contemporary Information Corp.                                      Contingent
          42913 Capital Dr. Ste #101                                          Unliquidated
          Lancaster, CA 93535                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 9 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 34 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.50     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,863.00
          Delicias Oaxaquenas                                                 Contingent
          3100 E. Imperial Hwy B11312                                         Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.51     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,920.52
          DF Wireless                                                         Contingent
          3200 Mulford Ave. #103                                              Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.52     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,000.00
          Diana Michel                                                        Contingent
          3100 E. Imperial Hwy Unit H8                                        Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.53     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,000.00
          Diana Roman                                                         Contingent
          3286 Burton Ave, APT A                                              Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.54     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,154.32
          Diana Yunhi Kim                                                     Contingent
          1705 Downs Dr                                                       Unliquidated
          Odessa, FL 33556                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.55     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,154.32
          Diana Yunhi Kim                                                     Contingent
          1705 Downs Dr                                                       Unliquidated
          Odessa, FL 33556                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Prepaid Tenant Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.56     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,785.26
          Diz N Dat                                                           Contingent
          2905 Claredon Avenue, Apt. E                                        Unliquidated
          Huntington Park, CA 90255                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 10 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 35 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.57     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,333.00
          Dolex Dollar Express, Inc.                                          Contingent
          701 Highlander Blvd #300                                            Unliquidated
          Arlington, TX 76015                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.58     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,193.69
          Dolex Dollar Express, Inc.                                          Contingent
          701 Highlander Blvd #300                                            Unliquidated
          Arlington, TX 76015                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Prepaid Tenant Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.59     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,400.00
          Domino's Pizza                                                      Contingent
          15198 Downey Ave                                                    Unliquidated
          Paramount, CA 90723                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.60     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,913.36
          Dulce Vida                                                          Contingent
          16031 Pioneer Blvd., Apt. H-6                                       Unliquidated
          Norwalk, CA 90650                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.61     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,000.00
          El Azul Jewelry                                                     Contingent
          3100 E. Imperial Hwy, Unit #P4Q5                                    Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.62     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $554.62
          El Gallo Giro                                                       Contingent
          12764 Florence Ave                                                  Unliquidated
          Santa Fe Springs, CA 90670                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Prepaid Tenant Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.63     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,690.46
          El Pollo Real                                                       Contingent
          3100 E. Imperial Hwy, Unit 3009                                     Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 11 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 36 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.64     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,350.00
          Elizabeth Adame                                                     Contingent
          3307 Burton Ave                                                     Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.65     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          Enciso Realty                                                       Contingent
          249 S. Occidental Blvd #315                                         Unliquidated
          Los Angeles, CA 90057                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.66     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $800.00
          Enciso Realty                                                       Contingent
          249 S. Occidental Blvd #315                                         Unliquidated
          Los Angeles, CA 90057                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.67     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,500.00
          Enrika Ochoa                                                        Contingent
          3100 E Imperial Hwy Unit D7                                         Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.68     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,500.00
          Enrika Ochoa                                                        Contingent
          3100 E Imperial Hwy Unit D7                                         Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Prepaid Tenant Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.69     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $655.99
          Epax Systems, LLC                                                   Contingent
          14641 Arminta Street                                                Unliquidated
          Panorama City, CA 91402                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.70     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,075.54
          F4 Jewelry                                                          Contingent
          3100 E Imperial Hwy Unit F4                                         Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 12 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 37 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.71     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,000.00
          Family Acupuncture & Herb Clinic                                    Contingent
          3150 E. Imperial Hwy B8-206                                         Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.72     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,846.00
          Fancy Jewelry                                                       Contingent
          1512 Amherst Ave Suite 206                                          Unliquidated
          Los Angeles, CA 90025                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.73     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,000.00
          Farmacia Natural                                                    Contingent
          3100 E Imperial Hwy Unit S9                                         Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.74     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,000.00
          Farmacia Natural                                                    Contingent
          20323 Dorothy Street                                                Unliquidated
          Santa Clarita, CA 91350                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.75     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,500.00
          Farmacia Naturista Mexicana                                         Contingent
          3100 E Imperial Hwy Unit E2                                         Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.76     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,102.00
          Farmers Insurance Agency                                            Contingent
          3150 E. Imperial Hwy, #113                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.77     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,000.00
          Faro Optometry                                                      Contingent
          27381 Glenwood Drive                                                Unliquidated
          Mission Viejo, CA 92692                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 13 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 38 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.78     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $14,418.00
          Fashion Qrew                                                        Contingent
          1324 E. Washington Blvd                                             Unliquidated
          Los Angeles, CA 90021                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.79     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,668.00
          Fashion Time                                                        Contingent
          3100 E. Imperial Hwy Unit J2J3                                      Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.80     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $372.68
          Federal Express Corp.                                               Contingent
          PO Box 7221                                                         Unliquidated
          Pasadena, CA 91109                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.81     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,771.00
          First Aid Urgent Care                                               Contingent
          7204 Foothill Boulevard                                             Unliquidated
          Tujunga, CA 91042                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.82     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,277.26
          First Insurance Funding Corp.                                       Contingent
          450 Skokie Blvd, Suite 1000                                         Unliquidated
          Northbrook, IL 60062                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.83     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,100.00
          Flor Paredes                                                        Contingent
          11436 Peach St                                                      Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.84     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,600.00
          Flores Bautista Gloria O.                                           Contingent
          1433 Kingsmill Ave                                                  Unliquidated
          Rowland Heights, CA 91748                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 14 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 39 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.85     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,636.80
          Global Jewelry                                                      Contingent
          8247 Haseltime                                                      Unliquidated
          Buena Park, CA 90621                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.86     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $5,000.00
          Gloria Flores                                                       Contingent
          1433 Kingsmill Avenue                                               Unliquidated
          Rowland Heights, CA 91748                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.87     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $282,087.56
          Greenland Property Management, LLC                                  Contingent
          6988 Beach Blvd B-215                                               Unliquidated
          Buena Park, CA 90621                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Management Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.88     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $681,614.60
          Greenland Property Management, LLC                                  Contingent
          6988 Beach Blvd B-215                                               Unliquidated
          Buena Park, CA 90621                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Intercompany Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.89     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,000.00
          Grupo Concordia LA                                                  Contingent
          5919 San Miguel Road                                                Unliquidated
          Bonita, CA 91902                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.90     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $17,280.00
          Grupo Pakar LLC                                                     Contingent
          9595 Six Pines Drive, Suite 8210                                    Unliquidated
          The Woodlands, TX 77382                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.91     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $107,093.50
          GTO Security Corp.                                                  Contingent
          2202 S. Figueroa Street, Suite 134                                  Unliquidated
          Los Angeles, CA 90007                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 15 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 40 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.92     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,600.00
          Guillermo Camberos Preciado                                         Contingent
          307 E. Jefferson Blvd Suite 328                                     Unliquidated
          Los Angeles, CA 90011                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.93     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,790.00
          Han's Toy                                                           Contingent
          3100 E Imperial Hwy                                                 Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.94     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          Hannah Kim                                                          Contingent
          18944 Vickie Avenue #4-069                                          Unliquidated
          Cerritos, CA 90703                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.95     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,600.00
          Happy Chinese                                                       Contingent
          3100 East Imperial Highway                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.96     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,215.21
          Happy Land                                                          Contingent
          6732 Los Verdes Dr. #3                                              Unliquidated
          Rancho Palos Verdes, CA 90275                                       Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.97     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,852.48
          Happy Rice                                                          Contingent
          3100 E. Imperial Hwy #3008                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.98     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,000.00
          Hermandad Mexicana Legal Centers                                    Contingent
          210 W. Adams Blvd                                                   Unliquidated
          Los Angeles, CA 90007                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 16 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 41 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.99     Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $12,000.00
          Hip Hop Zone                                                        Contingent
          3100 E. Imperial Hwy #1009                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.100    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $465.46
          Home Depot Credit Services                                          Contingent
          PO Box 2317                                                         Unliquidated
          Jacksonville, FL 32203                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Credit Card
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.101    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,000.00
          Hoon Ko                                                             Contingent
          1621 S. Highland Ave Apt K                                          Unliquidated
          Fullerton, CA 92832                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.102    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $510,569.38
          Imperial Shopping Center, LLC                                       Contingent
          3100 E. Imperial Highway                                            Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Intercompany Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.103    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,546.58
          Inti Arts & Craft                                                   Contingent
          3100 E Imperial Hwy                                                 Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.104    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,400.00
          Ivette By Mitzy                                                     Contingent
          2633 McKinney Ave Ste 130-363                                       Unliquidated
          Dallas, TX 75214                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.105    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,948.00
          Jang's Men's Fashion                                                Contingent
          3100 E. Imperial Hwy                                                Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 17 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 42 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.106    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,300.00
          Jesus Garcia                                                        Contingent
          11145 Bellinser                                                     Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.107    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          Jesus Garcia                                                        Contingent
          11145 Bellinger Street                                              Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.108    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,000.00
          Jewelry and Beauty Inc                                              Contingent
          5500 Torrance Blvd, C132                                            Unliquidated
          Torrance, CA 90503                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.109    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,888.50
          Jimmy Choi                                                          Contingent
          3100 East Imperial Highway                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.110    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Joe Del Nigro                                                       Contingent
          c/o McFarlin LLP                                                    Unliquidated
          4 Park Plaza, Suite 1025                                            Disputed
          Irvine, CA 92614
          Date(s) debt was incurred 12/02/2019
                                                                             Basis for the claim:    Litigation Claim
          Last 4 digits of account number SFSK                               Is the claim subject to offset?    No  Yes
 3.111    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,000.00
          Jong R Jang                                                         Contingent
          3100 E Imperial Hwy                                                 Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.112    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,080.42
          Jose Alan Sandoval                                                  Contingent
          15137 San Jose Avenue                                               Unliquidated
          Paramount, CA 90723                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 18 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 43 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.113    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $32.83
          Jose Alan Sandoval                                                  Contingent
          15137 San Jose Avenue                                               Unliquidated
          Paramount, CA 90723                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Prepaid Tenant Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.114    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,500.00
          Jose Alan Sandoval Iniguez                                          Contingent
          15137 San Jose Avenue                                               Unliquidated
          Paramount, CA 90723                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.115    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $16,000.00
          Jose Alan Sandoval-Iniquez                                          Contingent
          15137 San Jose Avenue                                               Unliquidated
          Paramount, CA 90723                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.116    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,000.00
          Jose Gutierrez-Torres                                               Contingent
          15137 San Jose Avenue                                               Unliquidated
          Paramount, CA 90723                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.117    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,000.00
          Jose Gutierrez-Torres                                               Contingent
          15137 San Jose Avenue                                               Unliquidated
          Paramount, CA 90723                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.118    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,000.00
          Jose Rodriguez                                                      Contingent
          443 E. 73rd Street                                                  Unliquidated
          Los Angeles, CA 90003                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.119    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,872.00
          Joy Sports Wear                                                     Contingent
          3100 E. Imperial Hwy Unit F5                                        Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 19 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 44 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.120    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,000.00
          JPL Event Enterprise LLC                                            Contingent
          1238 South Beach Blvd                                               Unliquidated
          Anaheim, CA 92804                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.121    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $214.99
          K-9 Financial, LLC                                                  Contingent
          170 S. Green Valley Parkway Ste 300                                 Unliquidated
          Henderson, NV 89012                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.122    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,856.20
          Kat's Lingerie                                                      Contingent
          1735 Lincoln Ave #40                                                Unliquidated
          Torrance, CA 90501                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.123    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,944.00
          Kid's Love                                                          Contingent
          1413 Lomita Blvd Suite 3                                            Unliquidated
          Harbor City, CA 90710                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.124    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,858.00
          Kiddie World                                                        Contingent
          1936 Delmesa Ave                                                    Unliquidated
          Hacienda Heights, CA 91745                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.125    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,465.00
          Kiddie World II                                                     Contingent
          1936 Delmesa Ave                                                    Unliquidated
          Hacienda Heights, CA 91745                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.126    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $19,249.65
          Kone Inc.                                                           Contingent
          1821 Tyburn Street                                                  Unliquidated
          Glendale, CA 91204                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 20 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 45 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.127    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,200.00
          L' Dorado Jewelry                                                   Contingent
          3100 E Imperial Hwy Unit D6                                         Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.128    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,400.00
          La Casa De La Novia                                                 Contingent
          11641 State St                                                      Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.129    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,677.60
          LA Michoacana                                                       Contingent
          2506 W. Adams                                                       Unliquidated
          Santa Ana, CA 92704                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.130    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,013.00
          La Parisina                                                         Contingent
          9728 Brookgreen Rd                                                  Unliquidated
          Downey, CA 90240                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.131    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,000.00
          Leticia Torres                                                      Contingent
          3796 Millstone Court                                                Unliquidated
          Pomona, CA 91766                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.132    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,732.40
          LGP Equipment Rentals, Inc.                                         Contingent
          5545 E. Gage Avenue                                                 Unliquidated
          Bell Gardens, CA 90201                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.133    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,000.00
          Libreria Libertadores, LLC                                          Contingent
          3351 Marine Ave APT 42                                              Unliquidated
          Gardena, CA 90249                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 21 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 46 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.134    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,905.16
          Libreria Libertadores, LLC                                          Contingent
          3351 Marine Ave APT 42                                              Unliquidated
          Gardena, CA 90249                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Prepaid Tenant Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.135    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,290.00
          LimNexus LLP                                                        Contingent
          707 Wilshire Boulevard, 46th Floor                                  Unliquidated
          Los Angeles, CA 90017                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.136    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,600.00
          Lizette M. Cortez                                                   Contingent
          12852 Lakewood Blvd, Apt 1                                          Unliquidated
          Downey, CA 90242                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.137    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,980.00
          Lucky Accessories                                                   Contingent
          1150 S. Westmoreland Ave #215                                       Unliquidated
          Los Angeles, CA 90006                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.138    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,670.00
          Lucky Gold                                                          Contingent
          3100 East Imperial Highway, Unit I7                                 Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.139    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,604.00
          Luis Fernando Alcantar-Rojo                                         Contingent
          10111 State Street                                                  Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.140    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Luz Avalos                                                          Contingent
          c/o DAG Law Firm APC                                                Unliquidated
          12711 Ventura Blvd., Suite 220                                      Disputed
          Studio City, CA 91604
          Date(s) debt was incurred 11/21/2019
                                                                             Basis for the claim:    Litigation Claim
          Last 4 digits of account number 2173                               Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 22 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 47 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.141    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,000.00
          Lynwood Alteration                                                  Contingent
          3100 East Imperial Highway                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.142    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,178.00
          Lynwood Auto Accessories                                            Contingent
          3100 East Imperial Highway                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.143    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,400.00
          Lynwood Medical                                                     Contingent
          6418 Bollenbacher Drive                                             Unliquidated
          Pico Rivera, CA 90660                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.144    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $13,587.17
          M + D Properties                                                    Contingent
          6988 Beach Blvd B-215                                               Unliquidated
          Buena Park, CA 90621                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Reimbursement Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.145    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.       $5,454,855.77
          M+D Properties                                                      Contingent
          3100 E. Imperial Highway                                            Unliquidated
          Attn: Donald Chae                                                   Disputed
          Lynwood, CA 90262
                                                                             Basis for the claim:    Intercompany Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.146    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,720.00
          Mago's Acupuncture                                                  Contingent
          3100 E. Imperial Hwy Unit B5                                        Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.147    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,581.22
          Marci Pizza                                                         Contingent
          3100 East Imperial Highway                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 23 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 48 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.148    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,500.00
          Marco Antonio Juarez Cruz                                           Contingent
          11166 Penn St                                                       Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.149    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,500.00
          Maria Luisa Rojo Alvarez                                            Contingent
          10960 Duncan Avenue                                                 Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.150    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,000.00
          Mariscos El Rey                                                     Contingent
          3100 E. Imperial Hwy Ste. #3002                                     Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.151    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,482.00
          Mariscos Rio Balsas                                                 Contingent
          3100 E Imperial Hwy Unit Q11                                        Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.152    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,645.00
          Marquez Trading                                                     Contingent
          3100 E. Imperial Hwy Ste#1301                                       Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.153    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,571.54
          Marshmallow                                                         Contingent
          1413 Lomita Blvd Suite 3                                            Unliquidated
          Harbor City, CA 90710                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.154    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,000.00
          Mauro Valdez Sandoval                                               Contingent
          1623 E. 117 Place                                                   Unliquidated
          Los Angeles, CA 90059                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 24 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 49 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.155    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,200.00
          Mauro Valdez Sandoval                                               Contingent
          1623 E. 117 Place                                                   Unliquidated
          Los Angeles, CA 90059                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.156    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,000.00
          Mean Chix, Inc - Hot Chix                                           Contingent
          772 N. Van Ness Avenue, Apt 6                                       Unliquidated
          Los Angeles, CA 90028                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.157    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,372.00
          MG Colombian Boutique                                               Contingent
          9728 Brookgreen Rd                                                  Unliquidated
          Downey, CA 90240                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.158    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,200.00
          Mike Kim / T-Mobile                                                 Contingent
          3100 E. Imperial Hwy, Unit #B2-1203                                 Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.159    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,194.00
          Milbes Men's Wear                                                   Contingent
          3100 E. Imperial Hwy Unit O234                                      Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.160    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,600.00
          Militar's Cut Unisex                                                Contingent
          6037 Priory St                                                      Unliquidated
          Bell Gardens, CA 90201                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.161    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,795.06
          MoMo Trading                                                        Contingent
          3100 E Imperial Hwy                                                 Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 25 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 50 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.162    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,512.00
          Mr. Hammer Shoes                                                    Contingent
          3100 E. Imperial Hwy, Unit P10B                                     Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.163    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,000.00
          Mundo de Artesanias                                                 Contingent
          3100 E Imperial Hwy VKIO24                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.164    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Nehemiah Kong                                                       Contingent
          c/o Center for Disability Access                                    Unliquidated
          8033 Linda Vista Road, Suite 200                                    Disputed
          San Diego, CA 92111
          Date(s) debt was incurred 2/28/2020
                                                                             Basis for the claim:    Litigation Claim
          Last 4 digits of account number PVCx                               Is the claim subject to offset?    No  Yes
 3.165    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,376.00
          New Trends Clothing, Inc.                                           Contingent
          6602 Gifford Ave                                                    Unliquidated
          Bell, CA 90201                                                      Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.166    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,200.00
          North American Amusements                                           Contingent
          1502 Foothill Blvd, Suite 103 PMB 218                               Unliquidated
          La Verne, CA 91750                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.167    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,000.00
          Nueva Vision Optical                                                Contingent
          3100 E. Imperial Hwy #1109                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.168    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $478.06
          Officenet, Inc.                                                     Contingent
          10410 Pioneer Blvd Suite 2                                          Unliquidated
          Santa Fe Springs, CA 90670                                          Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 26 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 51 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.169    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,560.00
          One Hour Photo                                                      Contingent
          3100 East Imperial Highway                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.170    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Orlando Garcia                                                      Contingent
          c/o Center for Disability Access                                    Unliquidated
          8033 Linda Vista Road, Suite 200                                    Disputed
          San Diego, CA 92111
          Date(s) debt was incurred 2/25/2021
                                                                             Basis for the claim:    Litigation Claim
          Last 4 digits of account number 4RAO                               Is the claim subject to offset?    No  Yes
 3.171    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,000.00
          Pang Pang Donuts                                                    Contingent
          3100 East Imperial Highway                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.172    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,020.00
          Perfecto Nails                                                      Contingent
          3100 East Imperial Highway                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.173    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,200.00
          Perfumes and Hair Products                                          Contingent
          3150 E. Imperial Hwy #101                                           Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.174    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,056.00
          Pho VNK                                                             Contingent
          3180 E. Imperial Hwy, Suite C                                       Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.175    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,175.66
          Pink Melon                                                          Contingent
          22920 Entoril Dr. Suite 1                                           Unliquidated
          Diamond Bar, CA 91765                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 27 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 52 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.176    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,648.52
          Pinky's Threading                                                   Contingent
          3100 E. Imperial Hwy #1107                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.177    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $1,082.69
          Pkim, Inc.                                                          Contingent
          4540 Campus Drive, Suite 123                                        Unliquidated
          Newport Beach, CA 92660                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.178    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $25,000.00
          Placo Investment, LLC                                               Contingent
          6988 Beach Blvd, Suite B-215                                        Unliquidated
          Buena Park, CA 90621                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Intercompany Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.179    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $103,074.30
          Planet Fitness                                                      Contingent
          125 E. Elm Street, Suite 300                                        Unliquidated
          Conshohocken, PA 19428                                              Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.180    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $2,830.00
          Point Exterminators Inc.                                            Contingent
          1612 Arlington Avenue                                               Unliquidated
          Los Angeles, CA 90019                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.181    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $6,000.00
          Pretzeria                                                           Contingent
          3961 Via Marisol APT#318                                            Unliquidated
          Los Angeles, CA 90042                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.182    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $3,000.00
          Primo's Pet Shop                                                    Contingent
          4221 Shirley Ave                                                    Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 28 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 53 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.183    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,666.00
          Pro Sports                                                          Contingent
          18529 Stonegate Ln                                                  Unliquidated
          Rowland Heights, CA 91748                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.184    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,000.00
          Professional Documents, Inc.                                        Contingent
          3150 E. Imperial Hwy B8107                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.185    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,900.00
          Progreso Financiero                                                 Contingent
          2 Circle Star Way                                                   Unliquidated
          San Carlos, CA 94070                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.186    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,402.30
          Progreso Financiero                                                 Contingent
          2 Circle Star Way                                                   Unliquidated
          San Carlos, CA 94070                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Prepaid Tenant Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.187    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,800.00
          Rachel's Secret                                                     Contingent
          10609 Newville Avenue                                               Unliquidated
          Downey, CA 90241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.188    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,205.00
          Rainbow Beauty                                                      Contingent
          525 N Gilbert St # 62                                               Unliquidated
          Anaheim, CA 92801                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.189    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,456.00
          Ray's Fashion                                                       Contingent
          3100 East Imperial Highway                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 29 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 54 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.190    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $12,360.60
          Real De Oaxaca                                                      Contingent
          11215 Long Beach Blvd #1010                                         Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.191    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $10,300.62
          Real De Oaxaca                                                      Contingent
          11215 Long Beach Blvd #1010                                         Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Prepaid Tenant Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.192    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,715.00
          Regency Fire & Security Services                                    Contingent
          7651 Densmore Avenue                                                Unliquidated
          Van Nuys, CA 91406                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.193    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $250.00
          Ricardo Gonzalez                                                    Contingent
          8616 S Main Street                                                  Unliquidated
          Los Angeles, CA 90003                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.194    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,695.00
          Rinconcito Poblano                                                  Contingent
          3100 E. Imperial Hwy B13007                                         Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.195    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $17,605.34
          Rite Aid Corp. # 05476                                              Contingent
          P.O. Box 3165                                                       Unliquidated
          Harrisburg, PA 17105                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Prepaid Tenant Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.196    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,864.00
          Robert's Fashion                                                    Contingent
          3100 E Imperial Hwy Unit D4                                         Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 30 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 55 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.197    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $141.00
          Roberto Cervantes                                                   Contingent
          3100 E. Imperial Highway                                            Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.198    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,500.00
          Roberto Navarro                                                     Contingent
          2729 Nebraska Avenue, Apt. #C                                       Unliquidated
          South Gate, CA 90280                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.199    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,252.10
          Rosa Kwong                                                          Contingent
          12632 Newport Ave                                                   Unliquidated
          Tustin, CA 92780                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Legal Services
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.200    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,600.00
          Rosy's Beauty Salon                                                 Contingent
          3150 E. Imperial Hwy B8110 & 111                                    Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.201    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $500.00
          Ryu Joo Yeon                                                        Contingent
          401 S. Burnside Avenue, Apt 7C                                      Unliquidated
          Los Angeles, CA 90038                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Prepaid Tenant Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.202    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,800.00
          S.M. Foot Wear                                                      Contingent
          3100 E. Imperial Hwy Unit H5H6                                      Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.203    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,514.44
          Sang Gyu Shin                                                       Contingent
          10972 Golden Rod St                                                 Unliquidated
          Redlands, CA 92373                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 31 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 56 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.204    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,757.22
          Sang Gyu Shin                                                       Contingent
          10972 Golden Rod St                                                 Unliquidated
          Redlands, CA 92373                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Prepaid Tenant Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.205    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $10,000.00
          Say Cheese Photo                                                    Contingent
          3100 E. Imperial Hwy #B2-1104                                       Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.206    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $4,320.00
          Shoes 4 Less                                                        Contingent
          3117 Rimrock Cic                                                    Unliquidated
          Fullerton, CA 92833                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.207    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.             $8,900.54
          Skechers U.S.A., Inc.                                               Contingent
          225 South Sepulveda Blvd                                            Unliquidated
          Manhattan Beach, CA 90266                                           Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Prepaid Tenant Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.208    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.               $223.06
          Smardan Supply Co.                                                  Contingent
          14009 Halldale Avenue                                               Unliquidated
          Gardena, CA 90249                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.209    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $215,000.00
          Sonamu Holdings, LLC                                                Contingent
          P.O. Box 489                                                        Unliquidated
          Buena Park, CA 90621                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Intercompany Claim
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.210    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $81,032.27
          Southern California Edison                                          Contingent
          2244 Walnut Grove Avenue                                            Unliquidated
          Rosemead, CA 91770                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                              Page 32 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 57 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.211    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,354.46
          SPACETEL LA Inc - Cricket Wireless                                  Contingent
          3100 E. Imperial Hwy, Unit B2-1103                                  Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.212    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $36.18
          Spectrio, LLC                                                       Contingent
          4033 Tampa Road, Suite 103                                          Unliquidated
          Oldsmar, FL 34677                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.213    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,160.00
          Sport Time                                                          Contingent
          8571 Cedar St                                                       Unliquidated
          Bellflower, CA 90706                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.214    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,000.00
          Sri Eyebrow Threading and Nails                                     Contingent
          11225 Long Beach Blvd #202                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.215    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,506.70
          Stacy Han                                                           Contingent
          9475 Rosemarie Ct                                                   Unliquidated
          Cypress, CA 90630                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.216    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $25,000.00
          Star Buffet Lynwood                                                 Contingent
          11383 Long Beach Blvd                                               Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.217    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,800.56
          Stephanie's Lingerie                                                Contingent
          2941 Wisconsin Ave                                                  Unliquidated
          South Gate, CA 90280                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 33 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 58 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.218    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,232.00
          Street Cellular                                                     Contingent
          11282 Streamfield Center                                            Unliquidated
          Riverside, CA 92505                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.219    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,266.38
          Sun Hye Chung                                                       Contingent
          4115 W 182nd St., Suite 14                                          Unliquidated
          Torrance, CA 90504                                                  Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.220    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $174.00
          Sun Pac Containers                                                  Contingent
          23222 Olive Avenue                                                  Unliquidated
          Lake Forest, CA 92630                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.221    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,000.00
          Sung Ryong Lee                                                      Contingent
          4033 Santa Anita Ln                                                 Unliquidated
          Yorba Linda, CA 92886                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.222    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,410.00
          Sunny Fashion                                                       Contingent
          3185 Wilshire Blvd Suite 281                                        Unliquidated
          Los Angeles, CA 90010                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.223    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,800.00
          Super Image Factory                                                 Contingent
          3100 E. Imperial Hwy Ste #1321                                      Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.224    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,998.36
          Sweet Stone Jewelry                                                 Contingent
          135 Islington                                                       Unliquidated
          Irvine, CA 92620                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 34 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 59 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.225    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $15,325.22
          Taco Bell #5291                                                     Contingent
          924 W. Colfax Ave., Ste 302                                         Unliquidated
          Denver, CO 80204                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Prepaid Tenant Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.226    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,072.12
          Tacos Don Luis                                                      Contingent
          3981 Le Sage St.                                                    Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.227    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,000.00
          TacoTento                                                           Contingent
          3100 E. Imperial Hwy, Unit P10B                                     Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.228    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,866.32
          Tamales                                                             Contingent
          3100 E. Imperial Hwy Unit 1310                                      Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.229    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $8,000.00
          Tesoro Jewelry                                                      Contingent
          315 Wild Ginger                                                     Unliquidated
          Yorba Linda, CA                                                     Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.230    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $576.83
          The Gas Company                                                     Contingent
          PO Box C                                                            Unliquidated
          Monterey Park, CA 91756                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.231    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $11,706.94
          The Kickin' Crab                                                    Contingent
          3170 Imperial Hwy B4B102                                            Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 35 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 60 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.232    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                  $0.00
          The Lynwood Redevelopment Agency                                    Contingent
          11330 Bullis Road                                                   Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    For Notice Purposes Only
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.233    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $23,202.31
          The Source at Beach, LLC                                            Contingent
          3100 E. Imperial Highway                                            Unliquidated
          Attn: Min Chae and Donald Chae                                      Disputed
          Lynwood, CA 90262
                                                                             Basis for the claim:    Intercompany Claim
          Date(s) debt was incurred
          Last 4 digits of account number                                    Is the claim subject to offset?    No  Yes
 3.234    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $18,087.62
          Time Warner Cable                                                   Contingent
          6360 S. Fiddlers Green Circle                                       Unliquidated
          Greenwood Village, CO 80111                                         Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Prepaid Tenant Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.235    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,800.00
          TJ Nails Spa                                                        Contingent
          11337 Long Beach Blvd                                               Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.236    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,250.00
          Top Fashion                                                         Contingent
          3100 E. Imperial Hwy Unit H7I6                                      Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.237    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,100.00
          Torres Enterprise Corp                                              Contingent
          426 N Main St                                                       Unliquidated
          Elkhart, IN 46516                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.238    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,200.00
          Tortas Ahogadas                                                     Contingent
          3100 Imperial Hwy, Ste B1-3001                                      Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 36 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 61 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.239    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $200.00
          Tri-Chem Technology, Corp.                                          Contingent
          8431 Commonwealth Avenue                                            Unliquidated
          Buena Park, CA 90621                                                Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.240    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,400.00
          TS Discount                                                         Contingent
          7860 Paramount BL, J-39                                             Unliquidated
          Pico Rivera, CA 90660                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.241    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,320.12
          Twin Scoop Ice Cream                                                Contingent
          1410 S Dwight Ave                                                   Unliquidated
          Compton, CA 90220                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.242    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $3,990.00
          Una Mexicana Que Fruta Vendia                                       Contingent
          7123 Rio Flora Place                                                Unliquidated
          Downey, CA 90241                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.243    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,600.00
          Usama Awadallah                                                     Contingent
          5832 Newman Street                                                  Unliquidated
          Cypress, CA 90630                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.244    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,000.00
          Vergara Insurance Service, Inc.                                     Contingent
          3100 East Imperial Hwy Unit U6                                      Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.245    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.                $60.08
          Verizon Wireless                                                    Contingent
          PO Box 660108                                                       Unliquidated
          Dallas, TX 75266                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 37 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 62 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.246    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,400.00
          Veronica's Insurance                                                Contingent
          290 W. Orange Show Rd Suite 100                                     Unliquidated
          San Bernardino, CA 92408                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.247    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $2,530.69
          Veronica's Insurance                                                Contingent
          290 W. Orange Show Rd Suite 100                                     Unliquidated
          San Bernardino, CA 92408                                            Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Prepaid Tenant Rent
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.248    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $4,403.00
          Victoria                                                            Contingent
          3100 East Imperial Highway                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.249    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $7,278.00
          Virginia Jovel                                                      Contingent
          13257 Deming Street                                                 Unliquidated
          Downey, CA 90242                                                    Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.250    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,500.00
          Vivian's Bakery                                                     Contingent
          3100 East Imperial Highway                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.251    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.           $35,203.78
          Waste Resources, Inc.                                               Contingent
          23 Corporate Plaza Drive, Suite 247                                 Unliquidated
          Newport Beach, CA 92660                                             Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Utility
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.252    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $6,200.00
          Wateria                                                             Contingent
          3100 E. Imperial Hwy B2/1209                                        Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 38 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                             Main Document    Page 63 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.253    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,600.00
          Wedding Chapel                                                      Contingent
          3150 E. Imperial Hwy B8106                                          Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.254    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $369.20
          Wesco Specialist, Inc.                                              Contingent
          1031 Lime Tree Place                                                Unliquidated
          Fullerton, CA 92833                                                 Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.255    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $1,300.00
          Woo's Pool Services                                                 Contingent
          3600 Wilshire Blvd, Suite 708                                       Unliquidated
          Los Angeles, CA 90010                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.256    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $5,266.00
          X-Phone                                                             Contingent
          4960 Adriano Drive                                                  Unliquidated
          Cypress, CA 90630                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.257    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.              $189.73
          Yes Printing and Banner Inc.                                        Contingent
          4422 Beverly Blvd.                                                  Unliquidated
          Los Angeles, CA 90004                                               Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes
 3.258    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            Unknown
          Yesenia Robles                                                      Contingent
          c/o Downtown LA Law Group                                           Unliquidated
          601 N. Vermont Avenue                                               Disputed
          Los Angeles, CA 90004
          Date(s) debt was incurred 12/15/2020
                                                                             Basis for the claim:    Litigation Claim
          Last 4 digits of account number 7865                               Is the claim subject to offset?    No  Yes
 3.259    Nonpriority creditor's name and mailing address                    As of the petition filing date, the claim is: Check all that apply.            $9,382.66
          Yogurt de Armo                                                      Contingent
          3100 E. Imperial Hwy, Unit #B31003                                  Unliquidated
          Lynwood, CA 90262                                                   Disputed
          Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
          Last 4 digits of account number
                                                                             Is the claim subject to offset?    No  Yes




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                             Page 39 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
             Case 8:21-bk-10958-ES                           Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                            Desc
                                                             Main Document    Page 64 of 178
 Debtor       Plamex Investment, LLC                                                                  Case number (if known)            8:21-bk-10958-ES
              Name

 3.260     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $1,162.46
           Yogurt de Armo                                                     Contingent
           3100 E. Imperial Hwy, Unit #B31003                                 Unliquidated
           Lynwood, CA 90262                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Prepaid Tenant Rent
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.261     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $9,360.00
           Yogurtland                                                         Contingent
           11215 Long Beach Blvd. #1007                                       Unliquidated
           Lynwood, CA 90262                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.262     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $5,812.63
           Yogurtland                                                         Contingent
           11215 Long Beach Blvd. #1007                                       Unliquidated
           Lynwood, CA 90262                                                  Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Prepaid Tenant Rent
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.263     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $7,387.74
           Yoshiharu Ramen Express                                            Contingent
           15476 Canon Lane                                                   Unliquidated
           Chino Hills, CA 91709                                              Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Tenant Security Deposit
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes
 3.264     Nonpriority creditor's name and mailing address                   As of the petition filing date, the claim is: Check all that apply.              $2,100.00
           Young Electric Sign Company                                        Contingent
           6725 W Chicago Street                                              Unliquidated
           Chandler, AZ 85226                                                 Disputed
           Date(s) debt was incurred
                                                                             Basis for the claim:    Vendor
           Last 4 digits of account number
                                                                             Is the claim subject to offset?     No  Yes

 Part 3:      List Others to Be Notified About Unsecured Claims

4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
   assignees of claims listed above, and attorneys for unsecured creditors.

   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.

           Name and mailing address                                                                   On which line in Part1 or Part 2 is the       Last 4 digits of
                                                                                                      related creditor (if any) listed?             account number, if
                                                                                                                                                    any
 4.1       Alvarez-Glasman & Colvin
           13181 Crossroads Pkwy. North                                                               Line      2.1
           Suite 400 - West Tower
           City of Industry, CA 91746                                                                       Not listed. Explain



 Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims

5. Add the amounts of priority and nonpriority unsecured claims.
                                                                                                                          Total of claim amounts
 5a. Total claims from Part 1                                                                             5a.         $                        300.00
 5b. Total claims from Part 2                                                                             5b.    +    $                 24,501,830.81


Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                               Page 40 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                       Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                               Desc
                                                             Main Document    Page 65 of 178
 Debtor       Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              Name


 5c. Total of Parts 1 and 2
     Lines 5a + 5b = 5c.                                                                            5c.     $              24,502,130.81




Official Form 206 E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                 Page 41 of 41
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
             Case 8:21-bk-10958-ES                           Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                              Desc
                                                             Main Document    Page 66 of 178
 Fill in this information to identify the case:

 Debtor name         Plamex Investment, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

 Case number (if known)         8:21-bk-10958-ES
                                                                                                                                Check if this is an
                                                                                                                                   amended filing


Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases *                                                                                              12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, number the entries consecutively.

1.      Does the debtor have any executory contracts or unexpired leases?
         No. Check this box and file this form with the debtor's other schedules. There is nothing else to report on this form.
       Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B: Assets - Real and Personal             Property
(Official Form 206A/B).

 2. List all contracts and unexpired leases                                     State the name and mailing address for all other parties with
                                                                                whom the debtor has an executory contract or unexpired
                                                                                lease

 2.1.         State what the contract or                  Tenant Lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                     333 Fashion
              List the contract number of any                                        24641 Maple Ln
                    government contract                                              Harbor City, CA 90710


 2.2.         State what the contract or                  Tenant Lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                     99 Cent Store & Up
              List the contract number of any                                        1251 S. Montebello Blvd
                    government contract                                              Montebello, CA 90640


 2.3.         State what the contract or                  Tenant Lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                     A & S Fashion
              List the contract number of any                                        3100 E. Imperial Hwy
                    government contract                                              Lynwood, CA 90262


 2.4.         State what the contract or                  Tenant Lease
              lease is for and the nature of
              the debtor's interest

                  State the term remaining
                                                                                     Abigail Pacheco, Irina Rossi, et al
              List the contract number of any                                        3100 E. Imperial Hwy, Unit J11
                    government contract                                              Lynwood, CA 90262




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                         Page 1 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                           Desc
                                                             Main Document    Page 67 of 178
 Debtor 1 Plamex Investment, LLC                                                                Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                         State the name and mailing address for all other parties with
                                                                                    whom the debtor has an executory contract or unexpired
                                                                                    lease

 2.5.        State what the contract or                   Services Agreement
             lease is for and the nature of               (Preventative HVAC
             the debtor's interest                        Maintenance Services)

                  State the term remaining
                                                                                        ABM Building Solutions
             List the contract number of any                                            14201 Franklin Avenue
                   government contract                                                  Tustin, CA 92780


 2.6.        State what the contract or                   Services Agreement
             lease is for and the nature of               (Bird Control Services)
             the debtor's interest

                  State the term remaining
                                                                                        ABZ Pest Control
             List the contract number of any                                            17546 Studebaker Rd.
                   government contract                                                  Cerritos, CA 90703


 2.7.        State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Airbrush Nation
             List the contract number of any                                            1004 N Pointsettia Ave APT D
                   government contract                                                  Compton, CA 90221


 2.8.        State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Aldo's Key Shop
             List the contract number of any                                            3100 E Imperial Hwy #1323
                   government contract                                                  Lynwood, CA 90262


 2.9.        State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                        Alicia Vera Murillo
             List the contract number of any                                            3100 E Imperial Hwy VCT17
                   government contract                                                  Lynwood, CA 90262


 2.10.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                              All City Footwear
                                                                                        4035 Santa Anita LN
             List the contract number of any                                            Yorba Linda, CA 92886
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                       Page 2 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 68 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.11.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Angel's Bridal
             List the contract number of any                                         3100 E Imperial Hwy
                   government contract                                               Lynwood, CA 90262


 2.12.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Angelica Fernandez Alvarez
             List the contract number of any                                         13800 Parkcenter Ln
                   government contract                                               Tustin, CA 92782


 2.13.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Antonio De La Cruz - Ave Beauty Supply
             List the contract number of any                                         4020 Court Land Street
                   government contract                                               Lynwood, CA 90262


 2.14.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Antonio de la Cruz, an individual
             List the contract number of any                                         11175 Lynden Street
                   government contract                                               Lynwood, CA 90262


 2.15.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Arcade
             List the contract number of any                                         3100 E. Imperial Hwy #1300
                   government contract                                               Lynwood, CA 90262


 2.16.       State what the contract or                   Tenant Lease
             lease is for and the nature of                                          Arlene's Fashions
             the debtor's interest                                                   3100 E. Imperial Hwy B31005
                                                                                     Lynwood, CA 90262
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 3 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 69 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.17.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Art Craft & Religious
             List the contract number of any                                         3100 E Imperial Hwy VCT09
                   government contract                                               Lynwood, CA 90262


 2.18.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Art Nails
             List the contract number of any                                         3100 E. Imperial Hwy Unit L9
                   government contract                                               Lynwood, CA 90262


 2.19.       State what the contract or                   Services Agreement
             lease is for and the nature of               (License for Music
             the debtor's interest                        Performance)

                  State the term remaining
                                                                                     ASCAP
             List the contract number of any                                         PO Box 331608
                   government contract                                               Nashville, TN 37203-7515


 2.20.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Autofin USA
             List the contract number of any                                         3180 E. Imperial Hwy. #G
                   government contract                                               Lynwood, CA 90262


 2.21.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Azteca Jewelry
             List the contract number of any                                         3100 E Imperial Hwy Unit E1
                   government contract                                               Lynwood, CA 90262




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 4 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                         Desc
                                                             Main Document    Page 70 of 178
 Debtor 1 Plamex Investment, LLC                                                              Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.22.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Beauty Zone
             List the contract number of any                                          7526 Brookmill Rd.
                   government contract                                                Downey, CA 90241


 2.23.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Bebe Crafts
             List the contract number of any                                          8901 Calden Ave, APT#405
                   government contract                                                South Gate, CA 90280


 2.24.       State what the contract or                   Services Agreement
             lease is for and the nature of               (Janitorial Services)
             the debtor's interest

                  State the term remaining
                                                                                      Better & Best Building Service Inc.
             List the contract number of any                                          1833 Avenida San Lorenzo
                   government contract                                                Fullerton, CA 92833


 2.25.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Big Discount
             List the contract number of any                                          3100 East Imperial Highway
                   government contract                                                Lynwood, CA 90262


 2.26.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Bionicos La Huerta
             List the contract number of any                                          8557 Orange Street
                   government contract                                                Downey, CA 90242


 2.27.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            Bionicos La Huerta
                                                                                      8557 Orange Street
             List the contract number of any                                          Downey, CA 90242
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 5 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 71 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.28.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Birreria Jalisco
             List the contract number of any                                         3180 E. Imperial Hwy A2D
                   government contract                                               Lynwood, CA 90262


 2.29.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Blanca Martinez
             List the contract number of any                                         3100 E Imperial Hwy VKIO25
                   government contract                                               Lynwood, CA 90262


 2.30.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     BM Classic Portraits
             List the contract number of any                                         68 Pomona Ave
                   government contract                                               Long Beach, CA 90803


 2.31.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Boom Boom Sounds
             List the contract number of any                                         8827 Mel Dar Ave
                   government contract                                               Downey, CA 90240


 2.32.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Boost Mobile
             List the contract number of any                                         3100 E. Imperial Hwy, Unit B3-1002
                   government contract                                               Lynwood, CA 90262


 2.33.       State what the contract or                   Tenant Lease
             lease is for and the nature of                                          Bubbles Apparel, Inc.
             the debtor's interest                                                   2839 Sycamore Avenue
                                                                                     La Crescenta, CA 91214
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 6 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 72 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.34.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     BW Sports & Hobbies
             List the contract number of any                                         14015 Camino Del Oro
                   government contract                                               Riverside, CA 92508


 2.35.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Cafe Canela
             List the contract number of any                                         1456 E. Pioneer Blvd
                   government contract                                               West Covina, CA 91792


 2.36.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Candle Light Bakery
             List the contract number of any                                         3150 E. Imperial Hwy, Ste 102
                   government contract                                               Lynwood, CA 90262


 2.37.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Capital Cap & Embroidery
             List the contract number of any                                         1621 South Highland Avenue #K
                   government contract                                               Fullerton, CA 92832


 2.38.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Carrera Concessions
             List the contract number of any                                         3100 E Imperial Hwy
                   government contract                                               Lynwood, CA 90262




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 7 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 73 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.39.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Casa Colima
             List the contract number of any                                         3200 Mulford Ave, Unit 202
                   government contract                                               Lynwood, CA 90262


 2.40.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Casa de Michocan
             List the contract number of any                                         3100 E Imperial Hwy #B21207/8
                   government contract                                               Lynwood, CA 90262


 2.41.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Cell Mart
             List the contract number of any                                         1122 Teri Avenue
                   government contract                                               Torrance, CA 90503


 2.42.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Chin Shoes
             List the contract number of any                                         20019 Gridley Rd
                   government contract                                               Cerritos, CA 90703


 2.43.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Chuck-E-Cheese #377
             List the contract number of any                                         1707 Market Place Blvd. Ste 200
                   government contract                                               Irving, TX 75063


 2.44.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Chuck-E-Cheese #377
                                                                                     1707 Market Place Blvd. Ste 200
             List the contract number of any                                         Irving, TX 75063
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 8 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 74 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.45.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Come Again
             List the contract number of any                                         3307 Burton Ave
                   government contract                                               Lynwood, CA 90262


 2.46.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     COMEX Korean BBQ, LLC
             List the contract number of any                                         3102 E. Imperial Hwy
                   government contract                                               Lynwood, CA 90262


 2.47.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Cosmetic & Perfume
             List the contract number of any                                         8610 Alameda Street
                   government contract                                               Downey, CA 90242


 2.48.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Delicias Oaxaquenas
             List the contract number of any                                         3100 E. Imperial Hwy B11312
                   government contract                                               Lynwood, CA 90262


 2.49.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     DF Wireless
             List the contract number of any                                         13710 Anthony Dr
                   government contract                                               Cerritos, CA 90703


 2.50.       State what the contract or                   Tenant Lease
             lease is for and the nature of                                          Diana Michel
             the debtor's interest                                                   3100 E. Imperial Hwy Unit H8
                                                                                     Lynwood, CA 90262
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 9 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 75 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.51.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Diana Roman
             List the contract number of any                                         3286 Burton Ave, APT A
                   government contract                                               Lynwood, CA 90262


 2.52.       State what the contract or                   Services Agreement
             lease is for and the nature of               (DirecTV Commercial
             the debtor's interest                        Viewing Agreement)

                  State the term remaining
                                                                                     DirecTV
             List the contract number of any                                         P.O. Box 5392
                   government contract                                               Miami, FL 33152-5392


 2.53.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Diz N Dat
             List the contract number of any                                         2905 Claredon Avenue, Apt. E
                   government contract                                               Huntington Park, CA 90255


 2.54.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Dolex Dollar Express, Inc.
             List the contract number of any                                         701 Highlander Blvd #300
                   government contract                                               Arlington, TX 76015


 2.55.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Domino's Pizza
             List the contract number of any                                         15198 Downey Ave
                   government contract                                               Paramount, CA 90723




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 10 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 76 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.56.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Don Roberto Jewelers
             List the contract number of any                                         205 Avenida Fabricante
                   government contract                                               San Clemente, CA 92672


 2.57.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Don Roberto Jewelers
             List the contract number of any                                         205 Avenida Fabricante
                   government contract                                               San Clemente, CA 92672


 2.58.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Dulce Vida
             List the contract number of any                                         16031 Pioneer Blvd., Apt. H-6
                   government contract                                               Norwalk, CA 90650


 2.59.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     El Azul Jewelry
             List the contract number of any                                         3100 E. Imperial Hwy, Unit #P4Q5
                   government contract                                               Lynwood, CA 90262


 2.60.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     El Gallo Giro
             List the contract number of any                                         12764 Florence Ave
                   government contract                                               Santa Fe Springs, CA 90670


 2.61.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           El Pollo Real
                                                                                     3100 E. Imperial Hwy, Unit 3009
             List the contract number of any                                         Lynwood, CA 90262
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 11 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 77 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.62.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Elizabeth Adame
             List the contract number of any                                         3307 Burton Ave
                   government contract                                               Lynwood, CA 90262


 2.63.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Enciso Realty
             List the contract number of any                                         249 S. Occidental Blvd #315
                   government contract                                               Los Angeles, CA 90057


 2.64.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Enciso Realty
             List the contract number of any                                         249 S. Occidental Blvd #315
                   government contract                                               Los Angeles, CA 90057


 2.65.       State what the contract or                   Equipment Lease
             lease is for and the nature of               (30YD trash compactor)
             the debtor's interest                        - payment of $655.99
                                                          per month
                  State the term remaining
                                                                                     Epax Systems, Inc.
             List the contract number of any                                         14641 Arminta Street
                   government contract                                               Panorama City, CA 91402


 2.66.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     F4 Jewelry
             List the contract number of any                                         3100 E Imperial Hwy Unit F4
                   government contract                                               Lynwood, CA 90262


 2.67.       State what the contract or                   Tenant Lease
             lease is for and the nature of                                          Family Acupuncture & Herb Clinic
             the debtor's interest                                                   3150 E. Imperial Hwy B8-206
                                                                                     Lynwood, CA 90262
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 12 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 78 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.68.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Fancy Jewelry
             List the contract number of any                                         1512 Amherst Ave Suite 206
                   government contract                                               Los Angeles, CA 90025


 2.69.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Farmacia Natural
             List the contract number of any                                         3100 E Imperial Hwy Unit S9
                   government contract                                               Lynwood, CA 90262


 2.70.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Farmacia Natural
             List the contract number of any                                         20323 Dorothy Street
                   government contract                                               Santa Clarita, CA 91350


 2.71.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Farmacia Naturista Mexicana
             List the contract number of any                                         3100 E Imperial Hwy Unit E2
                   government contract                                               Lynwood, CA 90262


 2.72.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Farmers Insurance Agency
             List the contract number of any                                         3150 E. Imperial Hwy, #113
                   government contract                                               Lynwood, CA 90262




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 13 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 79 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.73.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Faro Optometry
             List the contract number of any                                         27381 Glenwood Drive
                   government contract                                               Mission Viejo, CA 92692


 2.74.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Fashion Qrew
             List the contract number of any                                         1324 E. Washington Blvd
                   government contract                                               Los Angeles, CA 90021


 2.75.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Fashion Time
             List the contract number of any                                         3100 E. Imperial Hwy Unit J2J3
                   government contract                                               Lynwood, CA 90262


 2.76.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     First Aid Urgent Care, Inc
             List the contract number of any                                         7204 Foothill Boulevard
                   government contract                                               Tujunga, CA 91042


 2.77.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Flor Paredes
             List the contract number of any                                         11436 Peach St
                   government contract                                               Lynwood, CA 90262


 2.78.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Flores Bautista Gloria O.
                                                                                     1433 Kingsmill Ave
             List the contract number of any                                         Rowland Heights, CA 91748
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 14 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 80 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.79.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Food 4 Less # 324
             List the contract number of any                                         1014 Vine Street
                   government contract                                               Cincinnati, OH 45202


 2.80.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Food 4 Less # 324
             List the contract number of any                                         1014 Vine Street
                   government contract                                               Cincinnati, OH 45202


 2.81.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Global Jewelry
             List the contract number of any                                         8247 Haseltime
                   government contract                                               Buena Park, CA 90621


 2.82.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Gloria Flores
             List the contract number of any                                         1433 Kingsmill Avenue
                   government contract                                               Rowland Heights, CA 91748


 2.83.       State what the contract or                   Management
             lease is for and the nature of               Agreement (Property
             the debtor's interest                        Management)

                  State the term remaining
                                                                                     Greenland Property Management, LLC
             List the contract number of any                                         6988 Beach Blvd B-215
                   government contract                                               Buena Park, CA 90621


 2.84.       State what the contract or                   Tenant Lease
             lease is for and the nature of                                          Grupo Concordia LA
             the debtor's interest                                                   5919 San Miguel Road
                                                                                     Bonita, CA 91902
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 15 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 81 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.85.       State what the contract or                   Services Agreement
             lease is for and the nature of               (Security Guard
             the debtor's interest                        Services)

                  State the term remaining
                                                                                     GTO Security Corp.
             List the contract number of any                                         2202 S. Figueroa Street, Suite 134
                   government contract                                               Los Angeles, CA 90007


 2.86.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Guillermo Camberos Preciado
             List the contract number of any                                         307 E. Jefferson Blvd Suite 328
                   government contract                                               Los Angeles, CA 90011


 2.87.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Guillermo Reveles & Adan Reveles
             List the contract number of any                                         414 W. Maple Street
                   government contract                                               Compton, CA 90220


 2.88.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Han's Toy
             List the contract number of any                                         3100 E Imperial Hwy
                   government contract                                               Lynwood, CA 90262


 2.89.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Hannah Kim
             List the contract number of any                                         18944 Vickie Avenue #4-069
                   government contract                                               Cerritos, CA 90703




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 16 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 82 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.90.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Happy Chinese
             List the contract number of any                                         3100 East Imperial Highway
                   government contract                                               Lynwood, CA 90262


 2.91.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Happy Land
             List the contract number of any                                         6732 Los Verdes Dr. #3
                   government contract                                               Rancho Palos Verdes, CA 90275


 2.92.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Happy Rice
             List the contract number of any                                         3100 E. Imperial Hwy #3008
                   government contract                                               Lynwood, CA 90262


 2.93.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Hermandad Mexicana Legal Centers
             List the contract number of any                                         210 W. Adams Blvd
                   government contract                                               Los Angeles, CA 90007


 2.94.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Hip Hop Zone
             List the contract number of any                                         3100 E. Imperial Hwy #1009
                   government contract                                               Lynwood, CA 90262


 2.95.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Hoon Ko
                                                                                     1621 S. Highland Ave Apt K
             List the contract number of any                                         Fullerton, CA 92832
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 17 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 83 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.96.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Imperial Market
                                                                                     c/o Young M. Chae
             List the contract number of any                                         3100 E Imperial Hwy
                   government contract                                               Lynwood, CA 90262


 2.97.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Inti Arts & Craft
             List the contract number of any                                         3100 E Imperial Hwy
                   government contract                                               Lynwood, CA 90262


 2.98.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Jack In The Box #3521
             List the contract number of any                                         9357 Spectrum Center Blvd
                   government contract                                               San Diego, CA 92123


 2.99.       State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Jang's Men's Fashion
             List the contract number of any                                         3100 E. Imperial Hwy
                   government contract                                               Lynwood, CA 90262


 2.100.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Jesus Garcia
             List the contract number of any                                         11145 Bellinger Street
                   government contract                                               Lynwood, CA 90262


 2.101.      State what the contract or                   Tenant Lease
             lease is for and the nature of                                          Jesus Garcia
             the debtor's interest                                                   11145 Bellinger Street
                                                                                     Lynwood, CA 90262
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 18 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 84 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.102.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Jesus Garcia-Marcos
             List the contract number of any                                         11145 Bellinger Street
                   government contract                                               Lynwood, CA 90262


 2.103.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Jewelry and Beauty Inc
             List the contract number of any                                         5500 Torrance Blvd, C132
                   government contract                                               Torrance, CA 90503


 2.104.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Jimmy Choi
             List the contract number of any                                         3100 East Imperial Highway
                   government contract                                               Lynwood, CA 90262


 2.105.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Jong R Jang
             List the contract number of any                                         3100 E Imperial Hwy
                   government contract                                               Lynwood, CA 90262


 2.106.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Jose Alan Sandoval
             List the contract number of any                                         15137 San Jose Avenue
                   government contract                                               Paramount, CA 90723




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 19 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 85 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.107.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Jose Alan Sandoval Iniguez
             List the contract number of any                                         15137 San Jose Avenue
                   government contract                                               Paramount, CA 90723


 2.108.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Jose Alan Sandoval-Iniquez
             List the contract number of any                                         15137 San Jose Avenue
                   government contract                                               Paramount, CA 90723


 2.109.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Jose Gutierrez-Torres
             List the contract number of any                                         15137 San Jose Avenue
                   government contract                                               Paramount, CA 90723


 2.110.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Jose Gutierrez-Torres
             List the contract number of any                                         15137 San Jose Avenue
                   government contract                                               Paramount, CA 90723


 2.111.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Jose L. Gomez
             List the contract number of any                                         8827 Mel Dar Avenue
                   government contract                                               Downey, CA 90240


 2.112.      State what the contract or                   Services Agreement
             lease is for and the nature of               (Landscaping)
             the debtor's interest

                  State the term remaining                                           Jose Rodriguez
                                                                                     443 E. 73rd Street
             List the contract number of any                                         Los Angeles, CA 90003
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 20 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 86 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.113.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Joy Sports Wear
             List the contract number of any                                         3100 E. Imperial Hwy Unit F5
                   government contract                                               Lynwood, CA 90262


 2.114.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     JPL Event Enterprise LLC
             List the contract number of any                                         1238 South Beach Blvd
                   government contract                                               Anaheim, CA 92804


 2.115.      State what the contract or                   Equipment Lease
             lease is for and the nature of               (CV-04 Vertical
             the debtor's interest                        Compactor, Small) -
                                                          payment of $214.99 per
                                                          month
                  State the term remaining
                                                                                     K-9 Financial, LLC
             List the contract number of any                                         170 S. Green Valley Parkway Ste 300
                   government contract                                               Henderson, NV 89012


 2.116.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Kat's Lingerie
             List the contract number of any                                         1735 Lincoln Ave #40
                   government contract                                               Torrance, CA 90501


 2.117.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Kid's Love
             List the contract number of any                                         1413 Lomita Blvd Suite 3
                   government contract                                               Harbor City, CA 90710




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 21 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                         Desc
                                                             Main Document    Page 87 of 178
 Debtor 1 Plamex Investment, LLC                                                              Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                       State the name and mailing address for all other parties with
                                                                                  whom the debtor has an executory contract or unexpired
                                                                                  lease

 2.118.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Kiddie World
             List the contract number of any                                          1936 Delmesa Ave
                   government contract                                                Hacienda Heights, CA 91745


 2.119.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      Kiddie World II
             List the contract number of any                                          1936 Delmesa Ave
                   government contract                                                Hacienda Heights, CA 91745


 2.120.      State what the contract or                   Services Agreement
             lease is for and the nature of               (Elevator Maintenance
             the debtor's interest                        Services)

                  State the term remaining
                                                                                      Kone Inc.
             List the contract number of any                                          1821 Tyburn Street
                   government contract                                                Glendale, CA 91204


 2.121.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      L' Dorado Jewelry
             List the contract number of any                                          3100 E Imperial Hwy Unit D6
                   government contract                                                Lynwood, CA 90262


 2.122.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                      La Casa De La Novia
             List the contract number of any                                          11641 State St
                   government contract                                                Lynwood, CA 90262


 2.123.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                            La Curacao
                                                                                      1605 W. Olympic Blvd #600
             List the contract number of any                                          Los Angeles, CA 90015
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                     Page 22 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 88 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.124.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     La Huasteca
             List the contract number of any                                         3150 E. Imperial Hwy #100
                   government contract                                               Lynwood, CA 90262


 2.125.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     LA Michoacana
             List the contract number of any                                         2506 W. Adams
                   government contract                                               Santa Ana, CA 92704


 2.126.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     La Parisina
             List the contract number of any                                         9728 Brookgreen Rd
                   government contract                                               Downey, CA 90240


 2.127.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     La Voz De Chivas
             List the contract number of any                                         436 Martin Luther King Jr Blvd
                   government contract                                               Los Angeles, CA 90011


 2.128.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     La Voz De Chivas
             List the contract number of any                                         436 Martin Luther King Jr Blvd
                   government contract                                               Los Angeles, CA 90011


 2.129.      State what the contract or                   Tenant Lease
             lease is for and the nature of                                          Leticia Torres
             the debtor's interest                                                   3796 Millstone Court
                                                                                     Pomona, CA 91766
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 23 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 89 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.130.      State what the contract or                   Equipment Lease (Light
             lease is for and the nature of               Towers) - payment of
             the debtor's interest                        $903.38 per month
                                                          Equipment Lease
                                                          (Scissorlift) - payment
                                                          of $668.50 per month
                  State the term remaining
                                                                                     LGP Equipment Rentals, Inc.
             List the contract number of any                                         5545 E. Gage Avenue
                   government contract                                               Bell Gardens, CA 90201


 2.131.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Libreria Libertadores, LLC
             List the contract number of any                                         3351 Marine Ave APT 42
                   government contract                                               Gardena, CA 90249


 2.132.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Lizette M. Cortez
             List the contract number of any                                         12852 Lakewood Blvd, Apt 1
                   government contract                                               Downey, CA 90242


 2.133.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Lucky Accessories
             List the contract number of any                                         1150 S. Westmoreland Ave #215
                   government contract                                               Los Angeles, CA 90006


 2.134.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Lucky Gold
             List the contract number of any                                         3100 East Imperial Highway, Unit I7
                   government contract                                               Lynwood, CA 90262

Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 24 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 90 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease


 2.135.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Luis Fernando Alcantar-Rojo
             List the contract number of any                                         10111 State Street
                   government contract                                               Lynwood, CA 90262


 2.136.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Lynwood Alteration
             List the contract number of any                                         3100 East Imperial Highway
                   government contract                                               Lynwood, CA 90262


 2.137.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Lynwood Auto Accessories
             List the contract number of any                                         3100 East Imperial Highway
                   government contract                                               Lynwood, CA 90262


 2.138.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     M+D Properties
             List the contract number of any                                         PO BOX 489
                   government contract                                               Buena Park, CA 90621


 2.139.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Mago's Acupuncture
             List the contract number of any                                         3100 E. Imperial Hwy Unit B5
                   government contract                                               Lynwood, CA 90262


 2.140.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest
                                                                                     Marci Pizza
                  State the term remaining                                           3100 East Imperial Highway
                                                                                     Lynwood, CA 90262
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 25 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 91 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

             List the contract number of any
                   government contract


 2.141.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Marco Antonio Juarez Cruz
             List the contract number of any                                         11166 Penn St
                   government contract                                               Lynwood, CA 90262


 2.142.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Maria Luisa Rojo Alvarez
             List the contract number of any                                         10960 Duncan Avenue
                   government contract                                               Lynwood, CA 90262


 2.143.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Mariscos El Rey
             List the contract number of any                                         3100 E. Imperial Hwy Ste. #3002
                   government contract                                               Lynwood, CA 90262


 2.144.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Mariscos Rio Balsas
             List the contract number of any                                         3100 E Imperial Hwy Unit Q11
                   government contract                                               Lynwood, CA 90262


 2.145.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Marquez Trading
             List the contract number of any                                         3100 E. Imperial Hwy Ste#1301
                   government contract                                               Lynwood, CA 90262




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 26 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 92 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.146.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Marshmallow
             List the contract number of any                                         1413 Lomita Blvd Suite 3
                   government contract                                               Harbor City, CA 90710


 2.147.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Mauro Valdez Sandoval
             List the contract number of any                                         1623 E. 117 Place
                   government contract                                               Los Angeles, CA 90059


 2.148.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Mauro Valdez Sandoval
             List the contract number of any                                         1623 E. 117 Place
                   government contract                                               Los Angeles, CA 90059


 2.149.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Mean Chix, Inc - Hot Chix
             List the contract number of any                                         772 N. Van Ness Avenue, Apt 6
                   government contract                                               Los Angeles, CA 90028


 2.150.      State what the contract or                   Services Agreement
             lease is for and the nature of               (Holiday Display and
             the debtor's interest                        Decor Services)

                  State the term remaining
                                                                                     Meraki Visual Designs
             List the contract number of any                                         923 E. Arlee Place
                   government contract                                               Anaheim, CA 92805


 2.151.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           MG Colombian Boutique
                                                                                     9728 Brookgreen Rd
             List the contract number of any                                         Downey, CA 90240
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 27 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 93 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.152.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Mike Kim / T-Mobile
             List the contract number of any                                         3100 E. Imperial Hwy, Unit #B2-1203
                   government contract                                               Lynwood, CA 90262


 2.153.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Milbes Men's Wear
             List the contract number of any                                         3100 E. Imperial Hwy Unit O234
                   government contract                                               Lynwood, CA 90262


 2.154.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Militar s Cut Unisex
             List the contract number of any                                         6037 Priory St
                   government contract                                               Bell Gardens, CA 90201


 2.155.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     MoMo Trading
             List the contract number of any                                         3100 E Imperial Hwy
                   government contract                                               Lynwood, CA 90262


 2.156.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Mr. Hammer Shoes
             List the contract number of any                                         3100 E. Imperial Hwy, Unit P10B
                   government contract                                               Lynwood, CA 90262


 2.157.      State what the contract or                   Tenant Lease
             lease is for and the nature of                                          Mundo de Artesanias
             the debtor's interest                                                   3100 E Imperial Hwy VKIO24
                                                                                     Lynwood, CA 90262
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 28 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 94 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.158.      State what the contract or                   Music Services
             lease is for and the nature of               Agreement and
             the debtor's interest                        Equipment Lease
                                                          (Mood Media box)
                  State the term remaining
                                                                                     Muzak LLC
             List the contract number of any                                         3318 Lakemont Blvd.
                   government contract                                               Fort Mill, SC 29708


 2.159.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     New Trends Clothing, Inc.
             List the contract number of any                                         6602 Gifford Ave
                   government contract                                               Bell, CA 90201


 2.160.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     New Trends Clothing, Inc.
             List the contract number of any                                         6602 Gifford Ave
                   government contract                                               Bell, CA 90201


 2.161.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     North American Amusements
             List the contract number of any                                         1502 Foothill Blvd, Suite 103 PMB 218
                   government contract                                               La Verne, CA 91750


 2.162.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Nueva Vision Optical
             List the contract number of any                                         3100 E. Imperial Hwy #1109
                   government contract                                               Lynwood, CA 90262




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 29 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 95 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.163.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     O Fashion Plus
             List the contract number of any                                         20415 Berendo Ave
                   government contract                                               Torrance, CA 90502


 2.164.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Oficina Jalisco
             List the contract number of any                                         9376 Raviiler Drive
                   government contract                                               Downey, CA 90240


 2.165.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     One Hour Photo
             List the contract number of any                                         3100 East Imperial Highway
                   government contract                                               Lynwood, CA 90262


 2.166.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Pang Pang Donuts
             List the contract number of any                                         3100 East Imperial Highway
                   government contract                                               Lynwood, CA 90262


 2.167.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Perfecto Nails
             List the contract number of any                                         3100 East Imperial Highway
                   government contract                                               Lynwood, CA 90262


 2.168.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Perfumes and Hair Products
                                                                                     3150 E. Imperial Hwy #101
             List the contract number of any                                         Lynwood, CA 90262
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 30 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 96 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.169.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Pescaderia y Cocina El Malecon
             List the contract number of any                                         6308 Plaska Avenue
                   government contract                                               Huntington Park, CA 90255


 2.170.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Pho VNK
             List the contract number of any                                         3180 E. Imperial Hwy, Suite C
                   government contract                                               Lynwood, CA 90262


 2.171.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Pink Melon
             List the contract number of any                                         22920 Entoril Dr. Suite 1
                   government contract                                               Diamond Bar, CA 91765


 2.172.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Pinky's Threading
             List the contract number of any                                         3100 E. Imperial Hwy #1107
                   government contract                                               Lynwood, CA 90262


 2.173.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     PLS Check Cashers
             List the contract number of any                                         One South Wacker Drive, 36th Floor
                   government contract                                               Chicago, IL 60606


 2.174.      State what the contract or                   Services Agreement
             lease is for and the nature of               (Pest Control Services)    Point Exterminators Inc.
             the debtor's interest                                                   1612 Arlington Avenue
                                                                                     Los Angeles, CA 90019
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 31 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 97 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.175.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Pretzeria
             List the contract number of any                                         3961 Via Marisol APT#318
                   government contract                                               Los Angeles, CA 90042


 2.176.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Primo's Pet Shop
             List the contract number of any                                         4221 Shirley Ave
                   government contract                                               Lynwood, CA 90262


 2.177.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Pro Sports
             List the contract number of any                                         18529 Stonegate Ln
                   government contract                                               Rowland Heights, CA 91748


 2.178.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Professional Documents, Inc.
             List the contract number of any                                         3150 E. Imperial Hwy B8107
                   government contract                                               Lynwood, CA 90262


 2.179.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Progreso Financiero
             List the contract number of any                                         2 Circle Star Way
                   government contract                                               San Carlos, CA 94070




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 32 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 98 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.180.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Rachel's Secrets
             List the contract number of any                                         10609 Newville Avenue
                   government contract                                               Downey, CA 90241


 2.181.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Rainbow Beauty
             List the contract number of any                                         525 N Gilbert St # 62
                   government contract                                               Anaheim, CA 92801


 2.182.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Ray's Fashion
             List the contract number of any                                         3100 East Imperial Highway
                   government contract                                               Lynwood, CA 90262


 2.183.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Real De Oaxaca
             List the contract number of any                                         7349 Milliken Ave #140-81
                   government contract                                               Racho Cucamonga, CA 91730


 2.184.      State what the contract or                   Services Agreement
             lease is for and the nature of               (Fire Alarm Monitoring)
             the debtor's interest

                  State the term remaining
                                                                                     Regency Fire & Security Services
             List the contract number of any                                         7651 Densmore Avenue
                   government contract                                               Van Nuys, CA 91406


 2.185.      State what the contract or                   Services Agreement
             lease is for and the nature of               (Plumbing Services)
             the debtor's interest

                  State the term remaining                                           Rescue Rooter
                                                                                     7243 Somerset Blvd
             List the contract number of any                                         Paramount, CA 90723
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 33 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                             Main Document    Page 99 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.186.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Ricardo Gonzalez
             List the contract number of any                                         8616 S Main Street
                   government contract                                               Los Angeles, CA 90003


 2.187.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Rinconcito Poblano
             List the contract number of any                                         3100 E. Imperial Hwy B13007
                   government contract                                               Lynwood, CA 90262


 2.188.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Rite Aid Corp. # 05476
             List the contract number of any                                         P.O. Box 3165
                   government contract                                               Harrisburg, PA 17105


 2.189.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Rob's MX Baseball
             List the contract number of any                                         2731 Nebraska Ave Apt C
                   government contract                                               South Gate, CA 90280


 2.190.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Robert's Fashion
             List the contract number of any                                         1700 Santa Fe Avenue
                   government contract                                               Los Angeles, CA 90021


 2.191.      State what the contract or                   Tenant Lease
             lease is for and the nature of                                          Roberto Navarro
             the debtor's interest                                                   2729 Nebraska Avenue, Apt. #C
                                                                                     South Gate, CA 90280
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 34 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                            Main Document    Page 100 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.192.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Rosy's Beauty Salon
             List the contract number of any                                         3150 E. Imperial Hwy B8110 & 111
                   government contract                                               Lynwood, CA 90262


 2.193.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     S.M. Foot Wear
             List the contract number of any                                         3100 E. Imperial Hwy Unit H5H6
                   government contract                                               Lynwood, CA 90262


 2.194.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Sang Gyu Shin
             List the contract number of any                                         10972 Golden Rod St
                   government contract                                               Redlands, CA 92373


 2.195.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Say Cheese Photo
             List the contract number of any                                         3100 E. Imperial Hwy #B2-1104
                   government contract                                               Lynwood, CA 90262


 2.196.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     SCE Federal Credit Union
             List the contract number of any                                         P.O. Box 8017
                   government contract                                               El Monte, CA 91734




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 35 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                            Main Document    Page 101 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.197.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Shoes 4 Ever
             List the contract number of any                                         3117 Rimrock Cic
                   government contract                                               Fullerton, CA 92833


 2.198.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Shoes 4 Less
             List the contract number of any                                         3117 Rimrock Cic
                   government contract                                               Fullerton, CA 92833


 2.199.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Shoes 4 Less
             List the contract number of any                                         3117 Rimrock Cic
                   government contract                                               Fullerton, CA 92833


 2.200.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Skechers U.S.A., Inc.
             List the contract number of any                                         225 South Sepulveda Blvd
                   government contract                                               Manhattan Beach, CA 90266


 2.201.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     SoCal PF Lynwood, LLC-Planet Fitness
             List the contract number of any                                         125 E. Elm Street, Suite 300
                   government contract                                               Conshohocken, PA 19428


 2.202.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           SPACETEL LA Inc - Cricket Wireless
                                                                                     3100 E. Imperial Hwy, Unit B2-1103
             List the contract number of any                                         Lynwood, CA 90262
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 36 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                            Main Document    Page 102 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.203.      State what the contract or                   Services Agreement
             lease is for and the nature of               (Personalized
             the debtor's interest                        Recorded Audio
                                                          Message)
                  State the term remaining
                                                                                     Spectrio, LLC
             List the contract number of any                                         4033 Tampa Road, Suite 103
                   government contract                                               Oldsmar, FL 34677


 2.204.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Sport Time
             List the contract number of any                                         8571 Cedar St
                   government contract                                               Bellflower, CA 90706


 2.205.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Sri Eyebrow Threading and Nails
             List the contract number of any                                         18430 Airline Ave Suite 3
                   government contract                                               Artesia, CA 90701


 2.206.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Stacy Han
             List the contract number of any                                         9475 Rosemarie Ct
                   government contract                                               Cypress, CA 90630


 2.207.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Star Buffet Lynwood
             List the contract number of any                                         11383 Long Beach Blvd
                   government contract                                               Lynwood, CA 90262


 2.208.      State what the contract or                   Tenant Lease
             lease is for and the nature of                                          Stephanie's Lingerie
             the debtor's interest                                                   2941 Wisconsin Ave
                                                                                     South Gate, CA 90280
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 37 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                            Main Document    Page 103 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.209.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Street Cellular
             List the contract number of any                                         11282 Streamfield Center
                   government contract                                               Riverside, CA 92505


 2.210.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Sun Hye Chung
             List the contract number of any                                         4115 W 182nd St., Suite 14
                   government contract                                               Torrance, CA 90504


 2.211.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Sung Ryong Lee
             List the contract number of any                                         4033 Santa Anita Ln
                   government contract                                               Yorba Linda, CA 92886


 2.212.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Sunny Fashion
             List the contract number of any                                         3185 Wilshire Blvd Suite 281
                   government contract                                               Los Angeles, CA 90010


 2.213.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Super Image Factory
             List the contract number of any                                         3100 E. Imperial Hwy Ste #1321
                   government contract                                               Lynwood, CA 90262




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 38 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                            Main Document    Page 104 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.214.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Sweet Stone Jewelry
             List the contract number of any                                         135 Islington
                   government contract                                               Irvine, CA 92620


 2.215.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Taco Bell #5291
             List the contract number of any                                         924 W. Colfax Ave., Ste 302
                   government contract                                               Denver, CO 80204


 2.216.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Tacos Don Luis
             List the contract number of any                                         3981 Le Sage St.
                   government contract                                               Lynwood, CA 90262


 2.217.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     TacoTento
             List the contract number of any                                         3100 E. Imperial Hwy, Unit P10B
                   government contract                                               Lynwood, CA 90262


 2.218.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Tamales
             List the contract number of any                                         3100 E. Imperial Hwy Unit 1310
                   government contract                                               Lynwood, CA 90262


 2.219.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Tesoro Jewelry
                                                                                     315 Wild Ginger
             List the contract number of any                                         Yorba Linda, CA
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 39 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                            Main Document    Page 105 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.220.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     The Children's Place
             List the contract number of any                                         500 Plaza Drive, 4th Floor
                   government contract                                               Secaucus, NJ 07094


 2.221.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     The Kickin' Crab
             List the contract number of any                                         3170 Imperial Hwy B4B102
                   government contract                                               Lynwood, CA 90262


 2.222.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Time Warner Cable
             List the contract number of any                                         6360 S. Fiddlers Green Circle
                   government contract                                               Greenwood Village, CO 80111


 2.223.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     TJ Nails Spa
             List the contract number of any                                         6931 Hood Dr
                   government contract                                               Westminster, CA 92683


 2.224.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Top Fashion
             List the contract number of any                                         3100 E. Imperial Hwy Unit H7I6
                   government contract                                               Lynwood, CA 90262


 2.225.      State what the contract or                   Tenant Lease
             lease is for and the nature of                                          Top Fashion
             the debtor's interest                                                   3100 E. Imperial Hwy Unit H7I6
                                                                                     Lynwood, CA 90262
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 40 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                            Main Document    Page 106 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.226.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Torres Enterprise Corp
             List the contract number of any                                         426 N Main St
                   government contract                                               Elkhart, IN 46516


 2.227.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Tortas Ahogadas
             List the contract number of any                                         3100 Imperial Hwy, Ste B1-3001
                   government contract                                               Lynwood, CA 90262


 2.228.      State what the contract or                   Services Agreement
             lease is for and the nature of               (Water Treatment
             the debtor's interest                        Service)

                  State the term remaining
                                                                                     Tri-Chem Technology, Corp.
             List the contract number of any                                         8431 Commonwealth Avenue
                   government contract                                               Buena Park, CA 90621


 2.229.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     TS Discount
             List the contract number of any                                         7860 Paramount BL, J-39
                   government contract                                               Pico Rivera, CA 90660


 2.230.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Twin Scoop Ice Cream
             List the contract number of any                                         1410 S Dwight Ave
                   government contract                                               Compton, CA 90220




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 41 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                            Main Document    Page 107 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

 2.231.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Una Mexicana Que Fruta Vendia
             List the contract number of any                                         7123 Rio Flora Place
                   government contract                                               Downey, CA 90241


 2.232.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Usama Awadallah
             List the contract number of any                                         5832 Newman Street
                   government contract                                               Cypress, CA 90630


 2.233.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Vergara Insurance Service, Inc.
             List the contract number of any                                         3100 East Imperial Hwy Unit U6
                   government contract                                               Lynwood, CA 90262


 2.234.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Veronica's Insurance
             List the contract number of any                                         290 W. Orange Show Rd Suite 100
                   government contract                                               San Bernardino, CA 92408


 2.235.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Victoria
             List the contract number of any                                         3100 East Imperial Highway
                   government contract                                               Lynwood, CA 90262


 2.236.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining                                           Victorian Scales
                                                                                     1102 Avation Blvd, Ste B
             List the contract number of any                                         Hermosa Beach, CA 90254
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 42 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                        Desc
                                                            Main Document    Page 108 of 178
 Debtor 1 Plamex Investment, LLC                                                             Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                      State the name and mailing address for all other parties with
                                                                                 whom the debtor has an executory contract or unexpired
                                                                                 lease

                    government contract


 2.237.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Virginia Jovel
             List the contract number of any                                         13257 Deming Street
                   government contract                                               Downey, CA 90242


 2.238.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Vivian's Bakery
             List the contract number of any                                         3100 East Imperial Highway
                   government contract                                               Lynwood, CA 90262


 2.239.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Wateria
             List the contract number of any                                         3100 E. Imperial Hwy B2/1209
                   government contract                                               Lynwood, CA 90262


 2.240.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                     Wedding Chapel
             List the contract number of any                                         3150 E. Imperial Hwy B8106
                   government contract                                               Lynwood, CA 90262


 2.241.      State what the contract or                   Services Agreement
             lease is for and the nature of               (Water Fountain
             the debtor's interest                        Maintenance)

                  State the term remaining
                                                                                     Woo's Pool Services
             List the contract number of any                                         3600 Wilshire Blvd, Suite 708
                   government contract                                               Los Angeles, CA 90010


 2.242.      State what the contract or                   Tenant Lease
             lease is for and the nature of                                          X-Phone
             the debtor's interest                                                   4960 Adriano Drive
                                                                                     Cypress, CA 90630
Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                    Page 43 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                          Desc
                                                            Main Document    Page 109 of 178
 Debtor 1 Plamex Investment, LLC                                                               Case number (if known)   8:21-bk-10958-ES
              First Name               Middle Name                   Last Name



            Additional Page if You Have More Contracts or Leases

 2. List all contracts and unexpired leases                                        State the name and mailing address for all other parties with
                                                                                   whom the debtor has an executory contract or unexpired
                                                                                   lease

                  State the term remaining

             List the contract number of any
                   government contract


 2.243.      State what the contract or                   Services Agreement
             lease is for and the nature of               (Lighting Maintenance)
             the debtor's interest

                  State the term remaining
                                                                                       Yesco Signs LLC
             List the contract number of any                                           10235 Bellegrave Avenue
                   government contract                                                 Jurupa Valley, CA 91752


 2.244.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                       Yogurt de Armo
             List the contract number of any                                           3100 E. Imperial Hwy, Unit #B31003
                   government contract                                                 Lynwood, CA 90262


 2.245.      State what the contract or                   Tenant Lease
             lease is for and the nature of
             the debtor's interest

                  State the term remaining
                                                                                       Yogurtland
             List the contract number of any                                           1427 S. Hayworth Ave
                   government contract                                                 Los Angeles, CA 90035




Official Form 206G                               Schedule G: Executory Contracts and Unexpired Leases                                      Page 44 of 44
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
Case 8:21-bk-10958-ES        Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                Desc
                            Main Document    Page 110 of 178


Schedule G

*Please take note that the inclusion herein of the above-listed agreements shall not be deemed
to constitute an admission by the Debtor that such agreements are executory contracts,
contracts, unexpired leases, or leases. The Debtor is investigating the nature of these
agreements and reserves all of its rights to contest the validity and/ or nature of any agreement
listed in this Schedule G.
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                          Desc
                                                            Main Document    Page 111 of 178
 Fill in this information to identify the case:

 Debtor name         Plamex Investment, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

 Case number (if known)         8:21-bk-10958-ES
                                                                                                                           Check if this is an
                                                                                                                               amended filing


Official Form 206H
Schedule H: Your Codebtors                                                                                                                      12/15

Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the
Additional Page to this page.

      1. Do you have any codebtors?

  No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
  Yes
   2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of
      creditors, Schedules D-G. Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule
      on which the creditor is listed. If the codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.
            Column 1: Codebtor                                                                        Column 2: Creditor



             Name                              Mailing Address                                  Name                            Check all schedules
                                                                                                                                that apply:

    2.1      Donald Chae                       6988 Beach Blvd., B-215                          Wells Fargo Bank,               D       2.1
                                               Buena Park, CA 90621                             N.A., as Trustee                 E/F
                                                                                                                                G



    2.2      Min Chae                          6988 Beach Blvd., B-215                          Wells Fargo Bank,               D       2.1
                                               Buena Park, CA 90621                             N.A., as Trustee                 E/F
                                                                                                                                G




Official Form 206H                                                       Schedule H: Your Codebtors                                          Page 1 of 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                      Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                      Desc
                                                            Main Document    Page 112 of 178



 Fill in this information to identify the case:

 Debtor name         Plamex Investment, LLC

 United States Bankruptcy Court for the:            CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

 Case number (if known)         8:21-bk-10958-ES
                                                                                                                                        Check if this is an
                                                                                                                                           amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                       04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor’s name and case number (if known).

 Part 1:      Income

1. Gross revenue from business

       None.
       Identify the beginning and ending dates of the debtor’s fiscal year,                    Sources of revenue                          Gross revenue
       which may be a calendar year                                                            Check all that apply                        (before deductions and
                                                                                                                                           exclusions)

       From the beginning of the fiscal year to filing date:                                    Operating a business                              $3,052,852.00
       From 1/01/2021 to Filing Date
                                                                                                Other


       For prior year:                                                                          Operating a business                            $15,071,586.00
       From 1/01/2020 to 12/31/2020
                                                                                                Other


       For year before that:                                                                    Operating a business                            $16,076,732.00
       From 1/01/2019 to 12/31/2019
                                                                                                Other

2. Non-business revenue
   Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
   and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

       None.
                                                                                               Description of sources of revenue           Gross revenue from
                                                                                                                                           each source
                                                                                                                                           (before deductions and
                                                                                                                                           exclusions)

 Part 2:      List Certain Transfers Made Before Filing for Bankruptcy

3. Certain payments or transfers to creditors within 90 days before filing this case
   List payments or transfers--including expense reimbursements--to any creditor, other than regular employee compensation, within 90 days before
   filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825. (This amount may be adjusted on 4/01/22
   and every 3 years after that with respect to cases filed on or after the date of adjustment.)

       None.
       Creditor's Name and Address                                         Dates                 Total amount of value         Reasons for payment or transfer
                                                                                                                               Check all that apply




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 1
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
              Case 8:21-bk-10958-ES                          Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                           Desc
                                                            Main Document    Page 113 of 178
 Debtor       Plamex Investment, LLC                                                                    Case number (if known) 8:21-bk-10958-ES



       Creditor's Name and Address                                         Dates                 Total amount of value           Reasons for payment or transfer
                                                                                                                                 Check all that apply
       3.1.
               See Exhibit SOFA.3 attached.                                                                                       Secured debt
                                                                                                                                  Unsecured loan repayments
                                                                                                                                  Suppliers or vendors
                                                                                                                                  Services
                                                                                                                                  Other


4. Payments or other transfers of property made within 1 year before filing this case that benefited any insider
   List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or guaranteed
   or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than $6,825. (This amount
   may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of adjustment.) Do not include any payments
   listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor and their relatives; general partners of a partnership
   debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and any managing agent of the debtor. 11 U.S.C. § 101(31).

       None.
       Insider's name and address                                          Dates                 Total amount of value           Reasons for payment or transfer
       Relationship to debtor

5. Repossessions, foreclosures, and returns
   List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor, sold at
   a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.

       None
       Creditor's name and address                              Describe of the Property                                       Date                 Value of property


6. Setoffs
   List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
   of the debtor without permission or refused to make a payment at the debtor’s direction from an account of the debtor because the debtor owed a
   debt.

       None
       Creditor's name and address                              Description of the action creditor took                        Date action was                 Amount
                                                                                                                               taken

 Part 3:      Legal Actions or Assignments

7. Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
   List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was involved
   in any capacity—within 1 year before filing this case.

       None.
               Case title                                       Nature of case             Court or agency's name and                 Status of case
               Case number                                                                 address
       7.1.    Luz Avalos v. Plamex                             Personal Injury            Los Angeles Superior Court                    Pending
               Investment, LLC                                                             111 N. Hill Street                          On appeal
               19STCV42173                                                                 Los Angeles, CA 90012
                                                                                                                                       Concluded

       7.2.    Nehemiah Kong v. Plamex                          Complaint for              United States District Court                  Pending
               Investment, LLC                                  violations of              Central District of California              On appeal
               2:20-cv-01958 RGK (PVCx)                         Americans with             255 East Temple Street
                                                                                                                                       Concluded
                                                                Disability Act and         Los Angeles, CA 90012
                                                                Unruh Civil Rights
                                                                Act




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       page 2
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                     Best Case Bankruptcy
              Case 8:21-bk-10958-ES                          Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                       Desc
                                                            Main Document    Page 114 of 178
 Debtor       Plamex Investment, LLC                                                                       Case number (if known) 8:21-bk-10958-ES



               Case title                                       Nature of case               Court or agency's name and           Status of case
               Case number                                                                   address
       7.3.    Joe Del Nigro v. Plamex                          Complaint for                United States District Court             Pending
               Investment, LLC                                  violations of                Central District of California        On appeal
               2:19-cv-10204 (DSF) SK                           Americans with               255 East Temple Street
                                                                                                                                   Concluded
                                                                Disability Act and           Los Angeles, CA 90012
                                                                Unruh Civil Rights
                                                                Act

       7.4.    Orlando Garcia v. Plamex                         Complaint for                United States District Court             Pending
               Investment, LLC                                  violations of                Central District of California        On appeal
               2:21-cv-01764-RAO                                Americans with               255 East Temple Street
                                                                                                                                   Concluded
                                                                Disability Act and           Los Angeles, CA 90012
                                                                Unruh Civil Rights
                                                                Act

       7.5.    Plamex Investment, LLC v.                        Contract Claim               Los Angeles Superior Court               Pending
               The McClemmy Companies                                                        111 N. Hill Street                    On appeal
               19STCV34036                                                                   Department 16
                                                                                                                                   Concluded
                                                                                             Los Angeles, CA 90012

       7.6.    Yesenia Robles v. Plamex                         Personal Injury              Los Angeles Superior Court               Pending
               Investment, LLC, City of                                                      111 N. Hill Street                    On appeal
               Lynwood, County of Los                                                        Los Angeles, CA 90012
                                                                                                                                   Concluded
               Angeles, et al.
               20STCV47865

8. Assignments and receivership
   List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands of a
   receiver, custodian, or other court-appointed officer within 1 year before filing this case.

       None

 Part 4:      Certain Gifts and Charitable Contributions

9. List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value of
   the gifts to that recipient is less than $1,000

       None
               Recipient's name and address                     Description of the gifts or contributions                Dates given                          Value


 Part 5:      Certain Losses

10. All losses from fire, theft, or other casualty within 1 year before filing this case.

       None
       Description of the property lost and                     Amount of payments received for the loss                 Dates of loss           Value of property
       how the loss occurred                                                                                                                                  lost
                                                                If you have received payments to cover the loss, for
                                                                example, from insurance, government compensation, or
                                                                tort liability, list the total received.

                                                                List unpaid claims on Official Form 106A/B (Schedule
                                                                A/B: Assets – Real and Personal Property).

 Part 6:      Certain Payments or Transfers

11. Payments related to bankruptcy
    List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
    of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
    relief, or filing a bankruptcy case.

Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                   page 3
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                 Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                        Desc
                                                            Main Document    Page 115 of 178
 Debtor        Plamex Investment, LLC                                                                    Case number (if known) 8:21-bk-10958-ES



       None.
                 Who was paid or who received                        If not money, describe any property transferred           Dates                Total amount or
                 the transfer?                                                                                                                               value
                 Address
       11.1.     Levene, Neale, Bender, Yoo
                 & Brill L.L.P.
                 10250 Constellation Blvd. #
                 1700                                                                                                          April 13,
                 Los Angeles, CA 90067                               Retainer                                                  2021                    $100,000.00

                 Email or website address


                 Who made the payment, if not debtor?




12. Self-settled trusts of which the debtor is a beneficiary
    List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this case
    to a self-settled trust or similar device.
    Do not include transfers already listed on this statement.

       None.
       Name of trust or device                                       Describe any property transferred                Dates transfers               Total amount or
                                                                                                                      were made                              value

13. Transfers not already listed on this statement
    List any transfers of money or other property by sale, trade, or any other means made by the debtor or a person acting on behalf of the debtor within
    2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial affairs. Include
    both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.

       None.
               Who received transfer?                           Description of property transferred or                   Date transfer              Total amount or
               Address                                          payments received or debts paid in exchange              was made                            value

 Part 7:       Previous Locations

14. Previous addresses
    List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.


       Does not apply
                 Address                                                                                                   Dates of occupancy
                                                                                                                           From-To

 Part 8:       Health Care Bankruptcies

15. Health Care bankruptcies
    Is the debtor primarily engaged in offering services and facilities for:
    - diagnosing or treating injury, deformity, or disease, or
    - providing any surgical, psychiatric, drug treatment, or obstetric care?

           No. Go to Part 9.
       Yes. Fill in the information below.

                 Facility name and address                      Nature of the business operation, including type of services               If debtor provides meals
                                                                the debtor provides                                                        and housing, number of
                                                                                                                                           patients in debtor’s care

 Part 9:       Personally Identifiable Information


Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     page 4
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                   Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                  Desc
                                                            Main Document    Page 116 of 178
 Debtor      Plamex Investment, LLC                                                                     Case number (if known) 8:21-bk-10958-ES



16. Does the debtor collect and retain personally identifiable information of customers?

           No.
       Yes. State the nature of the information collected and retained.
17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other pension or
    profit-sharing plan made available by the debtor as an employee benefit?

           No. Go to Part 10.
       Yes. Does the debtor serve as plan administrator?

 Part 10:     Certain Financial Accounts, Safe Deposit Boxes, and Storage Units

18. Closed financial accounts
    Within 1 year before filing this case, were any financial accounts or instruments held in the debtor’s name, or for the debtor’s benefit, closed, sold,
    moved, or transferred?
    Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
    cooperatives, associations, and other financial institutions.

       None
                Financial Institution name and                  Last 4 digits of          Type of account or          Date account was           Last balance
                Address                                         account number            instrument                  closed, sold,          before closing or
                                                                                                                      moved, or                       transfer
                                                                                                                      transferred

19. Safe deposit boxes
    List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before filing this
    case.


       None
       Depository institution name and address                       Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?
                                                                     Address

20. Off-premises storage
    List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a building in
    which the debtor does business.


       None
       Facility name and address                                     Names of anyone with                 Description of the contents          Do you still
                                                                     access to it                                                              have it?


 Part 11:     Property the Debtor Holds or Controls That the Debtor Does Not Own

21. Property held for another
    List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in trust. Do
    not list leased or rented property.

     None

 Part 12:     Details About Environment Information

For the purpose of Part 12, the following definitions apply:
     Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material, regardless of the
     medium affected (air, land, water, or any other medium).

      Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor formerly
      owned, operated, or utilized.

      Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant, or a
      similarly harmful substance.
Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 5
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                              Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                            Desc
                                                            Main Document    Page 117 of 178
 Debtor      Plamex Investment, LLC                                                                     Case number (if known) 8:21-bk-10958-ES




Report all notices, releases, and proceedings known, regardless of when they occurred.

22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

           No.
       Yes. Provide details below.
       Case title                                                    Court or agency name and             Nature of the case                            Status of case
       Case number                                                   address

23. Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of an
    environmental law?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

24. Has the debtor notified any governmental unit of any release of hazardous material?

           No.
       Yes. Provide details below.
       Site name and address                                         Governmental unit name and               Environmental law, if known               Date of notice
                                                                     address

 Part 13:     Details About the Debtor's Business or Connections to Any Business

25. Other businesses in which the debtor has or has had an interest
    List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this case.
    Include this information even if already listed in the Schedules.

       None
    Business name address                                     Describe the nature of the business              Employer Identification number
                                                                                                               Do not include Social Security number or ITIN.

                                                                                                               Dates business existed

26. Books, records, and financial statements
    26a. List all accountants and bookkeepers who maintained the debtor’s books and records within 2 years before filing this case.
          None
       Name and address                                                                                                                        Date of service
                                                                                                                                               From-To
       26a.1.       Mary Marcial                                                                                                               8/8/2011 to Present
                    c/o M+D Properties
                    6988 Beach Blvd., Suite B-215
                    Buena Park, CA 90621
       26a.2.       Diana Kwak                                                                                                                 1/19/2009 to Present
                    c/o M+D Properties
                    6988 Beach Blvd., Suite B-215
                    Buena Park, CA 90621
       26a.3.       Thai Nguyen
                    c/o M+D Properties
                    6988 Beach Blvd., Suite B-215
                    Buena Park, CA 90621

    26b. List all firms or individuals who have audited, compiled, or reviewed debtor’s books of account and records or prepared a financial statement
         within 2 years before filing this case.



Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          page 6
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                        Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                    Desc
                                                            Main Document    Page 118 of 178
 Debtor      Plamex Investment, LLC                                                                     Case number (if known) 8:21-bk-10958-ES



           None
       Name and address                                                                                                                  Date of service
                                                                                                                                         From-To
       26b.1.       Kim & Lee, CPAs
                    c/o Kenneth Chung
                    2305 W. 190th Street
                    Torrance, CA 90504

    26c. List all firms or individuals who were in possession of the debtor’s books of account and records when this case is filed.

           None
       Name and address                                                                                      If any books of account and records are
                                                                                                             unavailable, explain why
       26c.1.       M+D Properties
                    6988 Beach Blvd., Suite B-215
                    Buena Park, CA 90621

    26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
         statement within 2 years before filing this case.

           None
       Name and address

27. Inventories
    Have any inventories of the debtor’s property been taken within 2 years before filing this case?

           No
       Yes. Give the details about the two most recent inventories.
                Name of the person who supervised the taking of the                         Date of inventory        The dollar amount and basis (cost, market,
                inventory                                                                                            or other basis) of each inventory

28. List the debtor’s officers, directors, managing members, general partners, members in control, controlling shareholders, or other people
    in control of the debtor at the time of the filing of this case.

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Donald Chae                                    6988 Beach Blvd., B-215                             Manager of Placo Investment,
                                                      Buena Park, CA 90621                                LLC (Sole Member of 3100 E.
                                                                                                          Imperial Investment, LLC,
                                                                                                          which is the Sole Member of
                                                                                                          Debtor)
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       3100 E. Imperial                               6988 Beach Blvd, Suite B-215                        Member                                100%
       Investment, LLC                                Buena Park, CA 90621

       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Placo Investment, LLC                          6988 Beach Blvd, Suite B-215                        Sole Member of 3100 E.
                                                      Buena Park, CA 90621                                Imperial Investment, LLC,
                                                                                                          which is the Sole Member of
                                                                                                          Debtor
       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Richard Beausoleil                             1209 Orange Street                                  Independent Manager of
                                                      Wilmington, DE 19801                                Debtor




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 7
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                                Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                    Desc
                                                            Main Document    Page 119 of 178
 Debtor      Plamex Investment, LLC                                                                     Case number (if known) 8:21-bk-10958-ES



       Name                                           Address                                             Position and nature of any            % of interest, if
                                                                                                          interest                              any
       Jennifer Schwartz                              1209 Orange Street                                  Independent Manager of
                                                      Wilmington, DE 19801                                Debtor



29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members in
    control of the debtor, or shareholders in control of the debtor who no longer hold these positions?


           No
       Yes. Identify below.

30. Payments, distributions, or withdrawals credited or given to insiders
    Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws, bonuses,
    loans, credits on loans, stock redemptions, and options exercised?

           No
       Yes. Identify below.
               Name and address of recipient                    Amount of money or description and value of              Dates             Reason for
                                                                property                                                                   providing the value

31. Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

       No
           Yes. Identify below.

    Name of the parent corporation                                                                             Employer Identification number of the parent
                                                                                                               corporation
    ISLT Investment, LLC                                                                                       EIN:        XX-XXXXXXX

32. Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           No
       Yes. Identify below.
    Name of the pension fund                                                                                   Employer Identification number of the parent
                                                                                                               corporation




Official Form 207                                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  page 8
Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                               Best Case Bankruptcy
      Case 8:21-bk-10958-ES                                   Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                     Desc
                                                             Main Document    Page 120 of 178




Fill in this information to identify the case:

Debtor name          Plamex Investment, LLC

United States Bankruptcy Court for the:                CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

Case number (if known)          8:21-bk-10958-ES
                                                                                                                                   D   Check if this is an
                                                                                                                                       amended filing



Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                                     04/19
The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor's name and case number (if known) .

'ilffile.    Signature and Declaration

     WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
     connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.
     18 U.S.C. §§ 152, 1341, 1519, and 3571.

     I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true
     and correct.

      I declare under penalty of perjury that the foregoing is true and correct.

Executed~~YE, 2021                                                        '\

                 ~~~                                                                  Donald Chae
Signature of individual signing on behalf of the debtor                               Printed name

Position or relationship to debtor          -'D=-=e"'s"'i9"'n:.:,a=t.::ce:..:d=-:Off:..::.:.:..:ic:..:e:.:,r_ _ _ _ _ _ _ _ _ __

Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?
•   No
DYes




Official Form 207                                       Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                              page 1

Software Copyright (c) 1996-2021 Best Case, LLC - W'NW.bestcase.com                                                                               Best Case Bankruptcy
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 121 of 178




                             Exhibit SOFA.3
               Case 8:21-bk-10958-ES                     Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                        Desc
                                                        Main Document    Page 122 of 178
Plamex Investment, LLC
Exhibit SOFA.3 - Payments to Creditors within 90 days before Petition Date


                                   Vendor/Alternate
 Check #   Check Date     Check Pd    Address ID     Vendor Name                                  Invoice                       Invoice        Discount      Check
  Entity   Reference                 P.O. Number    Account Number Invoice Number                  Date       Due Date          Amount         Amount        Amount
7216            1/18/2021 01/21    ATT              AT&T
200PML 604-1580 Signage 1/8-2/7/21                  50700-0000    1580-010821                      1/8/2021        1/8/2021 $       107.02 $         -   $     107.02
                                                                                               Check Total:                         107.02          0.00       107.02
7217            1/18/2021 01/21          ATT            AT&T
200PMO 605-5107 3150 1/10-2/9/21                        51650-0000      5107-011021               1/10/2021      1/10/2021          181.11          0.00        181.11
                                                                                               Check Total:                         181.11          0.00        181.11
7218          1/18/2021 01/21            DIRECTTV       DirecTV
200PMO DTVFoodCourts 1/8-2/7/21                         53610-0000      01.09.21                   1/9/2021      1/23/2021          174.99          0.00        174.99
                                                                                               Check Total:                         174.99          0.00        174.99
7219               1/18/2021 01/21       GTOSECUR       GTO Security
200PML   Security 12/16-12/31/20                        50110-0000      PILTC123120              12/31/2020     12/31/2020        7,326.00          0.00      7,326.00
                                                                                               Check Total:                       7,326.00          0.00      7,326.00
7220             1/18/2021 01/21         GTOSECUR       GTO Security
200PMO Security 12/16-12/31/20                          52180-0000      PIPME123120              12/31/2020     12/31/2020       18,366.43          0.00     18,366.43
200PMI Security 12/16-12/31/20                          52180-0000      PIPME123120              12/31/2020     12/31/2020       10,735.82          0.00     10,735.82
                                                                                               Check Total:                      29,102.25          0.00     29,102.25
7221            1/18/2021 01/21          GTOSECUR       GTO Security
200PMO Extra Security - Holiday                         50110-0000      PIPMECH1231              12/31/2020     12/31/2020          653.82          0.00        653.82
200PMI Extra Security - Holiday                         50110-0000      PIPMECH1231              12/31/2020     12/31/2020          382.18          0.00        382.18
                                                                                               Check Total:                       1,036.00          0.00      1,036.00
7222             1/18/2021 01/21         PKIM           Pkim, Inc.
200PMC   PM Server-Cloud Sync 11/20                     74600-0040      MD201201-4                12/1/2020      12/1/2020           44.50          0.00         44.50
                                                                                               Check Total:                          44.50          0.00         44.50
7223              1/18/2021 01/21        PKIM           Pkim, Inc.
200PMC   PM IT Service 11/2020                          74760-0000      PM2011                    12/1/2020      12/1/2020           56.25          0.00         56.25
                                                                                               Check Total:                          56.25          0.00         56.25
7224             1/18/2021 01/21      SOCALEDI          So. Cal. Edison Co.
200PML   226840-5081 N6 12/11-1/12/21                   52120-0000       5081-011421              1/14/2021      1/14/2021          446.14          0.00        446.14
                                                                                               Check Total:                         446.14          0.00        446.14
7225           1/18/2021 01/21      SOCALEDI            So. Cal. Edison Co.
200PMO 225470-6732 Park 11/20-12/21/2                   52100-0000       6732-122220             12/22/2020      1/11/2021          579.51          0.00        579.51
200PMI 225470-6732 Park 11/20-12/21/2                   52100-0000       6732-122220             12/22/2020      1/11/2021          338.74          0.00        338.74
                                                                                               Check Total:                         918.25          0.00        918.25
7226            1/25/2021 01/21          ACCURATE       Accurate
200PMO Backflow device repairs                          50800-0000      03149                    11/18/2020     11/18/2020        2,600.00          0.00      2,600.00
200PML Backflow device repairs                          50800-0000      03149                    11/18/2020     11/18/2020        1,800.00          0.00      1,800.00
                                                                                               Check Total:                       4,400.00          0.00      4,400.00
7227               1/25/2021 01/21       ACCURATE       Accurate
200PMI   Backflow Testing (1 devices)                   50800-0000      03150                    11/18/2020     11/18/2020           60.00          0.00         60.00
200PML   Backflow Testing (23 devices)                  50800-0000      03150                    11/18/2020     11/18/2020        1,160.00          0.00      1,160.00
200PMO   Backflow Testing (13 devices)                  50800-0000      03150                    11/18/2020     11/18/2020          660.00          0.00        660.00
200PMO   Backflow Testing (3 devices)                   50800-0000      03150                    11/18/2020     11/18/2020           94.67          0.00         94.67
200PMI   Backflow Testing (3 devices)                   50800-0000      03150                    11/18/2020     11/18/2020           55.33          0.00         55.33
200PMI   fuel surcharge                                 50800-0000      03150                    11/18/2020     11/18/2020            1.00          0.00          1.00
                                                                                               Check Total:                       2,031.00          0.00      2,031.00
7228              1/25/2021 01/21        ATT            AT&T
200PMI   631-0048 Elev 1/11-2/10/20                     51650-0000      0048-011121               1/11/2021      1/11/2021          109.17          0.00        109.17
                                                                                               Check Total:                         109.17          0.00        109.17
7229              1/25/2021 01/21        ATT            AT&T
200PMC   631-6789 pm 1/11-2/10/21                       72220-0000      6789-011121               1/11/2021      1/11/2021          376.56          0.00        376.56
                                                                                               Check Total:                         376.56          0.00        376.56
7230              1/25/2021 01/21        CHASECAR       Chase Card Services
200PMC                                                  70410-0000     AP-D02.2021                1/17/2021      2/11/2021          204.18          0.00        204.18
200PMC   Esmeralda B-Day Cake                           70420-0000     AP-D02.2021                1/17/2021      2/11/2021           33.00          0.00         33.00
200PMO   GiftBasketsforLynwoodCouncil                   53610-0000     AP-D02.2021                1/17/2021      2/11/2021          220.32          0.00        220.32
200PMO   Basket for Father Rigo                         53610-0000     AP-D02.2021                1/17/2021      2/11/2021           67.61          0.00         67.61
200PMO   Yelp MTM                                       53610-0000     AP-D02.2021                1/17/2021      2/11/2021          350.00          0.00        350.00
200PMC   PM Webhosting 1/21-1/21/22                     74725-0000     AP-D02.2021                1/17/2021      2/11/2021          348.00          0.00        348.00
200PMO   PM Security Phone                              50110-0000     AP-D02.2021                1/17/2021      2/11/2021           45.00          0.00         45.00
                                                                                               Check Total:                       1,268.11          0.00      1,268.11
7231             1/25/2021 01/21         CITYOFLY       City of Lynwood
200PMI   #02306132 Biz License 2020                     53930-0000      02301632-20.              1/25/2021      1/25/2021       28,318.00          0.00     28,318.00
                                                                                               Check Total:                      28,318.00          0.00     28,318.00
7232             1/25/2021 01/21         CITYOFLY/101   City of Lynwood
200PMI   02301632 Biz License 2021                      53930-0000      02301632-21                1/7/2021        1/7/2021      21,727.00          0.00     21,727.00
                                                                                               Check Total:                      21,727.00          0.00     21,727.00


                                                                                Page 1 of 14
                Case 8:21-bk-10958-ES                Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                           Desc
                                                    Main Document    Page 123 of 178
Plamex Investment, LLC
Exhibit SOFA.3 - Payments to Creditors within 90 days before Petition Date


                                    Vendor/Alternate
 Check #   Check Date      Check Pd   Address ID      Vendor Name                           Invoice                          Invoice          Discount    Check
  Entity    Reference                P.O. Number     Account Number Invoice Number           Date           Due Date         Amount           Amount      Amount
7233             1/25/2021 01/21    HOMEDEPO         Home Depot Credit Services
200PMI seal water leak                               51110-0000    595423278                1/19/2021           1/19/2021            16.44         0.00       16.44
                                                                                         Check Total:                                16.44         0.00       16.44
7234                 1/25/2021 01/21     HOMEDEPO   Home Depot Credit Services
200PML    rem graffiti by F4L                       51210-0000    595625815                 1/20/2021           1/20/2021           232.45         0.00      232.45
                                                                                         Check Total:                               232.45         0.00      232.45
7235                1/25/2021 01/21      HOMEDEPO   Home Depot Credit Services
200PMI    Paint primer for B1 Bldg                  72530-0000    596191833                 1/22/2021           1/22/2021            81.66         0.00       81.66
                                                                                         Check Total:                                81.66         0.00       81.66
7236                1/25/2021 01/21      HOMEDEPO   Home Depot Credit Services
200PMI    vacuumfilters for vacantspaces            72530-0000    596209403                 1/22/2021           1/22/2021            21.97         0.00       21.97
                                                                                         Check Total:                                21.97         0.00       21.97
7237                1/25/2021 01/21      SMARDANS   SMARDAN SUPPLY CO.
200PMI    2nd fl mop sink                           51630-0000  S3616514.001               12/17/2020          12/17/2020           228.43         0.00      228.43
                                                                                         Check Total:                               228.43         0.00      228.43
7238              1/25/2021 01/21        ALDOS      Aldo's Key Shop
200PMI Repl all Electrical room keys                51130-0000      01.22.21                1/22/2021           1/22/2021            291.09        0.00      291.09
200PMO Repl all Electrical room keys                51130-0000      01.22.21                1/22/2021           1/22/2021            498.07        0.00      498.07
200PML Repl all Electrical room keys                51130-0000      01.22.21                1/22/2021           1/22/2021            502.84        0.00      502.84
                                                                                         Check Total:                              1,292.00        0.00    1,292.00
7239                1/26/2021 01/21      SABINOAC   Agustin Castillo Sabino                             Unused - Continued Check
200PMI    Carried to 7241                           51130-0000       Upto12.29.20          12/31/2020          12/31/2020             0.00         0.00        0.00
                                                                                         Check Total:                                 0.00         0.00        0.00
7240                1/26/2021 01/21      SABINOAC   Agustin Castillo Sabino                             Unused - Continued Check
200PMI    Carried to 7241                           51130-0000       Upto12.29.20          12/31/2020          12/31/2020             0.00         0.00        0.00
                                                                                         Check Total:                                 0.00         0.00        0.00
7241                 1/26/2021 01/21     SABINOAC   Agustin Castillo Sabino
200PMI    E2 - Key Copy                             51130-0000       Upto12.29.20          12/31/2020          12/31/2020             6.06         0.00        6.06
200PML    Bathroom keys                             51130-0000       Upto12.29.20          12/31/2020          12/31/2020            10.00         0.00       10.00
200PMC    creamer for office                        73020-0000       Upto12.29.20          12/31/2020          12/31/2020             4.98         0.00        4.98
200PMO    Mario b-day cake                          70420-0000       Upto12.29.20          12/31/2020          12/31/2020            27.50         0.00       27.50
200PMC    Cable covers/plates                       73020-0000       Upto12.29.20          12/31/2020          12/31/2020             9.10         0.00        9.10
200PML    Keys for Shoe 4 Less                      51130-0000       Upto12.29.20          12/31/2020          12/31/2020             3.03         0.00        3.03
200PML    keys for Jewelry&Beauty                   51130-0000       Upto12.29.20          12/31/2020          12/31/2020             1.01         0.00        1.01
200PMO    keys for Intercambio Express              51130-0000       Upto12.29.20          12/31/2020          12/31/2020             1.01         0.00        1.01
200PMO    keys for unit                             51130-0000       Upto12.29.20          12/31/2020          12/31/2020             3.03         0.00        3.03
200PMO    Michael Luna-Audio                        53610-0000       Upto12.29.20          12/31/2020          12/31/2020           150.00         0.00      150.00
200PMO    Gas for boomlift                          50760-0000       Upto12.29.20          12/31/2020          12/31/2020            25.24         0.00       25.24
200PMI    Gas for boomlift                          50760-0000       Upto12.29.20          12/31/2020          12/31/2020            14.76         0.00       14.76
200PMC    Sheet Protectors                          73020-0000       Upto12.29.20          12/31/2020          12/31/2020             7.53         0.00        7.53
200PMI    bravo 1 door parts                        51140-0000       Upto12.29.20          12/31/2020          12/31/2020           118.52         0.00      118.52
200PMC    Certified Mail-3 Days Notice              73520-0000       Upto12.29.20          12/31/2020          12/31/2020            30.30         0.00       30.30
200PML    Bathroom parts-chapel RR                  51620-0000       Upto12.29.20          12/31/2020          12/31/2020             6.37         0.00        6.37
                                                                                         Check Total:                               418.44         0.00      418.44
7242               1/26/2021 01/21       SABINOAC   Agustin Castillo Sabino
200PMC    creamer for office                        73020-0000       Upto12.29.20          12/31/2020          12/31/2020             3.99         0.00        3.99
                                                                                         Check Total:                                 3.99         0.00        3.99
7244             2/1/2021 02/21          ATT        AT&T
200PMO 609-1154 Elev 1/19-2/18/21                   51650-0000      1154-011921             1/19/2021           1/19/2021           109.32         0.00      109.32
                                                                                         Check Total:                               109.32         0.00      109.32
7245                2/1/2021 02/21     ATT          AT&T
200PML    884-9694 105FWY 1/17-2/16/21              53610-0000      9694-011721             1/17/2021           1/17/2021           104.41         0.00      104.41
                                                                                         Check Total:                               104.41         0.00      104.41
7246             2/1/2021 02/21      ATT            AT&T
200PMO 608-0668 Signage 1/20-2/19/21                50700-0000      OUT-012021              1/20/2021           1/20/2021           107.24         0.00      107.24
200PMO 764-5420 Signage 1/20-2/19/21                50700-0000      OUT-012021              1/20/2021           1/20/2021            72.84         0.00       72.84
                                                                                         Check Total:                               180.08         0.00      180.08
7247               2/1/2021 02/21     CITYOFLY      City of Lynwood
200PMI    834261000_3100 12/1-1/31/21               52170-0000      3100-020121              2/1/2021            2/1/2021           466.96         0.00      466.96
                                                                                         Check Total:                               466.96         0.00      466.96
7248               2/1/2021 02/21     CITYOFLY      City of Lynwood
200PMI    832228801_3100 12/1-1/31/21               52170-0000      8801-020121              2/1/2021           2/15/2021           296.74         0.00      296.74
                                                                                         Check Total:                               296.74         0.00      296.74
7249               2/1/2021 02/21      CITYOFLY     City of Lynwood
200PML    834300000_11247 12/1-1/31/21              52170-0000      LTC-020121               2/1/2021            2/1/2021             95.58        0.00       95.58
200PML    834298000_11225 12/1-1/31/21              52170-0000      LTC-020121               2/1/2021            2/1/2021             95.58        0.00       95.58


                                                                          Page 2 of 14
                 Case 8:21-bk-10958-ES                      Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                     Desc
                                                           Main Document    Page 124 of 178
Plamex Investment, LLC
Exhibit SOFA.3 - Payments to Creditors within 90 days before Petition Date


                                        Vendor/Alternate
 Check #      Check Date     Check Pd      Address ID       Vendor Name                             Invoice                      Invoice       Discount     Check
  Entity       Reference                  P.O. Number      Account Number      Invoice Number        Date        Due Date        Amount        Amount       Amount
200PML     834297000_11221 12/1-1/31/21                    52170-0000        LTC-020121               2/1/2021        2/1/2021        172.94         0.00      172.94
200PML     834296000_11215 12/1-1/31/21                    52170-0000        LTC-020121               2/1/2021        2/1/2021         95.58         0.00       95.58
200PML     834295000_N6 12/1-1/31/21                       52170-0000        LTC-020121               2/1/2021        2/1/2021        172.94         0.00      172.94
200PML     834320000_11331-37 12/1-1/31/2                  52170-0000        LTC-020121               2/1/2021        2/1/2021         95.58         0.00       95.58
200PML     834330000_11369-91 12/1-1/31/2                  52170-0000        LTC-020121               2/1/2021        2/1/2021         95.58         0.00       95.58
                                                                                                 Check Total:                         823.78        0.00       823.78
7250            2/1/2021 02/21     CITYOFLY                City of Lynwood
200PMO 834294000 3180 12/1-1/31/21                         52170-0000      OUT-020121                2/1/2021         2/1/2021       296.74         0.00       296.74
200PMO 834292000 3160 12/1-1/31/21                         52170-0000      OUT-020121                2/1/2021         2/1/2021       172.94         0.00       172.94
200PMO 834291000 3150 12/1-1/31/21                         52170-0000      OUT-020121                2/1/2021         2/1/2021       172.94         0.00       172.94
                                                                                                 Check Total:                        642.62         0.00       642.62
7251             2/1/2021 02/21         FIRSTINS           First Insurance Funding Corp.
200PMI PM 20-21 EQ Insurance                               19310-0000       01.15.21                1/15/2021         2/5/2021     2,768.10         0.00     2,768.10
200PML PM 20-21 EQ Insurance                               19310-0000       01.15.21                1/15/2021         2/5/2021     5,219.34         0.00     5,219.34
200PMO PM 20-21 EQ Insurance                               19310-0000       01.15.21                1/15/2021         2/5/2021     5,289.82         0.00     5,289.82
                                                                                                 Check Total:                     13,277.26         0.00    13,277.26
7252                  2/1/2021 02/21    GASCOMPA           The Gas Company
200PMI     Main Bldg 12/15-1/14/21                         52140-0000    01.19.21                   1/19/2021        1/19/2021       491.00         0.00       491.00
                                                                                                 Check Total:                        491.00         0.00       491.00
7253                   2/1/2021 02/21   GTOSECUR           GTO Security
200PML     Security 1/1-1/15/21                            50110-0000        PILTC011521            1/15/2021        1/15/2021     6,882.00         0.00     6,882.00
                                                                                                 Check Total:                      6,882.00         0.00     6,882.00
7254               2/1/2021 02/21       GTOSECUR           GTO Security
200PMO Security 1/1-1/15/21                                50110-0000        PIPME011521            1/15/2021        1/15/2021    16,984.48         0.00    16,984.48
200PMI Security 1/1-1/15/21                                50110-0000        PIPME011521            1/15/2021        1/15/2021     9,928.02         0.00     9,928.02
                                                                                                 Check Total:                     26,912.50         0.00    26,912.50
7255               2/1/2021 02/21       HOMEDEPO           Home Depot Credit Services
200PMO El Gallo Giro- fix water leak                       51200-0000    596711002                  1/26/2021        1/26/2021       313.44         0.00       313.44
                                                                                                 Check Total:                        313.44         0.00       313.44
7256                  2/1/2021 02/21     OFFICENT          Officenet, Inc.
200PMC     2 Copiers Maint 12/25-1/24/21                   73050-0000        IN55334                1/15/2021        1/15/2021       136.88         0.00       136.88
                                                                                                 Check Total:                        136.88         0.00       136.88
7257             2/1/2021 02/21         RODRIGJO           Jose Rodriguez
200PMO Landscaping 12/20                                   50500-0000     01.04.21                   1/4/2021         1/4/2021     1,000.00         0.00     1,000.00
200PML Landscaping 12/20                                   50500-0000     01.04.21                   1/4/2021         1/4/2021     1,000.00         0.00     1,000.00
                                                                                                 Check Total:                      2,000.00         0.00     2,000.00
7258            2/1/2021 02/21      SOCALEDI               So. Cal. Edison Co.
200PMO 236390-6868 #201 11/20-12/21/2                      72710-0010       6868-122220            12/22/2020        1/11/2021     1,038.45         0.00     1,038.45
200PMO 236390-6868 #200 11/20-12/21/2                      72710-0010       6868-122220            12/22/2020        1/11/2021       444.39         0.00       444.39
200PMO 236390-6868 #203 11/20-12/21/2                      72710-0010       6868-122220            12/22/2020        1/11/2021        26.58         0.00        26.58
                                                                                                 Check Total:                      1,509.42         0.00     1,509.42
7259                2/1/2021 02/21      SOCALEDI           So. Cal. Edison Co.
200PMI     202310-6925 3100 11/20-12/21/2                  52130-0000       6925-122220            12/22/2020        1/11/2021    21,073.93         0.00    21,073.93
                                                                                                 Check Total:                     21,073.93         0.00    21,073.93
7260             2/1/2021 02/21         SOCALEDI           So. Cal. Edison Co.
200PMO P2_3170 11/21-12/22/20                              52120-0000       7926-122420            12/24/2020       12/24/2020     1,689.79         0.00     1,689.79
200PMO P1_Imp Sign 11/21-12/22/20                          52110-0000       7926-122420            12/24/2020       12/24/2020     2,059.19         0.00     2,059.19
200PMI P1_Imp Sign 11/21-12/22/20                          52110-0000       7926-122420            12/24/2020       12/24/2020     1,203.67         0.00     1,203.67
                                                                                                 Check Total:                      4,952.65         0.00     4,952.65
7261                2/1/2021 02/21      SOCALEDI           So. Cal. Edison Co.
200PML     227840-4629 11217 11/20-12/21/                  52120-0000       LTC-122220             12/22/2020       12/22/2020        92.61         0.00        92.61
200PML     226512-1558 11221 11/20-12/21/                  52120-0000       LTC-122220             12/22/2020       12/22/2020       318.95         0.00       318.95
200PML     226643-7391 11225 11/20-12/21/                  52120-0000       LTC-122220             12/22/2020       12/22/2020       180.19         0.00       180.19
200PML     225846-7562 11247 11/20-12/21/                  52120-0000       LTC-122220             12/22/2020       12/22/2020       582.15         0.00       582.15
200PML     220625-4153 11329 11/20-12/21/                  52120-0000       LTC-122220             12/22/2020       12/22/2020       101.18         0.00       101.18
200PML     227004-9570 11369 11/20-12/21/                  52120-0000       LTC-122220             12/22/2020       12/22/2020       116.86         0.00       116.86
200PML     220625-4294 11339 11/20-12/21/                  52100-0000       LTC-122220             12/22/2020       12/22/2020     1,703.78         0.00     1,703.78
                                                                                                 Check Total:                      3,095.72         0.00     3,095.72
7262                2/1/2021 02/21      SOCALEDI           So. Cal. Edison Co.
200PMO     225487-4613 3150 11/20-12/21/2                  52120-0000       OUT-122220             12/22/2020       12/22/2020     1,002.11         0.00     1,002.11
200PMO     225952-2407 3160 11/20-12/21/2                  52120-0000       OUT-122220             12/22/2020       12/22/2020       157.50         0.00       157.50
200PMO     223417-7277 3180 11/20-12/21/2                  52120-0000       OUT-122220             12/22/2020       12/22/2020       351.46         0.00       351.46
200PMO     225470-7029 Prod 11/20-12/21/2                  72710-0010       OUT-122220             12/22/2020       12/22/2020     4,078.00         0.00     4,078.00
                                                                                                 Check Total:                      5,589.07         0.00     5,589.07
7263            2/1/2021 02/21          WASTERES           Waste Resources, Inc.
200PMO 067257 40YD Bin 02/20                               52180-0000     0000908251                2/29/2020        2/29/2020       997.21         0.00       997.21


                                                                                  Page 3 of 14
               Case 8:21-bk-10958-ES                      Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                     Desc
                                                         Main Document    Page 125 of 178
Plamex Investment, LLC
Exhibit SOFA.3 - Payments to Creditors within 90 days before Petition Date


                                          Vendor/Alternate
 Check #  Check Date      Check Pd          Address ID      Vendor Name                           Invoice                      Invoice       Discount     Check
  Entity   Reference                       P.O. Number     Account Number Invoice Number            Date       Due Date        Amount        Amount       Amount
200PMI 067257 40YD Bin 02/20                               52180-0000    0000908251                2/29/2020       2/29/2020        582.90         0.00      582.90
                                                                                               Check Total:                       1,580.11        0.00     1,580.11
7264               2/3/2021 02/21         ACCESSCS       Access Control Security, Inc.
200PMC   PM Security Settlement                          22620-0000      02.2021                   2/3/2021         2/3/2021    10,000.00         0.00    10,000.00
                                                                                               Check Total:                     10,000.00         0.00    10,000.00
7265             2/8/2021 02/21     ATT                  AT&T
200PMO 632-3606 105Fwy 1/26-2/25/21                      53610-0000       3606-012621             1/26/2021        1/26/2021       114.01         0.00       114.01
                                                                                               Check Total:                        114.01         0.00       114.01
7266              2/8/2021 02/21          BROADSIG       Broadsign International Inc.
200PMO Subscription 01/2021                              50930-0000      INV00027982              1/31/2021        1/31/2021       431.25         0.00       431.25
                                                                                               Check Total:                        431.25         0.00       431.25
7267               2/8/2021 02/21         GALINDOJ       Jesus H. Galindo
200PMO   Rem grease from Kickin Crab                     51110-0000      0106104                  1/26/2021        1/26/2021       450.00         0.00       450.00
200PMO   Rep Water Leak @ Spectrum                       51200-0000      0106108                   2/3/2021         2/3/2021       400.00         0.00       400.00
200PML   Rep Water Leak - Rite Aid                       51200-0000      0106109                   2/3/2021         2/3/2021       250.00         0.00       250.00
200PML   Shoes4Ever-Rep Wtr Leak                         51200-0000      0106105                  1/27/2021        1/27/2021       390.00         0.00       390.00
200PMO   Unclogged Drain in Dolex                        51630-0000      0106106                  1/27/2021        1/27/2021       185.00         0.00       185.00
                                                                                               Check Total:                      1,675.00         0.00     1,675.00
7268              2/8/2021 02/21          MUZAK          Muzak
200PMI   Mood Media 02/2021                              50750-0000       55945149                 2/1/2021         2/1/2021       103.63         0.00       103.63
                                                                                               Check Total:                        103.63         0.00       103.63
7269               2/8/2021 02/21         SERMHLUZ       Luz Elena Hernandez-Sermeno
200PML   CEC P-Lot Accident Reimb                        72530-0000     02.08.21                   2/8/2021         2/8/2021       900.00         0.00       900.00
                                                                                               Check Total:                        900.00         0.00       900.00
7270              2/15/2021 02/21         ATT            AT&T
200PML   639-0184 3200 2/4-3/3/21                        51650-0000       0184-020421              2/4/2021         2/4/2021       417.88         0.00       417.88
                                                                                               Check Total:                        417.88         0.00       417.88
7271              2/15/2021 02/21         ATT            AT&T
200PMC   PM Internet 2/5-3/4/21                          72340-0000       02.04.21                 2/4/2021         2/4/2021        50.29         0.00        50.29
                                                                                               Check Total:                         50.29         0.00        50.29
7272              2/15/2021 02/21         ATT            AT&T
200PML   604-1580 Signage 2/8-3/7/21                     50700-0000       1580-020821              2/8/2021         2/8/2021       106.97         0.00       106.97
                                                                                               Check Total:                        106.97         0.00       106.97
7273            2/15/2021 02/21           ATT            AT&T
200PMO 605-5107 3150 2/10-3/9/21                         51650-0000       5107-021021             2/10/2021        2/10/2021       181.05         0.00       181.05
                                                                                               Check Total:                        181.05         0.00       181.05
7274          2/15/2021 02/21             DIRECTTV       DirecTV
200PMO DTVFoodCourts 2/8-3/7/21                          53610-0000       X210209                  2/9/2021        2/23/2021       179.99         0.00       179.99
                                                                                               Check Total:                        179.99         0.00       179.99
7275             2/15/2021 02/21          SOCALEDI       So. Cal. Edison Co.
200PML   226840-5081 N6 1/12-2/10/21                     52120-0000       5081-021221             2/12/2021         3/3/2021       402.77         0.00       402.77
                                                                                               Check Total:                        402.77         0.00       402.77
7276            2/15/2021 02/21           VERISONW       Verizon Wireless
200PMO PM I-105 Led 12/23-1/22/21                        50930-0000       9871840606              1/22/2021        2/14/2021        60.08         0.00        60.08
                                                                                               Check Total:                         60.08         0.00        60.08
7277                 2/19/2021 02/21      CLASSLAK       Classic Lake LLC
200PMC   initial consulting fee-PM Refi                  74300-0000      02.19.21                 2/19/2021        2/19/2021     5,000.00         0.00     5,000.00
                                                                                               Check Total:                      5,000.00         0.00     5,000.00
7278              2/23/2021 02/21         ATT            AT&T
200PMC   631-6789 PM 2/11-3/10/21                        72220-0000       6789-021121             2/11/2021        2/11/2021       377.08         0.00       377.08
                                                                                               Check Total:                        377.08         0.00       377.08
7279              2/23/2021 02/21         ATT            AT&T
200PMI   631-0048 Elev 2/11-3/10/21                      51650-0000       0048-021121             2/11/2021        2/11/2021       109.06         0.00       109.06
                                                                                               Check Total:                        109.06         0.00       109.06
7280             2/23/2021 02/21          COUNTLAP       County of Los Angeles Public Health
200PMO Inspection due to complaints                      73620-0000      IN0915588                 2/5/2021         2/5/2021        74.00         0.00        74.00
                                                                                               Check Total:                         74.00         0.00        74.00
7281               2/23/2021 02/21        GALINDOJ       Jesus H. Galindo
200PML   Fix Wtr Leak - N6 Bldg                          51200-0000      0278775                   2/6/2021         2/6/2021       425.00         0.00       425.00
                                                                                               Check Total:                        425.00         0.00       425.00
7282               2/23/2021 02/21        GTOSECUR       GTO Security
200PML   Security 1/16-1/31/21                           50110-0000       PILTC013121             1/31/2021        1/31/2021     7,104.00         0.00     7,104.00
                                                                                               Check Total:                      7,104.00         0.00     7,104.00
7283             2/23/2021 02/21          GTOSECUR       GTO Security
200PMO Security 1/16-1/31/21                             50110-0000       PIPME013121             1/31/2021        1/31/2021     17,740.85        0.00     17,740.85
200PMI Security 1/16-1/31/21                             50110-0000       PIPME013121             1/31/2021        1/31/2021     10,370.15        0.00     10,370.15


                                                                               Page 4 of 14
                Case 8:21-bk-10958-ES                     Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                        Desc
                                                         Main Document    Page 126 of 178
Plamex Investment, LLC
Exhibit SOFA.3 - Payments to Creditors within 90 days before Petition Date


                                          Vendor/Alternate
Check #       Check Date       Check Pd     Address ID      Vendor Name                               Invoice                     Invoice       Discount    Check
 Entity       Reference                    P.O. Number     Account Number    Invoice Number            Date       Due Date        Amount        Amount      Amount
                                                                                                   Check Total:                     28,111.00        0.00    28,111.00
7284              2/23/2021 02/21         HOMEDEPO       Home Depot Credit Services
200PMO Fix sidewalk by Imperial Mkt                      50240-0000    599907953                      2/11/2021      2/11/2021         86.84         0.00       86.84
200PML fix hole by taco bell                             51110-0000    597256262                      1/28/2021      1/28/2021        135.29         0.00      135.29
200PMI M4B - fix water leak                              51110-0000    597520048                      1/29/2021      1/29/2021         75.26         0.00       75.26
                                                                                                   Check Total:                       297.39         0.00      297.39
7285                2/23/2021 02/21       OFFICENT       Officenet, Inc.
200PMC    2 Copiers Maiint 1/25-2/24/21                  50750-0000         IN55825                   2/16/2021      2/16/2021        136.88         0.00      136.88
200PMC    Overage 12/25-1/24/21                          50750-0000         IN55825                   2/16/2021      2/16/2021         86.90         0.00       86.90
                                                                                                   Check Total:                       223.78         0.00      223.78
7286              2/23/2021 02/21         ORTIMIGU       Miguel Ortiz
200PMO Fix Light Pole by DonRoberto                      50910-0000         04556                    11/20/2020     11/20/2020        862.71         0.00      862.71
                                                                                                   Check Total:                       862.71         0.00      862.71
7287                 2/23/2021 02/21      SMARDANS       SMARDAN SUPPLY CO.
200PMI    Parts for Men's RR - Clogged                   51620-0000  S3632405.001                      2/2/2021       2/2/2021        138.42         0.00      138.42
200PMI    Repl old pipe in Mop Room                      51630-0000  S3636576.001                     2/11/2021      2/11/2021         47.96         0.00       47.96
                                                                                                   Check Total:                       186.38         0.00      186.38
7288               2/23/2021 02/21        TRICHEMT       Tri-Chem Technology, Corp.
200PMI    Wtr Treatment Svc 10/20                        51600-0000     65138                        10/22/2020     10/22/2020        200.00         0.00      200.00
                                                                                                   Check Total:                       200.00         0.00      200.00
7289            2/23/2021 02/21           YOUNGELC       Young Electric Sign Company
200PMO Troubleshoot outages - sign                       50930-0000       INY-0273520                  2/5/2021        2/5/2021       550.00         0.00      550.00
                                                                                                   Check Total:                       550.00         0.00      550.00
7290             3/1/2021 03/21           ATT            AT&T
200PMO 609-1154 3150 2/19-3/18/21                        51650-0000         1154-021921               2/19/2021      2/19/2021        109.06         0.00      109.06
                                                                                                   Check Total:                       109.06         0.00      109.06
7291                3/1/2021 03/21     ATT               AT&T
200PML    884-9694 105FWY 2/17-3/16/21                   53610-0000         9694-021721               2/17/2021      2/17/2021        104.34         0.00      104.34
                                                                                                   Check Total:                       104.34         0.00      104.34
7292             3/1/2021 03/21      ATT                 AT&T
200PMO 608-0668 Signage 2/20-3/19/21                     50700-0000         OUT-022021                2/20/2021      2/20/2021        210.88         0.00      210.88
200PMO 764-5420 Signage 2/20-3/19/21                     50700-0000         OUT-022021                2/20/2021      2/20/2021         72.52         0.00       72.52
                                                                                                   Check Total:                       283.40         0.00      283.40
7293             3/1/2021 03/21           CHASECAR       Chase Card Services
200PMO Yelp MTM                                          53610-0000     AP-D03.2021                   2/17/2021      2/17/2021        350.00         0.00      350.00
200PMO PM Security Phone                                 50110-0000     AP-D03.2021                   2/17/2021      2/17/2021         45.00         0.00       45.00
                                                                                                   Check Total:                       395.00         0.00      395.00
7294                 3/1/2021 03/21       CHASECAR       Chase Card Services
200PMC    PM Office supply                               73020-0000     DC-D03.2021                   2/17/2021      3/11/2021        211.35         0.00      211.35
                                                                                                   Check Total:                       211.35         0.00      211.35
7295             3/1/2021 03/21           CONTEMPO       Contemporary Information Corp.
200PMO Wenjin Zhao Credit Check                          73400-0000     545121                        2/26/2021      2/26/2021         20.00         0.00       20.00
                                                                                                   Check Total:                        20.00         0.00       20.00
7296             3/1/2021 03/21           FIRSTINS       First Insurance Funding Corp.
200PMI PM 20-21 EQ Insurance                             19310-0000       02.15.21                    2/15/2021      2/15/2021      2,768.10         0.00    2,768.10
200PML PM 20-21 EQ Insurance                             19310-0000       02.15.21                    2/15/2021      2/15/2021      5,219.34         0.00    5,219.34
200PMO PM 20-21 EQ Insurance                             19310-0000       02.15.21                    2/15/2021      2/15/2021      5,289.82         0.00    5,289.82
                                                                                                   Check Total:                    13,277.26         0.00   13,277.26
7297                3/1/2021 03/21        GASCOMPA       The Gas Company
200PMI    MainBldg 1/14-2/16/21                          52140-0000    02.18.21                       2/18/2021      2/18/2021        631.85         0.00      631.85
                                                                                                   Check Total:                       631.85         0.00      631.85
7298               3/1/2021 03/21         MUZAK          Muzak
200PMI    Mood Media 03/21                               50750-0000         55999312                   3/1/2021        3/1/2021       103.63         0.00      103.63
                                                                                                   Check Total:                       103.63         0.00      103.63
7299               3/1/2021 03/21      SOCALEDI          So. Cal. Edison Co.
200PMO    225487-4613 3150 12/21-1/22/21                 52120-0000       4153-012321                 1/23/2021      1/23/2021      1,049.75         0.00    1,049.75
200PMO    225952-2407 3160 12/21-1/22/21                 52120-0000       4153-012321                 1/23/2021      1/23/2021        162.84         0.00      162.84
200PMO    223417-7277 3180 12/21-1/22/21                 52120-0000       4153-012321                 1/23/2021      1/23/2021        313.83         0.00      313.83
200PMO    225470-7029 Prod 12/21-1/22/21                 72710-0010       4153-012321                 1/23/2021      1/23/2021      4,239.35         0.00    4,239.35
200PMO    225470-7029 Prod 12/21-1/22/21                 73400-0000       4153-012321                 1/23/2021      1/23/2021         26.39         0.00       26.39
                                                                                                   Check Total:                     5,792.16         0.00    5,792.16
7300            3/1/2021 03/21      SOCALEDI             So. Cal. Edison Co.
200PMO 225470-6732 Park 12/21-1/22/21                    52100-0000       6732-012321                 1/23/2021      1/23/2021        425.11         0.00      425.11
200PMI 225470-6732 Park 12/21-1/22/21                    52100-0000       6732-012321                 1/23/2021      1/23/2021        248.49         0.00      248.49
                                                                                                   Check Total:                       673.60         0.00      673.60
7301                 3/1/2021 03/21       SOCALEDI       So. Cal. Edison Co.


                                                                                    Page 5 of 14
               Case 8:21-bk-10958-ES                   Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                             Desc
                                                      Main Document    Page 127 of 178
Plamex Investment, LLC
Exhibit SOFA.3 - Payments to Creditors within 90 days before Petition Date


                                       Vendor/Alternate
 Check #  Check Date      Check Pd       Address ID      Vendor Name                           Invoice                           Invoice          Discount     Check
  Entity   Reference                    P.O. Number     Account Number Invoice Number            Date           Due Date         Amount           Amount       Amount
200PMO 236390-6868 #201 12/1-1/22/21                    72710-0010    6868-012321               1/23/2021           1/23/2021       1,076.87            0.00     1,076.87
200PMO 236390-6868 #200 12/1-1/22/21                    72710-0010    6868-012321               1/23/2021           1/23/2021         426.58            0.00       426.58
200PMO 236390-6868 #203 12/1-1/22/21                    72710-0010    6868-012321               1/23/2021           1/23/2021          47.55            0.00        47.55
                                                                                            Check Total:                            1,551.00           0.00     1,551.00
7302              3/1/2021 03/21      SOCALEDI        So. Cal. Edison Co.
200PMI   202310-6925 3100 12/21-1/22/21               52130-0000       6925-012321             1/23/2021            2/11/2021      21,386.14           0.00    21,386.14
200PMI   202310-6925 3100 12/21-1/22/21               73400-0000       6925-012321             1/23/2021            2/11/2021         136.35           0.00       136.35
                                                                                            Check Total:                           21,522.49           0.00    21,522.49
7303               3/1/2021 03/21      SOCALEDI       So. Cal. Edison Co.
200PMO   P2_3170 112/22-1/23/21                       52120-0000       7926-012621             1/26/2021            1/26/2021          1,742.36        0.00     1,742.36
200PMO   P1_Imp Sign 112/22-1/23/21                   52110-0000       7926-012621             1/26/2021            1/26/2021          2,203.54        0.00     2,203.54
200PMI   P1_Imp Sign 112/22-1/23/21                   52110-0000       7926-012621             1/26/2021            1/26/2021          1,288.05        0.00     1,288.05
200PMO   224584-7926 Late Fee                         73400-0000       7926-012621             1/26/2021            1/26/2021             20.21        0.00        20.21
200PMI   224584-7926 Late Fee                         73400-0000       7926-012621             1/26/2021            1/26/2021             11.81        0.00        11.81
                                                                                            Check Total:                               5,265.97        0.00     5,265.97
7304                 3/1/2021 03/21    SOCALEDI       So. Cal. Edison Co.                                   Unused - Continued Check
200PML   Carried to 7305                              52120-0000       LTC-012321              1/23/2021             1/23/2021            0.00         0.00         0.00
                                                                                            Check Total:                                  0.00         0.00         0.00
7305              3/1/2021 03/21       SOCALEDI       So. Cal. Edison Co.
200PML   227840-4629 11217 12/21-1/22/2               52120-0000       LTC-012321              1/23/2021            1/23/2021             88.76        0.00        88.76
200PML   226512-1558 11221 12/21-1/22/2               52120-0000       LTC-012321              1/23/2021            1/23/2021            324.85        0.00       324.85
200PML   226643-7391 11225 12/21-1/22/2               52120-0000       LTC-012321              1/23/2021            1/23/2021            183.69        0.00       183.69
200PML   225846-7562 11247 12/21-1/22/2               52120-0000       LTC-012321              1/23/2021            1/23/2021            589.13        0.00       589.13
200PML   220625-4153 11329 12/21-1/22/2               52120-0000       LTC-012321              1/23/2021            1/23/2021            103.41        0.00       103.41
200PML   220625-4294 Park 12/21-1/22/2                52100-0000       LTC-012321              1/23/2021            1/23/2021          1,722.72        0.00     1,722.72
200PML   220625-4294 Park 12/21-1/22/2                73400-0000       LTC-012321              1/23/2021            1/23/2021             11.02        0.00        11.02
200PML   227004-9570 11369 12/21-1/22/2               52120-0000       LTC-012321              1/23/2021            1/23/2021            120.86        0.00       120.86
                                                                                            Check Total:                               3,144.44        0.00     3,144.44
7306              3/8/2021 03/21       ABZPESTC       ABZ Pest Control
200PMO Bird Control 01/2021                           50600-0000     472089                    1/20/2021            1/20/2021            91.40         0.00        91.40
                                                                                            Check Total:                                 91.40         0.00        91.40
7307                3/8/2021 03/21     ABZPESTC       ABZ Pest Control
200PML   Bird Control 01/2021                         50600-0000     472090                    1/20/2021            1/20/2021           134.60         0.00       134.60
                                                                                            Check Total:                                134.60         0.00       134.60
7308               3/8/2021 03/21      ACCESSCS       Access Control Security, Inc.
200PMC   PM Security Settlement                       22620-0000      03.2021                   3/5/2021             3/5/2021      10,000.00           0.00    10,000.00
                                                                                            Check Total:                           10,000.00           0.00    10,000.00
7309             3/8/2021 03/21     ATT               AT&T
200PMO 632-3606 105fwy 2/26-3/25/21                   53610-0000        3606-022621            2/26/2021            3/19/2021           113.84         0.00       113.84
                                                                                            Check Total:                                113.84         0.00       113.84
7310              3/8/2021 03/21     CITYOFLY         City of Lynwood
200PML   142577301_11383 1/1-2/28/21                  72710-0020      11383-030121              3/1/2021             3/1/2021           308.93         0.00       308.93
                                                                                            Check Total:                                308.93         0.00       308.93
7311              3/8/2021 03/21       CITYOFLY       City of Lynwood
200PMI   142450003_3100 1/1-2/28/21                   52150-0000      3100-030121               3/1/2021            3/15/2021          6,731.73        0.00     6,731.73
                                                                                            Check Total:                               6,731.73        0.00     6,731.73
7312            3/8/2021 03/21     CITYOFLY           City of Lynwood
200PMO 142456501_B8206 1/1-2/28/21                    72710-0020      B8206-030121              3/1/2021             3/1/2021           530.24         0.00       530.24
                                                                                            Check Total:                                530.24         0.00       530.24
7313            3/8/2021 03/21         CITYOFLY       City of Lynwood
200PMO 142455000 IR2 1/1-2/28/21                      52160-0000      IR2-030121                3/1/2021             3/1/2021          1,006.81        0.00     1,006.81
200PMI 142455000 IR2 1/1-2/28/21                      52160-0000      IR2-030121                3/1/2021             3/1/2021            588.51        0.00       588.51
                                                                                            Check Total:                               1,595.32        0.00     1,595.32
7314            3/8/2021 03/21         CITYOFLY       City of Lynwood
200PMO 142451000 IR3 1/1-2/28/21                      52160-0000      IR3-030121                3/1/2021             3/1/2021            792.83        0.00       792.83
200PML 142451000 IR3 1/1-2/28/21                      52160-0000      IR3-030121                3/1/2021             3/1/2021          1,288.08        0.00     1,288.08
                                                                                            Check Total:                               2,080.91        0.00     2,080.91
7315              3/8/2021 03/21       CITYOFLY       City of Lynwood
200PML   142571504 IR4 1/1-2/28/21                    52160-0000      IR4-030121                3/1/2021             3/1/2021          2,379.13        0.00     2,379.13
                                                                                            Check Total:                               2,379.13        0.00     2,379.13
7316              3/8/2021 03/21     CITYOFLY         City of Lynwood
200PML   142577003_11391 1/1-2/28/21                  52150-0000        LTC-030121              3/1/2021             3/1/2021           414.98         0.00       414.98
200PML   142576003_11331 1/1-2/28/21                  52150-0000        LTC-030121              3/1/2021             3/1/2021           327.37         0.00       327.37
200PML   142571004_11205 1/1-2/28/21                  52150-0000        LTC-030121              3/1/2021             3/1/2021           401.14         0.00       401.14
200PML   142595000_11247 1/1-2/28/21                  52150-0000        LTC-030121              3/1/2021             3/1/2021           341.21         0.00       341.21
200PML   142592000_11225 1/1-2/28/21                  52150-0000        LTC-030121              3/1/2021             3/1/2021           345.82         0.00       345.82


                                                                             Page 6 of 14
                Case 8:21-bk-10958-ES                   Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                       Desc
                                                       Main Document    Page 128 of 178
Plamex Investment, LLC
Exhibit SOFA.3 - Payments to Creditors within 90 days before Petition Date


                                        Vendor/Alternate
 Check #  Check Date      Check Pd        Address ID      Vendor Name                             Invoice                      Invoice       Discount     Check
  Entity   Reference                     P.O. Number     Account Number Invoice Number             Date        Due Date        Amount        Amount       Amount
200PML 142565000_N6 1/1-2/28/21                          52150-0000    LTC-030121                   3/1/2021        3/1/2021      1,005.15         0.00     1,005.15
200PML 142590000_11221 1/1-2/28/21                       52150-0000    LTC-030121                   3/1/2021        3/1/2021        318.15         0.00       318.15
                                                                                               Check Total:                       3,153.82        0.00     3,153.82
7317               3/8/2021 03/21       CITYOFLY       City of Lynwood
200PMO    142459701_3180 1/1-2/28/21                   52150-0000        OUT-030121                3/1/2021         3/1/2021       350.72         0.00       350.72
200PMO    142456700_3150 1/1-2/28/21                   52150-0000        OUT-030121                3/1/2021         3/1/2021     1,950.34         0.00     1,950.34
200PMO    142457002_3160 1/1-2/28/21                   52150-0000        OUT-030121                3/1/2021         3/1/2021       318.15         0.00       318.15
200PMO    142459052_3170 1/1-2/28/21                   52150-0000        OUT-030121                3/1/2021         3/1/2021       424.20         0.00       424.20
200PMO    142250000 Prod 1/1-2/28/21                   72710-0020        OUT-030121                3/1/2021         3/1/2021     1,539.99         0.00     1,539.99
                                                                                               Check Total:                      4,583.40         0.00     4,583.40
7318            3/8/2021 03/21          EPAXSYST       Epax Systems, Inc.
200PMO 30YD Trash Comp 01/21                           52180-0000      27026                       1/1/2021         1/1/2021       414.00         0.00       414.00
200PMI 30YD Trash Comp 01/21                           52180-0000      27026                       1/1/2021         1/1/2021       241.99         0.00       241.99
                                                                                               Check Total:                        655.99         0.00       655.99
7319              3/8/2021 03/21        HOMEDEPO       Home Depot Credit Services
200PMO Repair potholes                                 50220-0000    602245235                    2/25/2021        2/25/2021        50.98         0.00        50.98
                                                                                               Check Total:                         50.98         0.00        50.98
7320              3/8/2021 03/21        HOMEDEPO       Home Depot Credit Services
200PMO Cover graffiti - El Gallo Giro                  51210-0000    601705734                    2/23/2021        2/23/2021       308.91         0.00       308.91
                                                                                               Check Total:                        308.91         0.00       308.91
7321               3/8/2021 03/21       HOMEDEPO       Home Depot Credit Services
200PMI    Repl damaged ceiling tiles                   51110-0000    603916818                     3/5/2021         3/5/2021       118.19         0.00       118.19
                                                                                               Check Total:                        118.19         0.00       118.19
7322                3/8/2021 03/21      HOMEDEPO       Home Depot Credit Services
200PMI    Repair water leak - bldg B1                  51110-0000    603917964                     3/5/2021         3/5/2021        13.91         0.00        13.91
                                                                                               Check Total:                         13.91         0.00        13.91
7323             3/8/2021 03/21      K9FINANC          K-9 Financial, LLC
200PMO CV-04 Vertical Compactor 01/21                  52180-0000       17645                      1/1/2021         1/1/2021       214.99         0.00       214.99
                                                                                               Check Total:                        214.99         0.00       214.99
7324           3/8/2021 03/21           KONE           Kone Inc.
200PMO OUT_Pass & Esc 01/21                            51550-0000        959745941                 1/1/2021         1/1/2021     2,389.69         0.00     2,389.69
                                                                                               Check Total:                      2,389.69         0.00     2,389.69
7325               3/8/2021 03/21       KONE           Kone Inc.
200PML    N6_Pass Elev 01/21                           51550-0000        959745942                 1/1/2021         1/1/2021       464.81         0.00       464.81
                                                                                               Check Total:                        464.81         0.00       464.81
7326                3/8/2021 03/21      KONE           Kone Inc.
200PMI    IN_Pass & Esc 01/21                          51550-0000        959745943                 1/1/2021         1/1/2021     3,562.05         0.00     3,562.05
                                                                                               Check Total:                      3,562.05         0.00     3,562.05
7327                 3/8/2021 03/21     KWONGROS       Rosa Kwong
200PMC    Legal Svc 02/2021                            74100-0000        02.28.21                 2/28/2021        2/28/2021     1,120.00         0.00     1,120.00
                                                                                               Check Total:                      1,120.00         0.00     1,120.00
7328              3/8/2021 03/21        POINTEXT       Point Exterminators Inc
200PMO Pest Control 1/12/21                            50600-0000      25472                      1/12/2021        1/12/2021        50.00         0.00        50.00
                                                                                               Check Total:                         50.00         0.00        50.00
7329              3/8/2021 03/21        POINTEXT       Point Exterminators Inc
200PMO Pest Control 1/12/21                            50600-0000      25473                      1/12/2021        1/12/2021        50.00         0.00        50.00
                                                                                               Check Total:                         50.00         0.00        50.00
7330                3/8/2021 03/21      POINTEXT       Point Exterminators Inc
200PML    LTC Pest Control 1/12/21                     50600-0000      25474                      1/12/2021        1/12/2021       150.00         0.00       150.00
                                                                                               Check Total:                        150.00         0.00       150.00
7331                 3/8/2021 03/21     POINTEXT       Point Exterminators Inc
200PMI    Pest Control 1/27/21                         50600-0000      27540                      1/27/2021        1/27/2021       660.00         0.00       660.00
                                                                                               Check Total:                        660.00         0.00       660.00
7332             3/8/2021 03/21         REGENFSS       Regency Fire & Security Services
200PMO OUT Fire Monitor Q1'2021                        51640-0000      2211563                     1/1/2021         1/1/2021       405.00         0.00       405.00
200PMO OUT GSM Svc Q1'2021                             51650-0000      2211563                     1/1/2021         1/1/2021       225.00         0.00       225.00
                                                                                               Check Total:                        630.00         0.00       630.00
7333                3/8/2021 03/21      REGENFSS       Regency Fire & Security Services
200PMI    3100 Monitoring Q1'2021                      51640-0000      2211561                     1/1/2021         1/1/2021       135.00         0.00       135.00
200PMI    3100 GSM Service Q1'2021                     51650-0000      2211561                     1/1/2021         1/1/2021        75.00         0.00        75.00
                                                                                               Check Total:                        210.00         0.00       210.00
7334                3/8/2021 03/21      REGENFSS       Regency Fire & Security Services
200PML    LTC Fire Monitor Q1'2021                     51640-0000      2211562                     1/1/2021         1/1/2021       810.00         0.00       810.00
200PML    LTC GSM Svc Q1'2021                          51650-0000      2211562                     1/1/2021         1/1/2021       450.00         0.00       450.00
                                                                                               Check Total:                      1,260.00         0.00     1,260.00
7335                 3/8/2021 03/21     RODRIGJO       Jose Rodriguez


                                                                                Page 7 of 14
               Case 8:21-bk-10958-ES                    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                   Desc
                                                       Main Document    Page 129 of 178
Plamex Investment, LLC
Exhibit SOFA.3 - Payments to Creditors within 90 days before Petition Date


                                        Vendor/Alternate
 Check #  Check Date         Check Pd     Address ID      Vendor Name                         Invoice                      Invoice       Discount     Check
  Entity   Reference                     P.O. Number     Account Number Invoice Number          Date       Due Date        Amount        Amount       Amount
200PMO Landscaping 01/21                                 50500-0000    01.30.21                1/30/2021       1/30/2021      1,000.00         0.00     1,000.00
200PML Landscaping 01/21                                 50500-0000    01.30.21                1/30/2021       1/30/2021      1,000.00         0.00     1,000.00
                                                                                           Check Total:                       2,000.00        0.00     2,000.00
7336              3/8/2021 03/21        SUNPACCO       SUN PAC CONTAINERS
200PMO 22' Storage Container 01/21                     72530-0000   3600144                    1/1/2021         1/1/2021        77.00         0.00        77.00
200PMO 26' Storage Container 01/21                     72530-0000   3600145                    1/1/2021         1/1/2021        97.00         0.00        97.00
                                                                                           Check Total:                        174.00         0.00       174.00
7337               3/8/2021 03/21       TRICHEMT       Tri-Chem Technology, Corp.
200PMI   Wtr Treatment Svc 12/20                       51600-0000     65511                    1/4/2021         1/4/2021       200.00         0.00       200.00
                                                                                           Check Total:                        200.00         0.00       200.00
7338              3/8/2021 03/21        VERISONW       Verizon Wireless
200PMO PM Billboard 1/23-2/22/21                       50930-0000       9873953738            2/22/2021        3/14/2021        60.08         0.00        60.08
                                                                                           Check Total:                         60.08         0.00        60.08
7339               3/8/2021 03/21       WASTERES       Waste Resources, Inc.
200PML   024758 11337 01/2021                          52180-0000     0001340399               1/1/2021         1/1/2021       478.40         0.00       478.40
200PML   024759 11391 01/2021                          52180-0000     0001340400               1/1/2021         1/1/2021       478.40         0.00       478.40
200PML   024760 11215 01/2021                          52180-0000     0001340401               1/1/2021         1/1/2021       538.28         0.00       538.28
200PML   024760 11247 01/2021                          52180-0000     0001340402               1/1/2021         1/1/2021       478.40         0.00       478.40
200PML   024760 11301 01/2021                          52180-0000     0001340403               1/1/2021         1/1/2021       478.40         0.00       478.40
200PML   024760 11331 01/2021                          52180-0000     0001340404               1/1/2021         1/1/2021       478.40         0.00       478.40
                                                                                           Check Total:                      2,930.28         0.00     2,930.28
7340             3/8/2021 03/21         WASTERES       Waste Resources, Inc.
200PMO 020938 3100 12/3-12/14/20                       52180-0000     0001306880             12/15/2020       12/15/2020     2,625.12         0.00     2,625.12
200PMI 020938 3100 12/3-12/14/20                       52180-0000     0001306880             12/15/2020       12/15/2020     1,534.48         0.00     1,534.48
                                                                                           Check Total:                      4,159.60         0.00     4,159.60
7341             3/8/2021 03/21         WASTERES       Waste Resources, Inc.
200PMO 028432 3102 01/2021                             52180-0000     0001340536               1/1/2021         1/1/2021     2,420.72         0.00     2,420.72
                                                                                           Check Total:                      2,420.72         0.00     2,420.72
7342             3/8/2021 03/21         WASTERES       Waste Resources, Inc.
200PMO 028433 3170 01/2021                             52180-0000     0001340537               1/1/2021         1/1/2021     2,420.72         0.00     2,420.72
                                                                                           Check Total:                      2,420.72         0.00     2,420.72
7343             3/8/2021 03/21         WASTERES       Waste Resources, Inc.
200PMO 028433 3180 01/2021                             52180-0000     0001340538               1/1/2021         1/1/2021       523.92         0.00       523.92
                                                                                           Check Total:                        523.92         0.00       523.92
7344             3/8/2021 03/21         WASTERES       Waste Resources, Inc.
200PMO 020938 3100 12/17-12/29/20                      52180-0000     0001340943             12/31/2020       12/31/2020     2,661.55         0.00     2,661.55
200PMI 020938 3100 12/17-12/29/20                      52180-0000     0001340943             12/31/2020       12/31/2020     1,555.77         0.00     1,555.77
                                                                                           Check Total:                      4,217.32         0.00     4,217.32
7345              3/8/2021 03/21        WOOSPOOL       Woo's Pool Service
200PMO Fountain Cleaning 01/21                         50620-0000      01252021               1/25/2021        1/25/2021       820.43         0.00       820.43
200PMI Fountain Cleaning 01/21                         50620-0000      01252021               1/25/2021        1/25/2021       479.57         0.00       479.57
                                                                                           Check Total:                      1,300.00         0.00     1,300.00
7346               3/8/2021 03/21       YOUNGELC       Young Electric Sign Company
200PML   LB Sign Maint 01/21                           50700-0000       INY-0268548            1/1/2021         1/1/2021       250.00         0.00       250.00
                                                                                           Check Total:                        250.00         0.00       250.00
7347               3/8/2021 03/21       YOUNGELC       Young Electric Sign Company
200PMO Imperial Sign Maint 01/21                       50700-0000       INY-0268549            1/1/2021         1/1/2021       157.78         0.00       157.78
200PMI Imperial Sign Maint 01/21                       50700-0000       INY-0268549            1/1/2021         1/1/2021        92.22         0.00        92.22
                                                                                           Check Total:                        250.00         0.00       250.00
7348              3/8/2021 03/21        YOUNGELC       Young Electric Sign Company
200PMO P-Lot Lights Maint 01/2021                      50210-0000       INY-0268550            1/1/2021         1/1/2021       567.99         0.00       567.99
200PMI P-Lot Lights Maint 01/2021                      50210-0000       INY-0268550            1/1/2021         1/1/2021       332.01         0.00       332.01
                                                                                           Check Total:                        900.00         0.00       900.00
7349                3/8/2021 03/21      YOUNGELC       Young Electric Sign Company
200PML   P-Lot Lights Maint 01/2021                    50210-0000       INY-0268551            1/1/2021         1/1/2021       700.00         0.00       700.00
                                                                                           Check Total:                        700.00         0.00       700.00
7350                3/9/2021 03/21      BROADSIG/MAI Broadsign International Inc.
200PMC   Subscription 02/2021                        50930-0000      INV-00028475             2/28/2021        2/28/2021       431.25         0.00       431.25
                                                                                           Check Total:                        431.25         0.00       431.25
7351              3/15/2021 03/21       ATT            AT&T
200PML   639-0184 3200 3/4-4/3/21                      51650-0000      0184-030421             3/4/2021         3/4/2021       415.01         0.00       415.01
                                                                                           Check Total:                        415.01         0.00       415.01
7352              3/15/2021 03/21       ATT            AT&T
200PMC   PM Internet 3/5-4/4/21                        72340-0000      03.04.21                3/4/2021         3/4/2021        42.80         0.00        42.80
                                                                                           Check Total:                         42.80         0.00        42.80
7353              3/15/2021 03/21       ATT            AT&T


                                                                            Page 8 of 14
                Case 8:21-bk-10958-ES                    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                       Desc
                                                        Main Document    Page 130 of 178
Plamex Investment, LLC
Exhibit SOFA.3 - Payments to Creditors within 90 days before Petition Date


                                         Vendor/Alternate
 Check #   Check Date     Check Pd         Address ID      Vendor Name                             Invoice                      Invoice       Discount     Check
  Entity   Reference                      P.O. Number     Account Number Invoice Number             Date        Due Date        Amount        Amount       Amount
200PML 604-1580 Signage 3/8-4/7/21                        50700-0000    1580-030821                  3/8/2021        3/8/2021        106.97         0.00      106.97
                                                                                                Check Total:                         106.97        0.00       106.97
7354           3/15/2021 03/21           DIRECTTV       DirecTV
200PMO DTV FoodCourts 3/8-4/7/21                        53610-0000        046484346X03              3/9/2021        3/23/2021       179.99         0.00       179.99
                                                                                                Check Total:                        179.99         0.00       179.99
7355             3/15/2021 03/21         GALINDOJ       Jesus H. Galindo
200PMO B8206 Rep roof & ceiling tiles                   51200-0000      0106103                    1/26/2021        1/26/2021       480.00         0.00       480.00
200PML Repair RiteAid Gutter                            51200-0000      0106112                    2/27/2021        2/27/2021       250.00         0.00       250.00
200PMI Main Bldg Water Leak Rep                         51200-0000      0106113                     3/2/2021         3/2/2021       225.00         0.00       225.00
                                                                                                Check Total:                        955.00         0.00       955.00
7356              3/15/2021 03/21   GEOPATH             Geopath, Inc.
200PMC    2021 Media Co MBRSHP Dues                     73620-0000        2742                      1/1/2021         1/1/2021     2,747.00         0.00     2,747.00
                                                                                                Check Total:                      2,747.00         0.00     2,747.00
7357           3/15/2021 03/21       KONE               Kone Inc.
200PMO EmergCall 1/18/21 #3 FRT Elev                    51560-0000        1158112757               2/24/2021        2/24/2021       187.20         0.00       187.20
                                                                                                Check Total:                        187.20         0.00       187.20
7358                3/15/2021 03/21      OFFICENT       Officenet, Inc.
200PMC    2 Copiers Maint 2/25-3/24/21                  73050-0000        IN55994                   3/1/2021         3/1/2021       136.88         0.00       136.88
                                                                                                Check Total:                        136.88         0.00       136.88
7359                3/22/2021 03/21      ABMBUILD       ABM Building Solution, LLC
200PMI    Qtrly Maint 2/1-4/30/21                       51600-0000     15916418                    2/28/2021        2/28/2021     1,455.00         0.00     1,455.00
                                                                                                Check Total:                      1,455.00         0.00     1,455.00
7360                3/22/2021 03/21      ABZPESTC       ABZ Pest Control
200PML    Bird Control 02/21                            50600-0000     472883                      2/17/2021        2/17/2021       134.60         0.00       134.60
                                                                                                Check Total:                        134.60         0.00       134.60
7361             3/22/2021 03/21         ABZPESTC       ABZ Pest Control
200PMO Bird Control 02/21                               50600-0000     472882                      2/17/2021        2/17/2021        91.40         0.00        91.40
                                                                                                Check Total:                         91.40         0.00        91.40
7362            3/22/2021 03/21          ATT            AT&T
200PMO 605-5107 3150 3/10-4/9/21                        51650-0000        5107-031021              3/10/2021        3/10/2021       181.05         0.00       181.05
                                                                                                Check Total:                        181.05         0.00       181.05
7363               3/22/2021 03/21       ATT            AT&T
200PMI    631-0048 Elev 3/11-4/10/21                    51650-0000        0048-031121              3/11/2021        3/11/2021       109.06         0.00       109.06
                                                                                                Check Total:                        109.06         0.00       109.06
7364               3/22/2021 03/21       ATT            AT&T
200PMC    631-6789 PM 3/11-4/10/21                      72220-0000        6789-031121              3/11/2021         4/2/2021       377.08         0.00       377.08
                                                                                                Check Total:                        377.08         0.00       377.08
7365                3/22/2021 03/21      BETTERBE       Better & Best Building Service Inc
200PMI    2nd Flr Arcade Buffing 01/2021                51010-0000      12286                      1/15/2021        1/15/2021       140.00         0.00       140.00
                                                                                                Check Total:                        140.00         0.00       140.00
7366                 3/22/2021 03/21     BETTERBE       Better & Best Building Service Inc
200PMI    Janitorial 01/2021                            51010-0000      12287                      1/15/2021        1/15/2021     5,083.00         0.00     5,083.00
                                                                                                Check Total:                      5,083.00         0.00     5,083.00
7367                 3/22/2021 03/21     BETTERBE       Better & Best Building Service Inc
200PMI    Janitorial 02/21                              51010-0000      12287.                     2/15/2021        2/15/2021     5,083.00         0.00     5,083.00
                                                                                                Check Total:                      5,083.00         0.00     5,083.00
7368                 3/22/2021 03/21     BETTERBE       Better & Best Building Service Inc
200PML    Janitorial 01/2021                            51010-0000      12288                      1/15/2021        1/15/2021     9,223.00         0.00     9,223.00
200PML    Sweeping 01/2021                              50400-0000      12288                      1/15/2021        1/15/2021     1,312.00         0.00     1,312.00
200PML    PressureWash 01/2021                          50410-0000      12288                      1/15/2021        1/15/2021       600.00         0.00       600.00
                                                                                                Check Total:                     11,135.00         0.00    11,135.00
7369                 3/22/2021 03/21     BETTERBE       Better & Best Building Service Inc
200PMO    Janitorial 01/2021                            51010-0000      12289                      1/15/2021        1/15/2021    24,321.96         0.00    24,321.96
200PMI    Janitorial 01/2021                            51010-0000      12289                      1/15/2021        1/15/2021    14,217.04         0.00    14,217.04
200PMI    Sweeping 01/2021                              50400-0000      12289                      1/15/2021        1/15/2021       806.78         0.00       806.78
200PMO    Sweeping 01/2021                              50400-0000      12289                      1/15/2021        1/15/2021     1,380.22         0.00     1,380.22
200PMI    PressureWash 01/2021                          50410-0000      12289                      1/15/2021        1/15/2021       885.36         0.00       885.36
200PMO    PressureWash 01/2021                          50410-0000      12289                      1/15/2021        1/15/2021     1,514.64         0.00     1,514.64
                                                                                                Check Total:                     43,126.00         0.00    43,126.00
7370               3/22/2021 03/21       BETTERBE       Better & Best Building Service Inc
200PMI    Arcade 2nd Flr Buffing 02/21                  51010-0000      12293                      2/15/2021        2/15/2021       140.00         0.00       140.00
                                                                                                Check Total:                        140.00         0.00       140.00
7371                 3/22/2021 03/21     BETTERBE       Better & Best Building Service Inc
200PML    Sweeping 02/2021                              50400-0000      12295                      2/15/2021        2/15/2021      1,312.00        0.00      1,312.00
200PML    PressureWash 02/2021                          50410-0000      12295                      2/15/2021        2/15/2021        600.00        0.00        600.00
200PML    Janitorial 02/2021                            51010-0000      12295                      2/15/2021        2/15/2021      9,223.00        0.00      9,223.00


                                                                                 Page 9 of 14
                Case 8:21-bk-10958-ES                    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                     Desc
                                                        Main Document    Page 131 of 178
Plamex Investment, LLC
Exhibit SOFA.3 - Payments to Creditors within 90 days before Petition Date


                                         Vendor/Alternate
Check #       Check Date      Check Pd     Address ID      Vendor Name                            Invoice                     Invoice       Discount    Check
 Entity       Reference                   P.O. Number     Account Number    Invoice Number         Date       Due Date        Amount        Amount      Amount
                                                                                               Check Total:                     11,135.00        0.00    11,135.00
7372                 3/22/2021 03/21     BETTERBE       Better & Best Building Service Inc
200PMI    Sweeping 02/21                                50400-0000      12296                     2/15/2021      2/15/2021        806.78         0.00      806.78
200PMO    Sweeping 02/21                                50400-0000      12296                     2/15/2021      2/15/2021      1,380.22         0.00    1,380.22
200PMI    PressureWash 02/21                            50410-0000      12296                     2/15/2021      2/15/2021        885.36         0.00      885.36
200PMO    PressureWash 02/21                            50410-0000      12296                     2/15/2021      2/15/2021      1,514.64         0.00    1,514.64
200PMO    Janitorial 02/21                              51010-0000      12296                     2/15/2021      2/15/2021     24,321.96         0.00   24,321.96
200PMI    Janitorial 02/21                              51010-0000      12296                     2/15/2021      2/15/2021     14,217.04         0.00   14,217.04
                                                                                               Check Total:                    43,126.00         0.00   43,126.00
7373                 3/22/2021 03/21     CHASECAR       Chase Card Services
200PML    MDP Office SUpply                             72710-0020     DC-D04.2021                3/17/2021      4/11/2021        322.76         0.00      322.76
200PMO    Yelp MTM                                      53610-0000     DC-D04.2021                3/17/2021      4/11/2021        350.00         0.00      350.00
200PMO    Cricket - Security Phone                      50110-0000     DC-D04.2021                3/17/2021      4/11/2021         45.00         0.00       45.00
200PMC    PM Office SUpply                              73020-0000     DC-D04.2021                3/17/2021      4/11/2021        142.73         0.00      142.73
                                                                                               Check Total:                       860.49         0.00      860.49
7374           3/22/2021 03/21           EPAXSYST       Epax Systems, Inc.
200PMO 30YD Trash Comp 02/21                            52180-0000      27157                      2/1/2021        2/1/2021       414.00         0.00      414.00
200PMI 30YD Trash Comp 02/21                            52180-0000      27157                      2/1/2021        2/1/2021       241.99         0.00      241.99
                                                                                               Check Total:                       655.99         0.00      655.99
7375           3/22/2021 03/21      GALINDOJ            Jesus H. Galindo
200PMO B13001-3003 Plumbing clogged                     51630-0000      0106114                   3/16/2021      3/16/2021        350.00         0.00      350.00
                                                                                               Check Total:                       350.00         0.00      350.00
7376             3/22/2021 03/21         GTOSECUR       GTO Security
200PMO Security 2/1-2/15/21                             50110-0000         PIPME021521            2/15/2021      2/15/2021     16,681.87         0.00   16,681.87
200PMI Security 2/1-2/15/21                             50110-0000         PIPME021521            2/15/2021      2/15/2021      9,751.13         0.00    9,751.13
                                                                                               Check Total:                    26,433.00         0.00   26,433.00
7377                3/22/2021 03/21      GTOSECUR       GTO Security
200PML    Security 2/1-2/15/21                          50110-0000         PILTC021521            2/15/2021      2/15/2021      6,660.00         0.00    6,660.00
                                                                                               Check Total:                     6,660.00         0.00    6,660.00
7378                3/22/2021 03/21      GTOSECUR       GTO Security
200PML    Security 2/16-2/28/21                         50110-0000         PILTC022821            2/28/2021      2/28/2021      5,772.00         0.00    5,772.00
                                                                                               Check Total:                     5,772.00         0.00    5,772.00
7379             3/22/2021 03/21         GTOSECUR       GTO Security
200PMO Security 2/16-2/28/21                            50110-0000         PIPME022821            2/28/2021      2/28/2021     14,321.55         0.00   14,321.55
200PMI Security 2/16-2/28/21                            50110-0000         PIPME022821            2/28/2021      2/28/2021      8,371.45         0.00    8,371.45
                                                                                               Check Total:                    22,693.00         0.00   22,693.00
7380             3/22/2021 03/21         HOMEDEPO       Home Depot Credit Services
200PMO Paint Kickin Crab Ext Walls                      51210-0000    606047496                   3/17/2021      3/17/2021        208.87         0.00      208.87
                                                                                               Check Total:                       208.87         0.00      208.87
7381                3/22/2021 03/21      ORIONRIS       Orion Risk Management Insurance
200PMC    Crime Ins 2/15-2/15/22                        53710-0000     15786                      3/18/2021        4/1/2021     1,850.00         0.00    1,850.00
                                                                                               Check Total:                     1,850.00         0.00    1,850.00
7383            3/22/2021 03/21          RODRIGJO       Jose Rodriguez
200PMO Landscaping 02/21                                50500-0000     02.28.21                   2/28/2021      2/28/2021      1,000.00         0.00    1,000.00
200PML Landscaping 02/21                                50500-0000     02.28.21                   2/28/2021      2/28/2021      1,000.00         0.00    1,000.00
                                                                                               Check Total:                     2,000.00         0.00    2,000.00
7384              3/22/2021 03/21        SOCALEDI       So. Cal. Edison Co.
200PML    226840-5081 N6 2/10-3/12/21                   52120-0000       5081-031621              3/16/2021      3/16/2021        432.81         0.00      432.81
                                                                                               Check Total:                       432.81         0.00      432.81
7385             3/22/2021 03/21         SUNPACCO       SUN PAC CONTAINERS
200PMO 22' Storage Container 02/21                      72530-0000   3603253                       2/1/2021        2/1/2021        77.00         0.00       77.00
200PMO 26' Storage Container 02/21                      72530-0000   3603254                       2/1/2021        2/1/2021        97.00         0.00       97.00
                                                                                               Check Total:                       174.00         0.00      174.00
7386               3/22/2021 03/21       TRICHEMT       Tri-Chem Technology, Corp.
200PMI    Wtr Treatment Svc 02/2021                     51600-0000     65667                       2/3/2021        2/3/2021       200.00         0.00      200.00
                                                                                               Check Total:                       200.00         0.00      200.00
7387               3/22/2021 03/21       WASTERES       Waste Resources, Inc.
200PML    024758 11337 02/21                            52180-0000     0001367603                  2/1/2021        2/1/2021       478.40         0.00      478.40
200PML    024759 11391 02/21                            52180-0000     0001367604                  2/1/2021        2/1/2021       478.40         0.00      478.40
200PML    024760 11215 02/21                            52180-0000     0001367605                  2/1/2021        2/1/2021       538.28         0.00      538.28
200PML    024760 11301 02/21                            52180-0000     0001367607                  2/1/2021        2/1/2021       478.40         0.00      478.40
200PML    024760 11331 02/21                            52180-0000     0001367608                  2/1/2021        2/1/2021       478.40         0.00      478.40
200PMO    028422 3180 02/21                             52180-0000     0001367742                  2/1/2021        2/1/2021       523.92         0.00      523.92
                                                                                               Check Total:                     2,975.80         0.00    2,975.80
7388            3/22/2021 03/21          WASTERES       Waste Resources, Inc.
200PMO 020938 3100 1/2-1/14/21                          52180-0000     0001353985                 1/15/2021      1/15/2021       2,690.80        0.00     2,690.80


                                                                               Page 10 of 14
               Case 8:21-bk-10958-ES                    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                     Desc
                                                       Main Document    Page 132 of 178
Plamex Investment, LLC
Exhibit SOFA.3 - Payments to Creditors within 90 days before Petition Date


                                        Vendor/Alternate
 Check #  Check Date       Check Pd       Address ID      Vendor Name                           Invoice                      Invoice       Discount     Check
  Entity   Reference                     P.O. Number     Account Number Invoice Number            Date       Due Date        Amount        Amount       Amount
200PMI 020938 3100 1/2-1/14/21                           52180-0000    0001353985                1/15/2021       1/15/2021      1,572.86         0.00     1,572.86
                                                                                             Check Total:                       4,263.66        0.00     4,263.66
7389            3/22/2021 03/21         WASTERES       Waste Resources, Inc.
200PMO 020938 3100 1/16-1/30/21                        52180-0000     0001367069                1/31/2021        1/31/2021     2,686.30         0.00     2,686.30
200PMI 020938 3100 1/16-1/30/21                        52180-0000     0001367069                1/31/2021        1/31/2021     1,570.23         0.00     1,570.23
                                                                                             Check Total:                      4,256.53         0.00     4,256.53
7390              3/22/2021 03/21       WASTERES       Waste Resources, Inc.
200PML   024760 11247 02/21                            52180-0000     0001367606                 2/1/2021         2/1/2021       478.40         0.00       478.40
                                                                                             Check Total:                        478.40         0.00       478.40
7391            3/22/2021 03/21         WASTERES       Waste Resources, Inc.
200PMO 028432 3102 02/21                               52180-0000     0001367740                 2/1/2021         2/1/2021     2,420.72         0.00     2,420.72
                                                                                             Check Total:                      2,420.72         0.00     2,420.72
7392            3/22/2021 03/21         WASTERES       Waste Resources, Inc.
200PMO 028433 3170 02/21                               52180-0000     0001367741                 2/1/2021         2/1/2021     2,420.72         0.00     2,420.72
                                                                                             Check Total:                      2,420.72         0.00     2,420.72
7393            3/22/2021 03/21         WOOSPOOL       Woo's Pool Service
200PMO Fountain R&M 02/2021                            50620-0000      02222021                 2/22/2021        2/22/2021       820.43         0.00       820.43
200PMI Fountain R&M 02/2021                            50620-0000      02222021                 2/22/2021        2/22/2021       479.57         0.00       479.57
                                                                                             Check Total:                      1,300.00         0.00     1,300.00
7394             3/22/2021 03/21        YOUNGELC       Young Electric Sign Company
200PMO P-Lot Lights Maint 02/21                        50210-0000       INY-0269555              2/1/2021         2/1/2021       441.77         0.00       441.77
200PMI P-Lot Lights Maint 02/21                        50210-0000       INY-0269555              2/1/2021         2/1/2021       258.23         0.00       258.23
                                                                                             Check Total:                        700.00         0.00       700.00
7395             3/22/2021 03/21        YOUNGELC       Young Electric Sign Company
200PMO Imperial Sign Maint 02/21                       50700-0000       INY-0269557              2/1/2021         2/1/2021       157.78         0.00       157.78
200PMI Imperial Sign Maint 02/21                       50700-0000       INY-0269557              2/1/2021         2/1/2021        92.22         0.00        92.22
                                                                                             Check Total:                        250.00         0.00       250.00
7396               3/22/2021 03/21      YOUNGELC       Young Electric Sign Company
200PML   P-Lot Lights Maint 02/21                      50210-0000       INY-0269812              2/1/2021         2/1/2021       900.00         0.00       900.00
                                                                                             Check Total:                        900.00         0.00       900.00
7397              3/22/2021 03/21       YOUNGELC       Young Electric Sign Company
200PML   LB Sign Maint 02/21                           50700-0000       INY-0269814              2/1/2021         2/1/2021       250.00         0.00       250.00
                                                                                             Check Total:                        250.00         0.00       250.00
7398           3/22/2021 03/21          K9FINANC       K-9 Financial, LLC
200PMO CV-04 Vertical Comp 02/21                       52180-0000       17743                    2/1/2021         2/1/2021       214.99         0.00       214.99
                                                                                             Check Total:                        214.99         0.00       214.99
7402             3/29/2021 03/21        FRANTAXB       Franchise Tax Board
200PMC   XX-XXXXXXX 2021 FTB 3522                      11200-0204      3522PF2021               3/10/2021        3/10/2021       800.00         0.00       800.00
                                                                                             Check Total:                        800.00         0.00       800.00
7403             3/29/2021 03/21        FRANTAXB       Franchise Tax Board
200PMC   XX-XXXXXXX 2021 FTB 3522                      11200-0130      3522130INV21             3/10/2021        3/10/2021       800.00         0.00       800.00
                                                                                             Check Total:                        800.00         0.00       800.00
7404             3/29/2021 03/21        FRANTAXB       Franchise Tax Board
200PMC   XX-XXXXXXX 2021 FTB 3522                      78950-0060      3522PLX2021              3/10/2021        3/10/2021       800.00         0.00       800.00
                                                                                             Check Total:                        800.00         0.00       800.00
7410               3/29/2021 03/21      GTOSECUR       GTO Security
200PML   Security 3/1-3/15/21                          50110-0000       PILTC031521             3/15/2021        3/15/2021     6,660.00         0.00     6,660.00
                                                                                             Check Total:                      6,660.00         0.00     6,660.00
7411             3/29/2021 03/21        GTOSECUR       GTO Security
200PMO Security 3/1-3/15/21                            50110-0000       PIPME031521             3/15/2021        3/15/2021    16,677.45         0.00    16,677.45
200PMI Security 3/1-3/15/21                            50110-0000       PIPME031521             3/15/2021        3/15/2021     9,748.55         0.00     9,748.55
                                                                                             Check Total:                     26,426.00         0.00    26,426.00
7412              3/29/2021 03/21       HOMEDEPO       Home Depot Credit Services
200PMO Toilet Parts                                    51620-0000    600414296                  2/15/2021        2/15/2021       145.09         0.00       145.09
                                                                                             Check Total:                        145.09         0.00       145.09
7413             3/29/2021 03/21        HOMEDEPO       Home Depot Credit Services
200PML   Rem Graffiti frnt of RiteAid                  51210-0000    607085370                  3/23/2021        3/23/2021       241.63         0.00       241.63
                                                                                             Check Total:                        241.63         0.00       241.63
7414             3/29/2021 03/21     LACTAXCO          Los Angeles County Tax Collector
200PMC   2936 Beechwood 20-21 P-Tax 2nd                78615-0000     2936-YR20-2               3/26/2021        4/12/2021     1,128.96         0.00     1,128.96
                                                                                             Check Total:                      1,128.96         0.00     1,128.96
7415               4/5/2021 04/21       ACCESSCS       Access Control Security, Inc.
200PMC   PM Security Settlement                        22620-0000      04.2021                   4/5/2021         4/5/2021    10,000.00         0.00    10,000.00
                                                                                             Check Total:                     10,000.00         0.00    10,000.00
7416             4/5/2021 04/21         ATT            AT&T
200PMO 609-1154 Elev 3/19-4/18/21                      51650-0000       1154-031921             3/19/2021        4/12/2021       109.06         0.00       109.06


                                                                             Page 11 of 14
                Case 8:21-bk-10958-ES                    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                             Desc
                                                        Main Document    Page 133 of 178
Plamex Investment, LLC
Exhibit SOFA.3 - Payments to Creditors within 90 days before Petition Date


                                         Vendor/Alternate
Check #       Check Date      Check Pd     Address ID      Vendor Name                            Invoice                          Invoice          Discount    Check
 Entity       Reference                   P.O. Number     Account Number    Invoice Number         Date           Due Date         Amount           Amount      Amount
                                                                                               Check Total:                             109.06           0.00      109.06
7417                4/5/2021 04/21     ATT              AT&T
200PML    884-9694 105FWY 3/17-4/16/21                  53610-0000         9694-031721            3/17/2021           3/17/2021           104.34         0.00      104.34
                                                                                               Check Total:                               104.34         0.00      104.34
7418             4/5/2021 04/21      ATT                AT&T
200PMO 608-0668 Signage 3/20-4/19/21                    50700-0000         OUT-032021             3/20/2021           4/13/2021           106.97         0.00      106.97
200PMO 764-5420 Signage 3/20-4/19/21                    50700-0000         OUT-032021             3/20/2021           4/13/2021            72.52         0.00       72.52
                                                                                               Check Total:                               179.49         0.00      179.49
7419               4/5/2021 04/21        CITYOFLY       City of Lynwood
200PMI    834261000_3100 2/1-3/31/21                    52170-0000      3100-040121                4/1/2021            4/1/2021           466.96         0.00      466.96
                                                                                               Check Total:                               466.96         0.00      466.96
7421               4/5/2021 04/21      CITYOFLY         City of Lynwood
200PML    834300000_11247 2/1-3/31/21                   52170-0000         LTC-040121              4/1/2021            4/1/2021            95.58         0.00       95.58
200PML    834298000_11225 2/1-3/31/21                   52170-0000         LTC-040121              4/1/2021            4/1/2021            95.58         0.00       95.58
200PML    834297000_11221 2/1-3/31/21                   52170-0000         LTC-040121              4/1/2021            4/1/2021           172.94         0.00      172.94
200PML    834296000_11215 2/1-3/31/21                   52170-0000         LTC-040121              4/1/2021            4/1/2021            95.58         0.00       95.58
200PML    834295000_N6 2/1-3/31/21                      52170-0000         LTC-040121              4/1/2021            4/1/2021           172.94         0.00      172.94
200PML    834320000_11331-37 2/1-3/31/21                52170-0000         LTC-040121              4/1/2021            4/1/2021            95.58         0.00       95.58
200PML    834330000_11369-91 2/1-3/31/21                52170-0000         LTC-040121              4/1/2021            4/1/2021            95.58         0.00       95.58
                                                                                               Check Total:                               823.78         0.00      823.78
7422            4/5/2021 04/21           CITYOFLY       City of Lynwood
200PMO 834294000 3180 2/1-3/31/21                       52170-0000      OUT-040121                 4/1/2021            4/1/2021           296.74         0.00      296.74
200PMO 834292000 3160 2/1-3/31/21                       52170-0000      OUT-040121                 4/1/2021            4/1/2021           172.94         0.00      172.94
200PMO 834291000 3150 2/1-3/31/21                       52170-0000      OUT-040121                 4/1/2021            4/1/2021           172.94         0.00      172.94
                                                                                               Check Total:                               642.62         0.00      642.62
7423                 4/5/2021 04/21     CONTEMPO        Contemporary Information Corp.
200PMI    Angelica Alvarez credit check                 73400-0000     546351                     3/30/2021           3/30/2021            20.00         0.00       20.00
200PMI    Diana Kim credit check                        73400-0000     546351                     3/30/2021           3/30/2021            20.00         0.00       20.00
200PMO    Sanggyu Shin credit check                     73400-0000     546351                     3/30/2021           3/30/2021            20.00         0.00       20.00
200PMI    Martha MCdonald credit check                  73400-0000     546351                     3/30/2021           3/30/2021            20.00         0.00       20.00
                                                                                               Check Total:                                80.00         0.00       80.00
7424             4/5/2021 04/21          FIRSTINS       First Insurance Funding Corp.
200PMI PM 20-21 EQ Insurance                            19310-0000       03.18.21                 3/18/2021           3/18/2021       2,768.10           0.00    2,768.10
200PML PM 20-21 EQ Insurance                            19310-0000       03.18.21                 3/18/2021           3/18/2021       5,219.34           0.00    5,219.34
200PMO PM 20-21 EQ Insurance                            19310-0000       03.18.21                 3/18/2021           3/18/2021       5,289.82           0.00    5,289.82
                                                                                               Check Total:                          13,277.26           0.00   13,277.26
7425                4/5/2021 04/21       GASCOMPA       The Gas Company
200PMI    MainBldg 2/16-3/17/21                         52140-0000    03.19.21                    3/19/2021           3/19/2021           567.72         0.00      567.72
                                                                                               Check Total:                               567.72         0.00      567.72
7426                4/5/2021 04/21       GRAINGER       Grainger
200PMI    HVAC Filters                                  51610-0000         9848811460             3/25/2021           3/25/2021           631.29         0.00      631.29
                                                                                               Check Total:                               631.29         0.00      631.29
7427                 4/5/2021 04/21      HOMEDEPO       Home Depot Credit Services
200PMI    Locks for Cart#6 and 10                       51130-0000    608165494                   3/29/2021           3/29/2021            65.75         0.00       65.75
                                                                                               Check Total:                                65.75         0.00       65.75
7428            4/5/2021 04/21       SOCALEDI           So. Cal. Edison Co.
200PMO 225470-6732 Park 1/22-2/22/21                    52100-0000       6732-022321              2/23/2021           3/15/2021           462.01         0.00      462.01
200PMI 225470-6732 Park 1/22-2/22/21                    52100-0000       6732-022321              2/23/2021           3/15/2021           270.06         0.00      270.06
                                                                                               Check Total:                               732.07         0.00      732.07
7429               4/5/2021 04/21       SOCALEDI        So. Cal. Edison Co.
200PMO    236390-6868 #201 1/22-2/22/21                 72710-0010       6868-022321              2/23/2021           3/15/2021          1,082.45        0.00    1,082.45
200PMO    236390-6868 #200 1/22-2/22/21                 72710-0010       6868-022321              2/23/2021           3/15/2021            480.82        0.00      480.82
200PMO    236390-6868 #203 1/22-2/22/21                 72710-0010       6868-022321              2/23/2021           3/15/2021             48.94        0.00       48.94
200PMO    236390-6868 #203 1/22-2/22/21                 73400-0000       6868-022321              2/23/2021           3/15/2021              9.96        0.00        9.96
                                                                                               Check Total:                              1,622.17        0.00    1,622.17
7430               4/5/2021 04/21       SOCALEDI        So. Cal. Edison Co.
200PMI    202310-6925 3100 1/23-2/23/21                 52130-0000       6925-022321              2/23/2021           2/23/2021      20,911.03           0.00   20,911.03
200PMI    202310-6925 3100 1/23-2/23/21                 73400-0000       6925-022321              2/23/2021           2/23/2021         138.32           0.00      138.32
                                                                                               Check Total:                          21,049.35           0.00   21,049.35
7431             4/5/2021 04/21          SOCALEDI       So. Cal. Edison Co.
200PMO P2_3170 1/23-2/23/21                             52120-0000       7926-022521              2/25/2021           2/25/2021          1,716.34        0.00    1,716.34
200PMO P1_Imp Sign 1/23-2/23/21                         52110-0000       7926-022521              2/25/2021           2/25/2021          2,560.10        0.00    2,560.10
200PMI P1_Imp Sign 1/23-2/23/21                         52110-0000       7926-022521              2/25/2021           2/25/2021          1,496.46        0.00    1,496.46
                                                                                               Check Total:                              5,772.90        0.00    5,772.90
7432                  4/5/2021 04/21     SOCALEDI       So. Cal. Edison Co.                                   Unused - Continued Check
200PML    Carried to 7433                               52120-0000       LTC-022321               2/23/2021            2/23/2021             0.00        0.00        0.00


                                                                               Page 12 of 14
               Case 8:21-bk-10958-ES                     Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                      Desc
                                                        Main Document    Page 134 of 178
Plamex Investment, LLC
Exhibit SOFA.3 - Payments to Creditors within 90 days before Petition Date


                                         Vendor/Alternate
Check #       Check Date      Check Pd     Address ID      Vendor Name                            Invoice                     Invoice        Discount    Check
 Entity       Reference                   P.O. Number     Account Number    Invoice Number         Date       Due Date        Amount         Amount      Amount
                                                                                               Check Total:                           0.00        0.00        0.00
7433               4/5/2021 04/21       SOCALEDI        So. Cal. Edison Co.
200PML    227840-4629 11217 1/22-2/22/21                52120-0000       LTC-022321               2/23/2021      2/23/2021          87.69         0.00       87.69
200PML    226512-1558 11221 1/22-2/22/21                52120-0000       LTC-022321               2/23/2021      2/23/2021         339.23         0.00      339.23
200PML    226643-7391 11225 1/22-2/22/21                52120-0000       LTC-022321               2/23/2021      2/23/2021         176.28         0.00      176.28
200PML    225846-7562 11247 1/22-2/22/21                52120-0000       LTC-022321               2/23/2021      2/23/2021         597.33         0.00      597.33
200PML    220625-4153 11327 1/22-2/22/21                52120-0000       LTC-022321               2/23/2021      2/23/2021         101.26         0.00      101.26
200PML    220625-4294 Park 1/22-2/22/21                 52100-0000       LTC-022321               2/23/2021      2/23/2021       1,720.81         0.00    1,720.81
200PML    227004-9570 11369 1/22-2/22/21                52120-0000       LTC-022321               2/23/2021      2/23/2021         122.98         0.00      122.98
200PML    220625-4294 Park 1/22-2/22/21                 73400-0000       LTC-022321               2/23/2021      2/23/2021          11.15         0.00       11.15
                                                                                               Check Total:                      3,156.73         0.00    3,156.73
7434               4/5/2021 04/21       SOCALEDI        So. Cal. Edison Co.
200PMO    225487-4613 3150 1/22-2/22/21                 52120-0000       OUT-022321               2/23/2021      2/23/2021       1,119.99         0.00    1,119.99
200PMO    225952-2407 3160 1/22-2/22/21                 52120-0000       OUT-022321               2/23/2021      2/23/2021         157.80         0.00      157.80
200PMO    223417-7277 3180 1/22-2/22/21                 52120-0000       OUT-022321               2/23/2021      2/23/2021         360.18         0.00      360.18
200PMO    225470-7029 Prod 1/22-2/22/21                 72710-0010       OUT-022321               2/23/2021      2/23/2021       3,994.91         0.00    3,994.91
200PMO    225470-7029 Prod 1/22-2/22/21                 73400-0000       OUT-022321               2/23/2021      2/23/2021          27.42         0.00       27.42
                                                                                               Check Total:                      5,660.30         0.00    5,660.30
7435               4/5/2021 04/21        SPECTRIO       Spectrio
200PMI    Message on Hold 4/1-6/30/21                   51670-0000         1185444                 4/1/2021        4/1/2021        278.64         0.00      278.64
                                                                                               Check Total:                        278.64         0.00      278.64
7436              4/5/2021 04/21         VERISONW       Verizon Wireless
200PMO PM Billboard 2/23-3/22/21                        50930-0000       9876096483               3/22/2021      4/14/2021          60.08         0.00       60.08
                                                                                               Check Total:                         60.08         0.00       60.08
7437              4/5/2021 04/21         ABZPESTC       ABZ Pest Control
200PMO Bird Control 03/21                               50600-0000     473637                     3/23/2021      3/23/2021          91.40         0.00       91.40
                                                                                               Check Total:                         91.40         0.00       91.40
7438                 4/5/2021 04/21      ABZPESTC       ABZ Pest Control
200PML    Bird Control 03/21                            50600-0000     473638                     3/23/2021      3/23/2021         134.60         0.00      134.60
                                                                                               Check Total:                        134.60         0.00      134.60
7439            4/5/2021 04/21           EPAXSYST       Epax Systems, Inc.
200PMO 30YD Trash Comp 03/21                            52180-0000      27344                      3/1/2021        3/1/2021        414.00         0.00      414.00
200PMI 30YD Trash Comp 03/21                            52180-0000      27344                      3/1/2021        3/1/2021        241.99         0.00      241.99
                                                                                               Check Total:                        655.99         0.00      655.99
7440             4/5/2021 04/21          K9FINANC       K-9 Financial, LLC
200PMO CV-04 Vertical Comp 03/21                        52180-0000       17842                     3/1/2021        3/1/2021        214.99         0.00      214.99
                                                                                               Check Total:                        214.99         0.00      214.99
7444              4/5/2021 04/21         SUNPACCO       SUN PAC CONTAINERS
200PMO 22' Storage Container 03/21                      72530-0000   3606378                       3/1/2021       3/1/2021          77.00         0.00       77.00
200PMO 26' Storage Container 03/21                      72530-0000   3606379                      3/11/2021      3/11/2021          97.00         0.00       97.00
                                                                                               Check Total:                        174.00         0.00      174.00
7445                4/5/2021 04/21       TRICHEMT       Tri-Chem Technology, Corp.
200PMI    Wtr Treatment Svc 03/21                       51600-0000     67507                       3/3/2021        3/3/2021        200.00         0.00      200.00
                                                                                               Check Total:                        200.00         0.00      200.00
7451              4/5/2021 04/21         WOOSPOOL       Woo's Pool Service
200PMO Fountain Cleaning 03/21                          50620-0000      03232021                  3/23/2021      3/23/2021         820.43         0.00      820.43
200PMI Fountain Cleaning 03/21                          50620-0000      03232021                  3/23/2021      3/23/2021         479.57         0.00      479.57
                                                                                               Check Total:                      1,300.00         0.00    1,300.00
7452                 4/5/2021 04/21      YOUNGELC       Young Electric Sign Company
200PML    P-Lot Lights Maint 03/21                      50210-0000       INY-0275592               3/1/2021        3/1/2021        700.00         0.00      700.00
                                                                                               Check Total:                        700.00         0.00      700.00
7453               4/5/2021 04/21        YOUNGELC       Young Electric Sign Company
200PMO Imperial Sign Maint 03/21                        50700-0000       INY-0275594               3/1/2021        3/1/2021        157.78         0.00      157.78
200PMI Imperial Sign Maint 03/21                        50700-0000       INY-0275594               3/1/2021        3/1/2021         92.22         0.00       92.22
                                                                                               Check Total:                        250.00         0.00      250.00
7454              4/5/2021 04/21         YOUNGELC       Young Electric Sign Company
200PMO P-Lot Lights Maint 03/21                         50210-0000       INY-0275599               3/1/2021        3/1/2021        567.99         0.00      567.99
200PMI P-Lot Lights Maint 03/21                         50210-0000       INY-0275599               3/1/2021        3/1/2021        332.01         0.00      332.01
                                                                                               Check Total:                        900.00         0.00      900.00
7455                4/5/2021 04/21       YOUNGELC       Young Electric Sign Company
200PML    LB Sign Maint 03/21                           50700-0000       INY-0275601               3/1/2021        3/1/2021        250.00         0.00      250.00
                                                                                               Check Total:                        250.00         0.00      250.00
7456               4/5/2021 04/21        CITYOFLY       City of Lynwood
200PMI    832228801_3100 2/1-3/31/21                    52170-0000      8801-040121.               4/1/2021        4/1/2021       -170.22         0.00      -170.22
200PMI    832228801_3100 2/1-3/31/21                    52170-0000      8801-040121                4/2/2021        4/2/2021        466.96         0.00       466.96
                                                                                               Check Total:                       296.74          0.00      296.74


                                                                               Page 13 of 14
              Case 8:21-bk-10958-ES                 Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                          Desc
                                                   Main Document    Page 135 of 178
Plamex Investment, LLC
Exhibit SOFA.3 - Payments to Creditors within 90 days before Petition Date


                                    Vendor/Alternate
 Check #   Check Date     Check Pd     Address ID     Vendor Name                         Invoice                         Invoice           Discount      Check
  Entity   Reference                  P.O. Number    Account Number Invoice Number         Date       Due Date            Amount            Amount        Amount
7457             4/5/2021 04/21     ATT              AT&T
200PMO 632-3606 105Fwy 3/26-4/25/21                  53610-0000    3606-032621            3/26/2021      4/19/2021             113.84            0.00         113.84
                                                                                       Check Total:                            113.84            0.00         113.84
7458             4/12/2021 04/21    BROADSIG/MAI Broadsign International Inc.
200PMO subscription 3/2021                       50930-0000      INV00028720              3/31/2021      3/31/2021             431.25            0.00         431.25
                                                                                       Check Total:                            431.25            0.00         431.25
7463            4/12/2021 04/21     WASTERES       Waste Resources, Inc.
200PMO 028433 3180 6/25-6/30/20                    52180-0000     0001058874              6/30/2020      6/30/2020              55.08            0.00          55.08
                                                                                       Check Total:                             55.08            0.00          55.08
7464            4/12/2021 04/21     WASTERES       Waste Resources, Inc.
200PMO 028433 3170 6/12-6/30/20                    52180-0000     0001058875              6/30/2020      6/30/2020           1,339.66            0.00       1,339.66
                                                                                       Check Total:                          1,339.66            0.00       1,339.66
7465            4/12/2021 04/21     WASTERES       Waste Resources, Inc.
200PMO 028432 3102 6/12-6/30/20                    52180-0000     0001059342              6/30/2020      6/30/2020           1,339.66            0.00       1,339.66
                                                                                       Check Total:                          1,339.66            0.00       1,339.66

                                                   open bank Total:                                                  $     693,672.64   $           -   $ 693,672.64
                                                   Grand Total:                                                          693,672.64          0.00        693,672.64




                                                                       Page 14 of 14
             Case 8:21-bk-10958-ES                           Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                               Desc
                                                            Main Document    Page 136 of 178
B2030 (Form 2030) (12/15)
                                                               United States Bankruptcy Court
                                                            Central District of California - Santa Ana
 In re       Plamex Investment, LLC                                                                             Case No.    8:21-bk-10958-ES
                                                                                     Debtor(s)                  Chapter     11

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
1.     Pursuant to 11 U .S.C. § 329(a) and Fed. Bankr. P. 2016(b), I certify that I am the attorney for the above named debtor(s) and that
       compensation paid to me within one year before the filing of the petition in bankruptcy, or agreed to be paid to me, for services rendered or to
       be rendered on behalf of the debtor(s) in contemplation of or in connection with the bankruptcy case is as follows:
             For legal services, I have agreed to accept                                                    $              100,000.00
             Prior to the filing of this statement I have received                                          $                     0.00
             Balance Due                                                                                    $              100,000.00

2.     $    1,738.00        of the filing fee has been paid.

3.     The source of the compensation paid to me was:
                  Debtor                  Other (specify):           Debtor (from capital contribution made to the Debtor by its affiliate, M+D
                                                                     Properties)

4.     The source of compensation to be paid to me is:
                  Debtor                  Other (specify):

5.          I have not agreed to share the above-disclosed compensation with any other person unless they are members and associates of my law firm.

            I have agreed to share the above-disclosed compensation with a person or persons who are not members or associates of my law firm. A
            copy of the agreement, together with a list of the names of the people sharing in the compensation is attached.

6.       In return for the above-disclosed fee, I have agreed to render legal service for all aspects of the bankruptcy case, including:

       a.   Analysis of the debtor's financial situation, and rendering advice to the debtor in determining whether to file a petition in bankruptcy;
       b.   Preparation and filing of any petition, schedules, statement of affairs and plan which may be required;
       c.   Representation of the debtor at the meeting of creditors and confirmation hearing, and any adjourned hearings thereof;
       d.   Representation of the debtor in adversary proceedings and other contested bankruptcy matters;
       e.   [Other provisions as needed]
                 Advising the Debtor with regard to the requirements of the Bankruptcy Court, Bankruptcy Code, Bankruptcy
                 Rules and the Office of the United States Trustee as they pertain to the Debtor; advising the Debtor with regard to
                 certain rights and remedies of its bankruptcy estate and the rights, claims and interests of creditors;
                 representing the Debtor in any proceeding or hearing in the Bankruptcy Court involving its estate unless the
                 Debtor is represented in such proceeding or hearing by other special counsel; conducting examinations of
                 witnesses, claimants or adverse parties and representing the Debtor in any adversary proceeding except to the
                 extent that any such adversary proceeding is in an area outside of LNBYB's expertise or which is beyond
                 LNBYB's staffing capabilities; preparing and assisting the Debtor in the preparation of reports, applications,
                 pleadings and orders including, but not limited to, applications to employ professionals, interim statements and
                 operating reports, initial filing requirements, schedules and statement of financial affairs, lease pleadings, cash
                 collateral pleadings, financing pleadings, and pleadings with respect to the Debtor's use, sale or lease of
                 property outside the ordinary course of business; representing the Debtor with regard to obtaining use of debtor
                 in possession financing and/or cash collateral including, but not limited to, negotiating and seeking Bankruptcy
                 Court approval of any debtor in possession financing and/or cash collateral pleading or stipulation and preparing
                 any pleadings relating to obtaining use of debtor in possession financing and/or cash collateral; assisting the
                 Debtor in the negotiation, formulation, preparation and confirmation of a plan of reorganization and the
                 preparation and approval of a disclosure statement in respect of the plan; and performing any other services
                 which may be appropriate in LNBYB's representation of the Debtor during its bankruptcy case.

7.     By agreement with the debtor(s), the above-disclosed fee does not include the following service:
               Matters which are outside of LNBYB's specialization




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                         Best Case Bankruptcy
            Case 8:21-bk-10958-ES                            Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                         Desc
                                                            Main Document    Page 137 of 178
 In re       Plamex Investment, LLC                                                                   Case No.    8:21-bk-10958-ES
                                                               Debtor(s)

                          DISCLOSURE OF COMPENSATION OF ATTORNEY FOR DEBTOR(S)
                                             (Continuation Sheet)
                                                                           CERTIFICATION
       I certify that the foregoing is a complete statement of any agreement or arrangement for payment to me for representation of the debtor(s) in
 this bankruptcy proceeding.

     May 12, 2021                                                               /s/ Ron Bender
     Date                                                                       Ron Bender 143364
                                                                                Signature of Attorney
                                                                                Levene, Neale, Bender, Yoo & Brill L.L.P.
                                                                                10250 Constellation Blvd., Suite 1700
                                                                                Los Angeles, CA 90067
                                                                                (310) 229-1234 Fax: (310) 229-1244
                                                                                rb@lnbyb.com
                                                                                Name of law firm




Software Copyright (c) 1996-2021 Best Case, LLC - www.bestcase.com                                                                     Best Case Bankruptcy
    Case 8:21-bk-10958-ES                      Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11                                                        Desc
                                              Main Document    Page 138 of 178

Attorney or Party Name, Address, Telephone & FAX Nos.,                           FOR COURT USE ONLY
State Bar No. & Email Address
Ron Bender 143364
10250 Constellation Blvd., Suite 1700
Los Angeles, CA 90067
(310) 229-1234 Fax: (310) 229-1244
California State Bar Number: 143364 CA
rb@lnbyb.com




o   Debtor(s) appearing without an attorney
•   Attorney for Debtor


                                              UNITED STATES BANKRUPTCY COURT
                                          CENTRAL DISTRICT OF CALIFORNIA - SANTA ANA

In re:
                                                                                 CASE NO.: 8:21-bk-10958-ES
            Plamex Investment, LLC
                                                                                 CHAPTER: 11




                                                                                                     VERIFICATION OF MASTER
                                                                                                    MAILING LIST OF CREDITORS

                                                                                                                  [LBR 1007-1 (a)]

                                                             Debtor(s).

Pursuant to LBR 1007-1 (a), the Debtor, or the Debtor's attorney if applicable, certifies under penalty of perjury that the
master mailing list of creditors filed in this bankruptcy case, consisting of 40 sheet(s) is complete, cor t, and
consistent with the Debtor's schedules and I/we assume all responsibility for errors and omissions.

Date: May 12, 2021                                                                            ~~
                                                                                        Signature of Debtor 1

Date:
         ----------- -- -----------------------
                                                                                        Signature of Debtor 2 Goint debtor) ) (if applicable)

Date: May 12, 2021
                                                                                         Signature of Attorney for Debtor (if applicable)




                  This form is optional. It has been approved for use in the United States Bankruptcy Court for the Central District of California.
December 2015                                                                                      F 1007 -1 .MAILlNG_LlST.VERIFICATION
    Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                            Main Document    Page 139 of 178


x
a
M
s
A
o
t
i
d
e
r
C
{
1
k
b
}




                        Plamex Investment, LLC
                        6988 Beach Blvd, Suite B-215
                        Buena Park, CA 90621


                        Ron Bender
                        Levene, Neale, Bender, Yoo & Brill L.L.P.
                        10250 Constellation Blvd., Suite 1700
                        Los Angeles, CA 90067


                        U.S. Trustee - Santa Ana
                        411 West Fourth Street
                        Suite 9041
                        Santa Ana, CA 92701-8000


                        3100 E. Imperial Highway Corp.
                        3100 E. Imperial Highway
                        Lynwood, CA 90262


                        3100 E. Imperial Investment, LLC
                        6988 Beach Blvd, Suite B-215
                        Buena Park, CA 90621


                        333 Fashion
                        24641 Maple Ln
                        Harbor City, CA 90710


                        99 Cent Store & Up
                        1251 S. Montebello Blvd
                        Montebello, CA 90640


                        A & R Custom Designs LLC
                        1185 E Stanford Court
                        Anaheim, CA 92805
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 140 of 178



                    A & S Fashion
                    3100 E. Imperial Hwy
                    Lynwood, CA 90262


                    A Fashion Plus
                    20415 Berendo Ave
                    Torrance, CA 90502


                    Abigail Pacheco, Irina Rossi, et al
                    3100 E. Imperial Hwy, Unit J11
                    Lynwood, CA 90262


                    Abigail Pacheco, Irina Rossi, et al.
                    3100 E. Imperial Hwy, Unit J11
                    Lynwood, CA 90262


                    ABM Building Solutions
                    14201 Franklin Avenue
                    Tustin, CA 92780


                    ABZ Pest Control
                    17546 Studebaker Rd.
                    Cerritos, CA 90703


                    Airbrush Nation
                    1004 N Pointsettia Ave APT D
                    Compton, CA 90221


                    Aldo's Key Shop
                    3100 E Imperial Hwy #1323
                    Lynwood, CA 90262
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 141 of 178



                    Alicia Vera Murillo
                    3100 E Imperial Hwy VCT17
                    Lynwood, CA 90262


                    All City Footwear
                    4035 Santa Anita LN
                    Yorba Linda, CA 92886


                    Alvarez-Glasman & Colvin
                    13181 Crossroads Pkwy. North
                    Suite 400 - West Tower
                    City of Industry, CA 91746


                    Angel's Bridal
                    3100 E Imperial Hwy
                    Lynwood, CA 90262


                    Angelica Fernandez Alvarez
                    13800 Parkcenter Ln
                    Tustin, CA 92782


                    Antonio De La Cruz - Ave Beauty Supply
                    4020 Court Land Street
                    Lynwood, CA 90262


                    Antonio de la Cruz, an individual
                    11175 Lynden Street
                    Lynwood, CA 90262


                    Arcade
                    3100 E. Imperial Hwy #1300
                    Lynwood, CA 90262
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 142 of 178



                    Arlene's Fashions
                    3100 E. Imperial Hwy B31005
                    Lynwood, CA 90262


                    Art Craft & Religious
                    3100 E Imperial Hwy VCT09
                    Lynwood, CA 90262


                    Art Nails
                    3100 E. Imperial Hwy Unit L9
                    Lynwood, CA 90262


                    ASCAP
                    PO Box 331608
                    Nashville, TN 37203-7515


                    AT&T
                    P.O. BOX 5025
                    Carol Stream, IL 60197


                    Autofin USA
                    3180 E. Imperial Hwy. #G
                    Lynwood, CA 90262


                    Ave Beauty Supply
                    4020 Court Land Street
                    Lynwood, CA 90262


                    Azteca Jewelry
                    3100 E Imperial Hwy Unit E1
                    Lynwood, CA 90262
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 143 of 178



                    Beauty Zone
                    7526 Brookmill Rd.
                    Downey, CA 90241


                    Bebe Craft
                    8901 Calden Ave, APT#405
                    South Gate, CA 90280


                    Bebe Crafts
                    8901 Calden Ave, APT#405
                    South Gate, CA 90280


                    Better & Best Building Service Inc.
                    1833 Avenida San Lorenzo
                    Fullerton, CA 92833


                    Big Discount
                    3100 East Imperial Highway
                    Lynwood, CA 90262


                    Bioncos La Huerta
                    8557 Orange Street
                    Downey, CA 90242


                    Bionicos La Huerta
                    8557 Orange Street
                    Downey, CA 90242


                    Birreria Jalisco
                    3180 E. Imperial Hwy A2D
                    Lynwood, CA 90262
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 144 of 178



                    Blanca Martinez
                    3100 E Imperial Hwy VKIO25
                    Lynwood, CA 90262


                    BM Classic Portaits
                    68 Pomona Ave
                    Long Beach, CA 90803


                    BM Classic Portraits
                    68 Pomona Ave
                    Long Beach, CA 90803


                    Boom Boom Sounds
                    8827 Mel Dar Ave
                    Downey, CA 90240


                    Boost Mobile
                    3100 E. Imperial Hwy, Unit B3-1002
                    Lynwood, CA 90262


                    Bubbles Apparel, Inc.
                    2839 Sycamore Avenue
                    La Crescenta, CA 91214


                    BW Sports & Hobbies
                    14015 Camino Del Oro
                    Riverside, CA 92508


                    Cafe Canela
                    1456 E. Pioneer Blvd
                    West Covina, CA 91792
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 145 of 178



                    California Sanitary Supply
                    1834 E. 46th Street
                    Los Angeles, CA 90058


                    Candle Light Bakery
                    3150 E. Imperial Hwy, Ste 102
                    Lynwood, CA 90262


                    Capital Cap & Embroidery
                    1621 South Highland Avenue #K
                    Fullerton, CA 92832


                    Carrera Concessions
                    3100 E Imperial Hwy
                    Lynwood, CA 90262


                    Casa Colima
                    3200 Mulford Ave, Unit 202
                    Lynwood, CA 90262


                    Casa de Michocan
                    3100 E Imperial Hwy #B21207/8
                    Lynwood, CA 90262


                    Cell Mart
                    1122 Teri Avenue
                    Torrance, CA 90503


                    Chase Card Services
                    P.O. Box 15123
                    Wilmington, DE 19850
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 146 of 178



                    Chin Shoes
                    20019 Gridley Rd
                    Cerritos, CA 90703


                    Chuck-E-Cheese #377
                    1707 Market Place Blvd. Ste 200
                    Irving, TX 75063


                    City of Lynwood
                    11330 Bullis Road
                    Lynwood, CA 90262


                    Come Again
                    3307 Burton Ave
                    Lynwood, CA 90262


                    COMEX Korean BBQ, LLC
                    3102 E. Imperial Hwy
                    Lynwood, CA 90262


                    Community Enforcement Patrol
                    11600 Paramount Blvd #D
                    Downey, CA 90241


                    Connie Sunmi Kim
                    3100 E. Imperial Highway
                    Lynwood, CA 90262


                    Contemporary Information Corp.
                    42913 Capital Dr. Ste #101
                    Lancaster, CA 93535
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 147 of 178



                    Cosmetic & Perfume
                    8610 Alameda Street
                    Downey, CA 90242


                    County of Los Angeles
                    Dept. of Treasurer & Tax Collector
                    P.O. Box 54027
                    Los Angeles, CA 90054-0027


                    CWCapital Asset Management
                    900 19th Street NW, 8th Floor
                    Attn: Ariel Levin/Jake Hamel
                    Washington, DC 20006


                    Delicias Oaxaquenas
                    3100 E. Imperial Hwy B11312
                    Lynwood, CA 90262


                    DF Wireless
                    3200 Mulford Ave. #103
                    Lynwood, CA 90262


                    DF Wireless
                    13710 Anthony Dr
                    Cerritos, CA 90703


                    Diana Michel
                    3100 E. Imperial Hwy Unit H8
                    Lynwood, CA 90262


                    Diana Roman
                    3286 Burton Ave, APT A
                    Lynwood, CA 90262
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 148 of 178



                    Diana Yunhi Kim
                    1705 Downs Dr
                    Odessa, FL 33556


                    DirecTV
                    P.O. Box 5392
                    Miami, FL 33152-5392


                    Diz N Dat
                    2905 Claredon Avenue, Apt. E
                    Huntington Park, CA 90255


                    Dolex Dollar Express, Inc.
                    701 Highlander Blvd #300
                    Arlington, TX 76015


                    Domino's Pizza
                    15198 Downey Ave
                    Paramount, CA 90723


                    Don Roberto Jewelers
                    205 Avenida Fabricante
                    San Clemente, CA 92672


                    Donald Chae
                    6988 Beach Blvd., B-215
                    Buena Park, CA 90621


                    Dulce Vida
                    16031 Pioneer Blvd., Apt. H-6
                    Norwalk, CA 90650
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 149 of 178



                    El Azul Jewelry
                    3100 E. Imperial Hwy, Unit #P4Q5
                    Lynwood, CA 90262


                    El Gallo Giro
                    12764 Florence Ave
                    Santa Fe Springs, CA 90670


                    El Pollo Real
                    3100 E. Imperial Hwy, Unit 3009
                    Lynwood, CA 90262


                    Elizabeth Adame
                    3307 Burton Ave
                    Lynwood, CA 90262


                    Enciso Realty
                    249 S. Occidental Blvd #315
                    Los Angeles, CA 90057


                    Enrika Ochoa
                    3100 E Imperial Hwy Unit D7
                    Lynwood, CA 90262


                    Epax Systems, Inc.
                    14641 Arminta Street
                    Panorama City, CA 91402


                    Epax Systems, LLC
                    14641 Arminta Street
                    Panorama City, CA 91402
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 150 of 178



                    F4 Jewelry
                    3100 E Imperial Hwy Unit F4
                    Lynwood, CA 90262


                    Family Acupuncture & Herb Clinic
                    3150 E. Imperial Hwy B8-206
                    Lynwood, CA 90262


                    Fancy Jewelry
                    1512 Amherst Ave Suite 206
                    Los Angeles, CA 90025


                    Farmacia Natural
                    3100 E Imperial Hwy Unit S9
                    Lynwood, CA 90262


                    Farmacia Natural
                    20323 Dorothy Street
                    Santa Clarita, CA 91350


                    Farmacia Naturista Mexicana
                    3100 E Imperial Hwy Unit E2
                    Lynwood, CA 90262


                    Farmers Insurance Agency
                    3150 E. Imperial Hwy, #113
                    Lynwood, CA 90262


                    Faro Optometry
                    27381 Glenwood Drive
                    Mission Viejo, CA 92692
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 151 of 178



                    Fashion Qrew
                    1324 E. Washington Blvd
                    Los Angeles, CA 90021


                    Fashion Time
                    3100 E. Imperial Hwy Unit J2J3
                    Lynwood, CA 90262


                    Federal Express Corp.
                    PO Box 7221
                    Pasadena, CA 91109


                    First Aid Urgent Care
                    7204 Foothill Boulevard
                    Tujunga, CA 91042


                    First Aid Urgent Care, Inc
                    7204 Foothill Boulevard
                    Tujunga, CA 91042


                    First Insurance Funding Corp.
                    450 Skokie Blvd, Suite 1000
                    Northbrook, IL 60062


                    Flor Paredes
                    11436 Peach St
                    Lynwood, CA 90262


                    Flores Bautista Gloria O.
                    1433 Kingsmill Ave
                    Rowland Heights, CA 91748
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 152 of 178



                    Food 4 Less # 324
                    1014 Vine Street
                    Cincinnati, OH 45202


                    Franchise Tax Board
                    Bankruptcy Section, MS: A-340
                    P.O. Box 2952
                    Sacramento, CA 95812-2952


                    Global Jewelry
                    8247 Haseltime
                    Buena Park, CA 90621


                    Gloria Flores
                    1433 Kingsmill Avenue
                    Rowland Heights, CA 91748


                    Greenland Property Management, LLC
                    6988 Beach Blvd B-215
                    Buena Park, CA 90621


                    Grupo Concordia LA
                    5919 San Miguel Road
                    Bonita, CA 91902


                    Grupo Pakar LLC
                    9595 Six Pines Drive, Suite 8210
                    The Woodlands, TX 77382


                    GTO Security Corp.
                    2202 S. Figueroa Street, Suite 134
                    Los Angeles, CA 90007
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 153 of 178



                    Guillermo Camberos Preciado
                    307 E. Jefferson Blvd Suite 328
                    Los Angeles, CA 90011


                    Guillermo Reveles & Adan Reveles
                    414 W. Maple Street
                    Compton, CA 90220


                    Han's Toy
                    3100 E Imperial Hwy
                    Lynwood, CA 90262


                    Hannah Kim
                    18944 Vickie Avenue #4-069
                    Cerritos, CA 90703


                    Happy Chinese
                    3100 East Imperial Highway
                    Lynwood, CA 90262


                    Happy Land
                    6732 Los Verdes Dr. #3
                    Rancho Palos Verdes, CA 90275


                    Happy Rice
                    3100 E. Imperial Hwy #3008
                    Lynwood, CA 90262


                    Hermandad Mexicana Legal Centers
                    210 W. Adams Blvd
                    Los Angeles, CA 90007
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 154 of 178



                    Hip Hop Zone
                    3100 E. Imperial Hwy #1009
                    Lynwood, CA 90262


                    Home Depot Credit Services
                    PO Box 2317
                    Jacksonville, FL 32203


                    Hoon Ko
                    1621 S. Highland Ave Apt K
                    Fullerton, CA 92832


                    Imperial Market
                    c/o Young M. Chae
                    3100 E Imperial Hwy
                    Lynwood, CA 90262


                    Imperial Shopping Center, LLC
                    3100 E. Imperial Highway
                    Lynwood, CA 90262


                    Internal Revenue Service
                    P.O. Box 7346
                    Philadelphia, PA 19101-7346


                    Inti Arts & Craft
                    3100 E Imperial Hwy
                    Lynwood, CA 90262


                    Ivette By Mitzy
                    2633 McKinney Ave Ste 130-363
                    Dallas, TX 75214
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 155 of 178



                    Jack In The Box #3521
                    9357 Spectrum Center Blvd
                    San Diego, CA 92123


                    Jang's Men's Fashion
                    3100 E. Imperial Hwy
                    Lynwood, CA 90262


                    Jesus Garcia
                    11145 Bellinser
                    Lynwood, CA 90262


                    Jesus Garcia
                    11145 Bellinger Street
                    Lynwood, CA 90262


                    Jesus Garcia-Marcos
                    11145 Bellinger Street
                    Lynwood, CA 90262


                    Jewelry and Beauty Inc
                    5500 Torrance Blvd, C132
                    Torrance, CA 90503


                    Jimmy Choi
                    3100 East Imperial Highway
                    Lynwood, CA 90262


                    Joe Del Nigro
                    c/o McFarlin LLP
                    4 Park Plaza, Suite 1025
                    Irvine, CA 92614
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 156 of 178



                    Jong R Jang
                    3100 E Imperial Hwy
                    Lynwood, CA 90262


                    Jose Alan Sandoval
                    15137 San Jose Avenue
                    Paramount, CA 90723


                    Jose Alan Sandoval Iniguez
                    15137 San Jose Avenue
                    Paramount, CA 90723


                    Jose Alan Sandoval-Iniquez
                    15137 San Jose Avenue
                    Paramount, CA 90723


                    Jose Gutierrez-Torres
                    15137 San Jose Avenue
                    Paramount, CA 90723


                    Jose L. Gomez
                    8827 Mel Dar Avenue
                    Downey, CA 90240


                    Jose Rodriguez
                    443 E. 73rd Street
                    Los Angeles, CA 90003


                    Joy Sports Wear
                    3100 E. Imperial Hwy Unit F5
                    Lynwood, CA 90262
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 157 of 178



                    JPL Event Enterprise LLC
                    1238 South Beach Blvd
                    Anaheim, CA 92804


                    K-9 Financial, LLC
                    170 S. Green Valley Parkway Ste 300
                    Henderson, NV 89012


                    Kat's Lingerie
                    1735 Lincoln Ave #40
                    Torrance, CA 90501


                    Kid's Love
                    1413 Lomita Blvd Suite 3
                    Harbor City, CA 90710


                    Kiddie World
                    1936 Delmesa Ave
                    Hacienda Heights, CA 91745


                    Kiddie World II
                    1936 Delmesa Ave
                    Hacienda Heights, CA 91745


                    Kone Inc.
                    1821 Tyburn Street
                    Glendale, CA 91204


                    L' Dorado Jewelry
                    3100 E Imperial Hwy Unit D6
                    Lynwood, CA 90262
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 158 of 178



                    La Casa De La Novia
                    11641 State St
                    Lynwood, CA 90262


                    La Curacao
                    1605 W. Olympic Blvd #600
                    Los Angeles, CA 90015


                    La Huasteca
                    3150 E. Imperial Hwy #100
                    Lynwood, CA 90262


                    LA Michoacana
                    2506 W. Adams
                    Santa Ana, CA 92704


                    La Parisina
                    9728 Brookgreen Rd
                    Downey, CA 90240


                    La Voz De Chivas
                    436 Martin Luther King Jr Blvd
                    Los Angeles, CA 90011


                    Leticia Torres
                    3796 Millstone Court
                    Pomona, CA 91766


                    LGP Equipment Rentals, Inc.
                    5545 E. Gage Avenue
                    Bell Gardens, CA 90201
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 159 of 178



                    Libreria Libertadores, LLC
                    3351 Marine Ave APT 42
                    Gardena, CA 90249


                    LimNexus LLP
                    707 Wilshire Boulevard, 46th Floor
                    Los Angeles, CA 90017


                    Lizette M. Cortez
                    12852 Lakewood Blvd, Apt 1
                    Downey, CA 90242


                    Lucky Accessories
                    1150 S. Westmoreland Ave #215
                    Los Angeles, CA 90006


                    Lucky Gold
                    3100 East Imperial Highway, Unit I7
                    Lynwood, CA 90262


                    Luis Fernando Alcantar-Rojo
                    10111 State Street
                    Lynwood, CA 90262


                    Luz Avalos
                    c/o DAG Law Firm APC
                    12711 Ventura Blvd., Suite 220
                    Studio City, CA 91604


                    Lynwood Alteration
                    3100 East Imperial Highway
                    Lynwood, CA 90262
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 160 of 178



                    Lynwood Auto Accessories
                    3100 East Imperial Highway
                    Lynwood, CA 90262


                    Lynwood Medical
                    6418 Bollenbacher Drive
                    Pico Rivera, CA 90660


                    M D Properties
                    6988 Beach Blvd B-215
                    Buena Park, CA 90621


                    M D Properties
                    3100 E. Imperial Highway
                    Attn: Donald Chae
                    Lynwood, CA 90262


                    M D Properties
                    PO BOX 489
                    Buena Park, CA 90621


                    Mago's Acupuncture
                    3100 E. Imperial Hwy Unit B5
                    Lynwood, CA 90262


                    Marci Pizza
                    3100 East Imperial Highway
                    Lynwood, CA 90262


                    Marco Antonio Juarez Cruz
                    11166 Penn St
                    Lynwood, CA 90262
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 161 of 178



                    Maria Luisa Rojo Alvarez
                    10960 Duncan Avenue
                    Lynwood, CA 90262


                    Mariscos El Rey
                    3100 E. Imperial Hwy Ste. #3002
                    Lynwood, CA 90262


                    Mariscos Rio Balsas
                    3100 E Imperial Hwy Unit Q11
                    Lynwood, CA 90262


                    Marquez Trading
                    3100 E. Imperial Hwy Ste#1301
                    Lynwood, CA 90262


                    Marshmallow
                    1413 Lomita Blvd Suite 3
                    Harbor City, CA 90710


                    Mauro Valdez Sandoval
                    1623 E. 117 Place
                    Los Angeles, CA 90059


                    Mean Chix, Inc - Hot Chix
                    772 N. Van Ness Avenue, Apt 6
                    Los Angeles, CA 90028


                    Meraki Visual Designs
                    923 E. Arlee Place
                    Anaheim, CA 92805
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 162 of 178



                    MG Colombian Boutique
                    9728 Brookgreen Rd
                    Downey, CA 90240


                    Mike Kim / T-Mobile
                    3100 E. Imperial Hwy, Unit #B2-1203
                    Lynwood, CA 90262


                    Milbes Men's Wear
                    3100 E. Imperial Hwy Unit O234
                    Lynwood, CA 90262


                    Militar s Cut Unisex
                    6037 Priory St
                    Bell Gardens, CA 90201


                    Militar's Cut Unisex
                    6037 Priory St
                    Bell Gardens, CA 90201


                    Min Chae
                    6988 Beach Blvd., B-215
                    Buena Park, CA 90621


                    MoMo Trading
                    3100 E Imperial Hwy
                    Lynwood, CA 90262


                    Mr. Hammer Shoes
                    3100 E. Imperial Hwy, Unit P10B
                    Lynwood, CA 90262
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 163 of 178



                    Mundo de Artesanias
                    3100 E Imperial Hwy VKIO24
                    Lynwood, CA 90262


                    Muzak LLC
                    3318 Lakemont Blvd.
                    Fort Mill, SC 29708


                    Natixis, New York Branch
                    1251 Avenue of the Americas
                    New York, NY 10020


                    Nehemiah Kong
                    c/o Center for Disability Access
                    8033 Linda Vista Road, Suite 200
                    San Diego, CA 92111


                    New Trends Clothing, Inc.
                    6602 Gifford Ave
                    Bell, CA 90201


                    North American Amusements
                    1502 Foothill Blvd, Suite 103 PMB 218
                    La Verne, CA 91750


                    Nueva Vision Optical
                    3100 E. Imperial Hwy #1109
                    Lynwood, CA 90262


                    O Fashion Plus
                    20415 Berendo Ave
                    Torrance, CA 90502
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 164 of 178



                    Officenet, Inc.
                    10410 Pioneer Blvd Suite 2
                    Santa Fe Springs, CA 90670


                    Oficina Jalisco
                    9376 Raviiler Drive
                    Downey, CA 90240


                    One Hour Photo
                    3100 East Imperial Highway
                    Lynwood, CA 90262


                    Orlando Garcia
                    c/o Center for Disability Access
                    8033 Linda Vista Road, Suite 200
                    San Diego, CA 92111


                    Pang Pang Donuts
                    3100 East Imperial Highway
                    Lynwood, CA 90262


                    Perfecto Nails
                    3100 East Imperial Highway
                    Lynwood, CA 90262


                    Perfumes and Hair Products
                    3150 E. Imperial Hwy #101
                    Lynwood, CA 90262


                    Perkins Coie LLP
                    2901 N. Central Ave., Suite 2000
                    Attn: Liana W. Spendlove
                    Phoenix, AZ 85012
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 165 of 178



                    Perkins Coie LLP
                    1888 Century Park East, Suite 1700
                    Attn: Mark Birnbaum
                    Los Angeles, CA 90067


                    Pescaderia y Cocina El Malecon
                    6308 Plaska Avenue
                    Huntington Park, CA 90255


                    Pho VNK
                    3180 E. Imperial Hwy, Suite C
                    Lynwood, CA 90262


                    Pink Melon
                    22920 Entoril Dr. Suite 1
                    Diamond Bar, CA 91765


                    Pinky's Threading
                    3100 E. Imperial Hwy #1107
                    Lynwood, CA 90262


                    Pkim, Inc.
                    4540 Campus Drive, Suite 123
                    Newport Beach, CA 92660


                    Placo Investment, LLC
                    6988 Beach Blvd, Suite B-215
                    Buena Park, CA 90621


                    Planet Fitness
                    125 E. Elm Street, Suite 300
                    Conshohocken, PA 19428
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 166 of 178



                    PLS Check Cashers
                    One South Wacker Drive, 36th Floor
                    Chicago, IL 60606


                    Point Exterminators Inc.
                    1612 Arlington Avenue
                    Los Angeles, CA 90019


                    Pretzeria
                    3961 Via Marisol APT#318
                    Los Angeles, CA 90042


                    Primo's Pet Shop
                    4221 Shirley Ave
                    Lynwood, CA 90262


                    Pro Sports
                    18529 Stonegate Ln
                    Rowland Heights, CA 91748


                    Professional Documents, Inc.
                    3150 E. Imperial Hwy B8107
                    Lynwood, CA 90262


                    Progreso Financiero
                    2 Circle Star Way
                    San Carlos, CA 94070


                    Rachel's Secret
                    10609 Newville Avenue
                    Downey, CA 90241
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 167 of 178



                    Rachel's Secrets
                    10609 Newville Avenue
                    Downey, CA 90241


                    Rainbow Beauty
                    525 N Gilbert St # 62
                    Anaheim, CA 92801


                    Ray's Fashion
                    3100 East Imperial Highway
                    Lynwood, CA 90262


                    Real De Oaxaca
                    11215 Long Beach Blvd #1010
                    Lynwood, CA 90262


                    Real De Oaxaca
                    7349 Milliken Ave #140-81
                    Racho Cucamonga, CA 91730


                    Regency Fire & Security Services
                    7651 Densmore Avenue
                    Van Nuys, CA 91406


                    Rescue Rooter
                    7243 Somerset Blvd
                    Paramount, CA 90723


                    Ricardo Gonzalez
                    8616 S Main Street
                    Los Angeles, CA 90003
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 168 of 178



                    Rinconcito Poblano
                    3100 E. Imperial Hwy B13007
                    Lynwood, CA 90262


                    Rite Aid Corp. # 05476
                    P.O. Box 3165
                    Harrisburg, PA 17105


                    Rob's MX Baseball
                    2731 Nebraska Ave Apt C
                    South Gate, CA 90280


                    Robert's Fashion
                    3100 E Imperial Hwy Unit D4
                    Lynwood, CA 90262


                    Robert's Fashion
                    1700 Santa Fe Avenue
                    Los Angeles, CA 90021


                    Roberto Cervantes
                    3100 E. Imperial Highway
                    Lynwood, CA 90262


                    Roberto Navarro
                    2729 Nebraska Avenue, Apt. #C
                    South Gate, CA 90280


                    Rosa Kwong
                    12632 Newport Ave
                    Tustin, CA 92780
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 169 of 178



                    Rosy's Beauty Salon
                    3150 E. Imperial Hwy B8110 & 111
                    Lynwood, CA 90262


                    Ryu Joo Yeon
                    401 S. Burnside Avenue, Apt 7C
                    Los Angeles, CA 90038


                    S.M. Foot Wear
                    3100 E. Imperial Hwy Unit H5H6
                    Lynwood, CA 90262


                    Sang Gyu Shin
                    10972 Golden Rod St
                    Redlands, CA 92373


                    Say Cheese Photo
                    3100 E. Imperial Hwy #B2-1104
                    Lynwood, CA 90262


                    SCE Federal Credit Union
                    P.O. Box 8017
                    El Monte, CA 91734


                    Shoes 4 Ever
                    3117 Rimrock Cic
                    Fullerton, CA 92833


                    Shoes 4 Less
                    3117 Rimrock Cic
                    Fullerton, CA 92833
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 170 of 178



                    Skechers U.S.A., Inc.
                    225 South Sepulveda Blvd
                    Manhattan Beach, CA 90266


                    Smardan Supply Co.
                    14009 Halldale Avenue
                    Gardena, CA 90249


                    SoCal PF Lynwood, LLC-Planet Fitness
                    125 E. Elm Street, Suite 300
                    Conshohocken, PA 19428


                    Sonamu Holdings, LLC
                    P.O. Box 489
                    Buena Park, CA 90621


                    Southern California Edison
                    2244 Walnut Grove Avenue
                    Rosemead, CA 91770


                    SPACETEL LA Inc - Cricket Wireless
                    3100 E. Imperial Hwy, Unit B2-1103
                    Lynwood, CA 90262


                    Spectrio, LLC
                    4033 Tampa Road, Suite 103
                    Oldsmar, FL 34677


                    Sport Time
                    8571 Cedar St
                    Bellflower, CA 90706
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 171 of 178



                    Sri Eyebrow Threading and Nails
                    11225 Long Beach Blvd #202
                    Lynwood, CA 90262


                    Sri Eyebrow Threading and Nails
                    18430 Airline Ave Suite 3
                    Artesia, CA 90701


                    Stacy Han
                    9475 Rosemarie Ct
                    Cypress, CA 90630


                    Star Buffet Lynwood
                    11383 Long Beach Blvd
                    Lynwood, CA 90262


                    State Board of Equalization
                    Account Info. Group, MIC: 29
                    P.O.Box 942879
                    Sacramento, CA 94279-0029


                    Stephanie's Lingerie
                    2941 Wisconsin Ave
                    South Gate, CA 90280


                    Street Cellular
                    11282 Streamfield Center
                    Riverside, CA 92505


                    Sun Hye Chung
                    4115 W 182nd St., Suite 14
                    Torrance, CA 90504
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 172 of 178



                    Sun Pac Containers
                    23222 Olive Avenue
                    Lake Forest, CA 92630


                    Sung Ryong Lee
                    4033 Santa Anita Ln
                    Yorba Linda, CA 92886


                    Sunny Fashion
                    3185 Wilshire Blvd Suite 281
                    Los Angeles, CA 90010


                    Super Image Factory
                    3100 E. Imperial Hwy Ste #1321
                    Lynwood, CA 90262


                    Sweet Stone Jewelry
                    135 Islington
                    Irvine, CA 92620


                    Taco Bell #5291
                    924 W. Colfax Ave., Ste 302
                    Denver, CO 80204


                    Tacos Don Luis
                    3981 Le Sage St.
                    Lynwood, CA 90262


                    TacoTento
                    3100 E. Imperial Hwy, Unit P10B
                    Lynwood, CA 90262
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 173 of 178



                    Tamales
                    3100 E. Imperial Hwy Unit 1310
                    Lynwood, CA 90262


                    Tesoro Jewelry
                    315 Wild Ginger
                    Yorba Linda, CA


                    The Children's Place
                    500 Plaza Drive, 4th Floor
                    Secaucus, NJ 07094


                    The Delaware Department of State
                    Division of Corporations
                    PO Box 898
                    Dover, DE 19903


                    The Gas Company
                    PO Box C
                    Monterey Park, CA 91756


                    The Kickin' Crab
                    3170 Imperial Hwy B4B102
                    Lynwood, CA 90262


                    The Lynwood Redevelopment Agency
                    11330 Bullis Road
                    Lynwood, CA 90262


                    The Source at Beach, LLC
                    3100 E. Imperial Highway
                    Attn: Min Chae and Donald Chae
                    Lynwood, CA 90262
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 174 of 178



                    Time Warner Cable
                    6360 S. Fiddlers Green Circle
                    Greenwood Village, CO 80111


                    TJ Nails Spa
                    11337 Long Beach Blvd
                    Lynwood, CA 90262


                    TJ Nails Spa
                    6931 Hood Dr
                    Westminster, CA 92683


                    Top Fashion
                    3100 E. Imperial Hwy Unit H7I6
                    Lynwood, CA 90262


                    Torres Enterprise Corp
                    426 N Main St
                    Elkhart, IN 46516


                    Tortas Ahogadas
                    3100 Imperial Hwy, Ste B1-3001
                    Lynwood, CA 90262


                    Tri-Chem Technology, Corp.
                    8431 Commonwealth Avenue
                    Buena Park, CA 90621


                    TS Discount
                    7860 Paramount BL, J-39
                    Pico Rivera, CA 90660
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 175 of 178



                    Twin Scoop Ice Cream
                    1410 S Dwight Ave
                    Compton, CA 90220


                    Una Mexicana Que Fruta Vendia
                    7123 Rio Flora Place
                    Downey, CA 90241


                    Usama Awadallah
                    5832 Newman Street
                    Cypress, CA 90630


                    Vergara Insurance Service, Inc.
                    3100 East Imperial Hwy Unit U6
                    Lynwood, CA 90262


                    Verizon Wireless
                    PO Box 660108
                    Dallas, TX 75266


                    Veronica's Insurance
                    290 W. Orange Show Rd Suite 100
                    San Bernardino, CA 92408


                    Victoria
                    3100 East Imperial Highway
                    Lynwood, CA 90262


                    Victorian Scales
                    1102 Avation Blvd, Ste B
                    Hermosa Beach, CA 90254
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 176 of 178



                    Virginia Jovel
                    13257 Deming Street
                    Downey, CA 90242


                    Vivian's Bakery
                    3100 East Imperial Highway
                    Lynwood, CA 90262


                    Waste Resources, Inc.
                    23 Corporate Plaza Drive, Suite 247
                    Newport Beach, CA 92660


                    Wateria
                    3100 E. Imperial Hwy B2/1209
                    Lynwood, CA 90262


                    Wedding Chapel
                    3150 E. Imperial Hwy B8106
                    Lynwood, CA 90262


                    Wells Fargo Bank, N.A., as Trustee
                    Morgan Stanley Cap I Trust 2016-UBS
                    9062 Old Annapolis Road
                    Columbia, MD 21045


                    Wesco Specialist, Inc.
                    1031 Lime Tree Place
                    Fullerton, CA 92833


                    Woo's Pool Services
                    3600 Wilshire Blvd, Suite 708
                    Los Angeles, CA 90010
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 177 of 178



                    X-Phone
                    4960 Adriano Drive
                    Cypress, CA 90630


                    Yes Printing and Banner Inc.
                    4422 Beverly Blvd.
                    Los Angeles, CA 90004


                    Yesco Signs LLC
                    10235 Bellegrave Avenue
                    Jurupa Valley, CA 91752


                    Yesenia Robles
                    c/o Downtown LA Law Group
                    601 N. Vermont Avenue
                    Los Angeles, CA 90004


                    Yogurt de Armo
                    3100 E. Imperial Hwy, Unit #B31003
                    Lynwood, CA 90262


                    Yogurtland
                    11215 Long Beach Blvd. #1007
                    Lynwood, CA 90262


                    Yogurtland
                    1427 S. Hayworth Ave
                    Los Angeles, CA 90035


                    Yoshiharu Ramen Express
                    15476 Canon Lane
                    Chino Hills, CA 91709
Case 8:21-bk-10958-ES    Doc 74 Filed 05/12/21 Entered 05/12/21 22:37:11   Desc
                        Main Document    Page 178 of 178



                    Young Electric Sign Company
                    6725 W Chicago Street
                    Chandler, AZ 85226
